Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 1 of 232




Exhibit 51
           Filed Under Seal
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 2 of 232




Exhibit 52
           Filed Under Seal
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 3 of 232




       Exhibit 53
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 4 of 232




                        CONFIDENTIAL                                 P00016
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 5 of 232




Exhibit 54
           Filed Under Seal
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 6 of 232




Exhibit 55
           Filed Under Seal
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 7 of 232




       Exhibit 56
         Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 8 of 232




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ELODIE PASSELAIGUE, on behalf of
herself and all others similarly situated,

      Plaintiff,                             Case No. 16-cv-01362-VSB-BCM
                    v.
                                             NOTICE OF INTENT TO SERVE
GETTY IMAGES (US), INC., GETTY               DOCUMENT SUBPOENAS
IMAGES, INC., BILL DIODATO
PHOTOGRAPHY, LLC, and BILL                   Judge: Hon. Vernon S. Broderick
DIODATO,

      Defendants.


TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
      PLEASE TAKE NOTICE THAT, pursuant to Federal Rule of Civil Procedure
45(a)(4), plaintiff Elodie Passelaigue hereby provides notice of her intent to serve the
attached document subpoenas on the following recipients:
          • Max Miller (Exhibit 1)
          • Linda Hilfiker (Exhibit 2)
          • Lauren Benward Krause (Exhibit 3)



Dated: October 29, 2018          /s/ Jack Fitzgerald
                                 JACK FITZGERALD (JF 3831)
                                 jack@jackfitzgeraldlaw.com
                                 TREVOR M. FLYNN (pro hac vice)
                                 trevor@jackfitzgeraldlaw.com
                                 MELANIE PERSINGER (pro hac vice)
                                 melanie@jackfitzgeraldlaw.com
                                 THE LAW OFFICE OF JACK FITZGERALD, PC
                                 Hillcrest Professional Building
                                 3636 Fourth Avenue, Suite 202
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 9 of 232




                     San Diego, California 92103
                     Phone: (619) 692-3840
                     Fax: (619) 362-9555
                     Attorneys for Plaintiff and the Proposed Class
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 10 of 232




          Exhibit 1
                  Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 11 of 232
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Southern District of New York

                       Elodie Passelaigue                                     )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 16-cv-01362-VSB-BCM
                Getty Images (US), Inc. et al.                                )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                                        Max Miller

                                                       (Name of person to whom this subpoena is directed)

    ✔
    u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment 1



 Place: Cowan, DeBaets, Abrahams & Sheppard LLP                                         Date and Time:
           41 Madison Avenue, 38th fl., New York, NY 10010                                                   11/08/2018 10:00 am
           (or electronically to Plaintiff's counsel)

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         10/29/2018

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Jack Fitzgerald
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Elodie Passelaigue
                                                                        , who issues or requests this subpoena, are:
Jack Fitzgerald; The Law Office of Jack Fitzgerald, PC, 3636 Fourth Ave., Ste. 202, San Diego, CA 92103;
jack@jackfitzgeraldlaw.com; (619) 692-3840.
                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                  Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 12 of 232
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 16-cv-01362-VSB-BCM

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                  Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 13 of 232
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 14 of 232




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ELODIE PASSELAIGUE, on behalf of
herself and all others similarly situated,

      Plaintiff,
                      v.                         Case No. 16-cv-01362-VSB-BCM

GETTY IMAGES (US), INC., GETTY                   ATTACHMENT 1 TO SUPBOENA TO
IMAGES, INC., BILL DIODATO                       MAX MILLER
PHOTOGRAPHY, LLC, and BILL
DIODATO,

      Defendants.


                                 Attachment 1 - Definitions

       1.    Pursuant to the Local Civil Rules for the Southern and Eastern Districts of

    New York, this Attachment incorporates by reference the Uniform Definitions in

    Discovery Requests set forth in Local Civil Rule 26.3(c), regardless of whether or not

    those defined terms appear below in capital letters.

    2. In addition, the following definitions shall apply:

               a.     “YOU,” “YOUR,” and “MAX MILLER” shall mean the entity

                   responding to this document subpoena, i.e., Max Miller, and, where

                   applicable, any predecessors and/or successors in interest, present and

                   former parents, subsidiaries, divisions and affiliates, present and former

                   directors, employers, employees, attorneys, agents, other representatives,

                   and all other PERSONS acting under their control or on their behalf.
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 15 of 232




          b.      “PLAINTIFF” means plaintiff Elodie Passelaigue and, where

    applicable,   any    employers,      employees,   attorneys,   agents,   other

    representatives and all other PERSONS acting under her control or on her

    behalf.

          c.      “BILL DIODATO” means defendant Bill Diodato, and, where

    applicable, any predecessors and/or successors in interest, present and former

    parents, subsidiaries, divisions and affiliates, and present and former

    directors, employers, employees, attorneys, agents, other representatives and

    all other PERSONS acting under his control or on his behalf.

          d.      “BILL DIODATO PHOTOGRAPHY, LLC” means defendant

    Bill Diodato Photography, LLC, and, where applicable, any predecessors

    and/or successors in interest, present and former parents, subsidiaries,

    divisions and affiliates, and present and former directors, employers,

    employees, attorneys, agents, other representatives and all other PERSONS

    acting under their control or on their behalf.

          e.      “GETTY” means defendant Getty Images (US), Inc., and, where

    applicable, any predecessors and/or successors in interest, present and former

    parents, subsidiaries, divisions and affiliates, and present and former

    directors, employers, employees, attorneys, agents, other representatives and

    all other PERSONS acting under their control or on their behalf.




                                   -2-
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 16 of 232




          f.     “CORBIS” means Corbis Corporation and, where applicable,

    any predecessors and/or successors in interest, present and former parents,

    subsidiaries, divisions and affiliates, and present and former directors,

    employers, employees, attorneys, agents, other representatives and all other

    PERSONS acting under their control or on their behalf.

          g.      “MODEL RELEASES” means any document purporting to

    convey to a photographer any rights concerning an image, including without

    limitation ownership or usage rights, e.g. but not limited to the type of

    document constituting the Model Release attached to the Complaint as

    Exhibit 3 (Dkt. No. 1, at 63).

          h.     CLINIQUE UNDERWATER TEST SHOOT means the

    photography shoot described in paragraphs 20-33 of the Complaint and

    resulting in the images offered for license by GETTY under “Creative #”

    103435148, 103435150, 103435151, and 103435152.

          i.     SPIEGEL BEAUTY SHOOT means the photography shoot

    described in paragraphs 34-38 of the Complaint and resulting in the images

    offered for license by GETTY under “Creative #” 103434250, 103434252,

    and 103434254.

          j.     AVON SHOOT means the photography shoot which resulted in

    the image offered for license by GETTY under “Creative #” 103434251.




                                     -3-
         Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 17 of 232




                              Attachment 1 – Instructions

    1.       These Document Requests are continuing, and YOU are required to

supplement YOUR responses seasonably.

    2.       If YOU object to any Request, state with specificity all grounds for YOUR

objection; any ground not stated in an objection shall be deemed waived.

    3.       If YOU assert a claim of privilege in objecting to any Request, and do not

provide a response or withhold information in full or in part on the basis of such assertion:

                    a.    In the objection to the Request, identify the privilege being

               claimed or asserted;

                    b.    Provide the following information in the objection, unless

               divulging such information would cause disclosure of the allegedly

               privileged information: (A) the type of DOCUMENT; (B) the general

               subject matter of the DOCUMENT; (C) the date of the DOCUMENT; and

               (D) other information sufficient to identify the DOCUMENT including the

               author(s), addressee(s), copyholder(s) (including “blind” copyholders),

               and, where not apparent, the relationship of the author(s) to the addressee(s)

               and copyholder(s).

    4.       The singular form of a word should be interpreted as plural wherever

necessary to bring within the scope of the request any information that might otherwise

be construed outside its scope.




                                            -4-
           Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 18 of 232




    5.         The words “and” and “or” shall be construed either disjunctively or

conjunctively wherever necessary to bring within the scope of this request any information

that might otherwise be construed outside its scope.

    6.         All defined terms noted above shall be considered defined, regardless of

whether they are presented in all capital letters, initial capital letters, or without any capital

letters.

    7.         In responding to these Document Requests, YOU are required to furnish all

DOCUMENTS available to YOU, including DOCUMENTS in the possession, custody,

or control of YOUR attorneys, officers, agents, employees, accountants, consultants,

representatives, or any PERSONS directly or indirectly employed by YOU or otherwise

connected with YOU or YOUR attorneys or anyone else subject to YOUR control. All

DOCUMENTS that are responsive, in whole or in part, to any portion of these Document

Requests shall be produced in their entirety, including all attachments.

    8.         ALL DOCUMENTS should be produced as they are kept in the ordinary

course of business or should be organized and labeled to correspond to the specific

requests to which they are responsive. All DOCUMENTS should be produced in any file

folder or carton in which they have been maintained, and should be stored, clipped,

stapled, or otherwise arranged in the same form and manner in which they were found.

    9.         In the event that any DOCUMENT responsive to any Request has been

destroyed or discarded, identify that DOCUMENT by stating the title (if known) and

nature of the DOCUMENT, and furnish a list signed by the attorney of record giving the


                                               -5-
        Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 19 of 232




following information with respect to each DOCUMENT: (a) any addressor or addressee;

(b) any indicated or blind copies; (c) the DOCUMENT’S date, subject matter, number of

pages, and attachments or appendices; (d) all PERSONS to whom the DOCUMENT was

distributed, shown, or explained; (e) its date of destruction or discard and the manner of

destruction or discard; and (f) the PERSONS authorizing and the PERSONS carrying out

such destruction or discard.



                Attachment 1 – Requests for Documents and Objects

      Request No. 1

      Any email COMMUNICATIONS from your personal email CONCERNING

PLAINTIFF, BILL DIODATO, BILL DIODATO PHOTOGRAPHY, LLC, GETTY,

MODEL RELEASES, CORBIS, the CLINIQUE UNDERWATER TEST SHOOT, the

SPEIGEL BEAUTY SHOOT, or the AVON SHOOT.

      Request No. 2

      To the extent not produced in response to the above request, any responsive

DOCUMENTS in YOUR possession CONCERNING PLAINTIFF, BILL DIODATO,

BILL DIODATO PHOTOGRAPHY, LLC, GETTY, MODEL RELEASES, CORBIS, the

CLINIQUE UNDERWATER TEST SHOOT, the SPEIGEL BEAUTY SHOOT, or the

AVON SHOOT.


Dated: October 29, 2018         /s/ Jack Fitzgerald
                                JACK FITZGERALD (JF 3831)


                                           -6-
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 20 of 232




                     jack@jackfitzgeraldlaw.com
                     TREVOR M. FLYNN (pro hac vice)
                     trevor@jackfitzgeraldlaw.com
                     MELANIE PERSINGER (pro hac vice)
                     melanie@jackfitzgeraldlaw.com
                     THE LAW OFFICE OF JACK FITZGERALD, PC
                     Hillcrest Professional Building
                     3636 Fourth Avenue, Suite 202
                     San Diego, California 92103
                     Phone: (619) 692-3840
                     Fax: (619) 362-9555
                     Attorneys for Plaintiff and the Proposed Class




                               -7-
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 21 of 232




          Exhibit 2
                  Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 22 of 232
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Southern District of New York

                       Elodie Passelaigue                                     )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 16-cv-01362-VSB-BCM
                Getty Images (US), Inc. et al.                                )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                                      Linda Hilfiker

                                                       (Name of person to whom this subpoena is directed)

    ✔
    u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment 1



 Place: Cowan, DeBaets, Abrahams & Sheppard LLP                                         Date and Time:
           41 Madison Avenue, 38th fl., New York, NY 10010                                                   11/08/2018 10:00 am
           (or electronically to Plaintiff's counsel)

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         10/29/2018

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Jack Fitzgerald
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Elodie Passelaigue
                                                                        , who issues or requests this subpoena, are:
Jack Fitzgerald; The Law Office of Jack Fitzgerald, PC, 3636 Fourth Ave., Ste. 202, San Diego, CA 92103;
jack@jackfitzgeraldlaw.com; (619) 692-3840.
                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                  Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 23 of 232
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 16-cv-01362-VSB-BCM

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                  Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 24 of 232
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 25 of 232




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ELODIE PASSELAIGUE, on behalf of
herself and all others similarly situated,

      Plaintiff,
                      v.                         Case No. 16-cv-01362-VSB-BCM

GETTY IMAGES (US), INC., GETTY                   ATTACHMENT 1 TO SUPBOENA TO
IMAGES, INC., BILL DIODATO                       LINDA HILFIKER
PHOTOGRAPHY, LLC, and BILL
DIODATO,

      Defendants.


                                 Attachment 1 - Definitions

       1.    Pursuant to the Local Civil Rules for the Southern and Eastern Districts of

    New York, this Attachment incorporates by reference the Uniform Definitions in

    Discovery Requests set forth in Local Civil Rule 26.3(c), regardless of whether or not

    those defined terms appear below in capital letters.

    2. In addition, the following definitions shall apply:

               a.     “YOU,” “YOUR,” and “LINDA HILFIKER” shall mean the entity

                   responding to this document subpoena, i.e., Linda Hilfiker, and, where

                   applicable, any predecessors and/or successors in interest, present and

                   former parents, subsidiaries, divisions and affiliates, present and former

                   directors, employers, employees, attorneys, agents, other representatives,

                   and all other PERSONS acting under their control or on their behalf.
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 26 of 232




          b.      “PLAINTIFF” means plaintiff Elodie Passelaigue and, where

    applicable,   any    employers,      employees,   attorneys,   agents,   other

    representatives and all other PERSONS acting under her control or on her

    behalf.

          c.      “BILL DIODATO” means defendant Bill Diodato, and, where

    applicable, any predecessors and/or successors in interest, present and former

    parents, subsidiaries, divisions and affiliates, and present and former

    directors, employers, employees, attorneys, agents, other representatives and

    all other PERSONS acting under his control or on his behalf.

          d.      “BILL DIODATO PHOTOGRAPHY, LLC” means defendant

    Bill Diodato Photography, LLC, and, where applicable, any predecessors

    and/or successors in interest, present and former parents, subsidiaries,

    divisions and affiliates, and present and former directors, employers,

    employees, attorneys, agents, other representatives and all other PERSONS

    acting under their control or on their behalf.

          e.      “GETTY” means defendant Getty Images (US), Inc., and, where

    applicable, any predecessors and/or successors in interest, present and former

    parents, subsidiaries, divisions and affiliates, and present and former

    directors, employers, employees, attorneys, agents, other representatives and

    all other PERSONS acting under their control or on their behalf.




                                   -2-
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 27 of 232




          f.     “CORBIS” means Corbis Corporation and, where applicable,

    any predecessors and/or successors in interest, present and former parents,

    subsidiaries, divisions and affiliates, and present and former directors,

    employers, employees, attorneys, agents, other representatives and all other

    PERSONS acting under their control or on their behalf.

          g.      “MODEL RELEASES” means any document purporting to

    convey to a photographer any rights concerning an image, including without

    limitation ownership or usage rights, e.g. but not limited to the type of

    document constituting the Model Release attached to the Complaint as

    Exhibit 3 (Dkt. No. 1, at 63).

          h.     CLINIQUE UNDERWATER TEST SHOOT means the

    photography shoot described in paragraphs 20-33 of the Complaint and

    resulting in the images offered for license by GETTY under “Creative #”

    103435148, 103435150, 103435151, and 103435152.

          i.     SPIEGEL BEAUTY SHOOT means the photography shoot

    described in paragraphs 34-38 of the Complaint and resulting in the images

    offered for license by GETTY under “Creative #” 103434250, 103434252,

    and 103434254.

          j.     AVON SHOOT means the photography shoot which resulted in

    the image offered for license by GETTY under “Creative #” 103434251.




                                     -3-
         Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 28 of 232




                              Attachment 1 – Instructions

    1.       These Document Requests are continuing, and YOU are required to

supplement YOUR responses seasonably.

    2.       If YOU object to any Request, state with specificity all grounds for YOUR

objection; any ground not stated in an objection shall be deemed waived.

    3.       If YOU assert a claim of privilege in objecting to any Request, and do not

provide a response or withhold information in full or in part on the basis of such assertion:

                    a.    In the objection to the Request, identify the privilege being

               claimed or asserted;

                    b.    Provide the following information in the objection, unless

               divulging such information would cause disclosure of the allegedly

               privileged information: (A) the type of DOCUMENT; (B) the general

               subject matter of the DOCUMENT; (C) the date of the DOCUMENT; and

               (D) other information sufficient to identify the DOCUMENT including the

               author(s), addressee(s), copyholder(s) (including “blind” copyholders),

               and, where not apparent, the relationship of the author(s) to the addressee(s)

               and copyholder(s).

    4.       The singular form of a word should be interpreted as plural wherever

necessary to bring within the scope of the request any information that might otherwise

be construed outside its scope.




                                            -4-
           Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 29 of 232




    5.         The words “and” and “or” shall be construed either disjunctively or

conjunctively wherever necessary to bring within the scope of this request any information

that might otherwise be construed outside its scope.

    6.         All defined terms noted above shall be considered defined, regardless of

whether they are presented in all capital letters, initial capital letters, or without any capital

letters.

    7.         In responding to these Document Requests, YOU are required to furnish all

DOCUMENTS available to YOU, including DOCUMENTS in the possession, custody,

or control of YOUR attorneys, officers, agents, employees, accountants, consultants,

representatives, or any PERSONS directly or indirectly employed by YOU or otherwise

connected with YOU or YOUR attorneys or anyone else subject to YOUR control. All

DOCUMENTS that are responsive, in whole or in part, to any portion of these Document

Requests shall be produced in their entirety, including all attachments.

    8.         ALL DOCUMENTS should be produced as they are kept in the ordinary

course of business or should be organized and labeled to correspond to the specific

requests to which they are responsive. All DOCUMENTS should be produced in any file

folder or carton in which they have been maintained, and should be stored, clipped,

stapled, or otherwise arranged in the same form and manner in which they were found.

    9.         In the event that any DOCUMENT responsive to any Request has been

destroyed or discarded, identify that DOCUMENT by stating the title (if known) and

nature of the DOCUMENT, and furnish a list signed by the attorney of record giving the


                                               -5-
        Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 30 of 232




following information with respect to each DOCUMENT: (a) any addressor or addressee;

(b) any indicated or blind copies; (c) the DOCUMENT’S date, subject matter, number of

pages, and attachments or appendices; (d) all PERSONS to whom the DOCUMENT was

distributed, shown, or explained; (e) its date of destruction or discard and the manner of

destruction or discard; and (f) the PERSONS authorizing and the PERSONS carrying out

such destruction or discard.



                Attachment 1 – Requests for Documents and Objects

      Request No. 1

      Any email COMMUNICATIONS from your personal email CONCERNING

PLAINTIFF, BILL DIODATO, BILL DIODATO PHOTOGRAPHY, LLC, GETTY,

MODEL RELEASES, CORBIS, the CLINIQUE UNDERWATER TEST SHOOT, the

SPEIGEL BEAUTY SHOOT, or the AVON SHOOT.

      Request No. 2

      To the extent not produced in response to the above request, any responsive

DOCUMENTS in YOUR possession CONCERNING PLAINTIFF, BILL DIODATO,

BILL DIODATO PHOTOGRAPHY, LLC, GETTY, MODEL RELEASES, CORBIS, the

CLINIQUE UNDERWATER TEST SHOOT, the SPEIGEL BEAUTY SHOOT, or the

AVON SHOOT.


Dated: October 29, 2018         /s/ Jack Fitzgerald
                                JACK FITZGERALD (JF 3831)


                                           -6-
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 31 of 232




                     jack@jackfitzgeraldlaw.com
                     TREVOR M. FLYNN (pro hac vice)
                     trevor@jackfitzgeraldlaw.com
                     MELANIE PERSINGER (pro hac vice)
                     melanie@jackfitzgeraldlaw.com
                     THE LAW OFFICE OF JACK FITZGERALD, PC
                     Hillcrest Professional Building
                     3636 Fourth Avenue, Suite 202
                     San Diego, California 92103
                     Phone: (619) 692-3840
                     Fax: (619) 362-9555
                     Attorneys for Plaintiff and the Proposed Class




                               -7-
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 32 of 232




          Exhibit 3
                  Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 33 of 232
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Southern District of New York

                       Elodie Passelaigue                                     )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 16-cv-01362-VSB-BCM
                Getty Images (US), Inc. et al.                                )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                               Lauren Benward Krause

                                                       (Name of person to whom this subpoena is directed)

    ✔
    u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment 1



 Place: 11775 Sonoma Highway                                                            Date and Time:
           Glen Ellen, CA 95442                                                                              11/08/2018 10:00 am
           (or electronically to Plaintiff's counsel)

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         10/29/2018

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                    /s/ Jack Fitzgerald
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Elodie Passelaigue
                                                                        , who issues or requests this subpoena, are:
Jack Fitzgerald; The Law Office of Jack Fitzgerald, PC, 3636 Fourth Ave., Ste. 202, San Diego, CA 92103;
jack@jackfitzgeraldlaw.com; (619) 692-3840.
                                Notice to the person who issues or requests this subpoena
A notice and a copy of the subpoena must be served on each party in this case before it is served on the person to whom
it is directed. Fed. R. Civ. P. 45(a)(4).
                  Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 34 of 232
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 16-cv-01362-VSB-BCM

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                  Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 35 of 232
AO 88B (Rev. 12/13) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 36 of 232




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ELODIE PASSELAIGUE, on behalf of
herself and all others similarly situated,

      Plaintiff,
                      v.                         Case No. 16-cv-01362-VSB-BCM

GETTY IMAGES (US), INC., GETTY                   ATTACHMENT 1 TO SUPBOENA TO
IMAGES, INC., BILL DIODATO                       LAUREN BENWARD KRAUSE
PHOTOGRAPHY, LLC, and BILL
DIODATO,

      Defendants.


                                  Attachment 1 - Definitions

       1.    Pursuant to the Local Civil Rules for the Southern and Eastern Districts of

    New York, this Attachment incorporates by reference the Uniform Definitions in

    Discovery Requests set forth in Local Civil Rule 26.3(c), regardless of whether or not

    those defined terms appear below in capital letters.

    2. In addition, the following definitions shall apply:

               a.     “YOU,” “YOUR,” and “LAUREN BENWARD KRAUSE” shall

                   mean the entity responding to this document subpoena, i.e., Lauren

                   Benward Krause, and, where applicable, any predecessors and/or

                   successors in interest, present and former parents, subsidiaries, divisions

                   and affiliates, present and former directors, employers, employees,
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 37 of 232




       attorneys, agents, other representatives, and all other PERSONS acting

       under their control or on their behalf.

          b.      “PLAINTIFF” means plaintiff Elodie Passelaigue and, where

    applicable,   any    employers,      employees,   attorneys,   agents,   other

    representatives and all other PERSONS acting under her control or on her

    behalf.

          c.      “BILL DIODATO” means defendant Bill Diodato, and, where

    applicable, any predecessors and/or successors in interest, present and former

    parents, subsidiaries, divisions and affiliates, and present and former

    directors, employers, employees, attorneys, agents, other representatives and

    all other PERSONS acting under his control or on his behalf.

          d.      “BILL DIODATO PHOTOGRAPHY, LLC” means defendant

    Bill Diodato Photography, LLC, and, where applicable, any predecessors

    and/or successors in interest, present and former parents, subsidiaries,

    divisions and affiliates, and present and former directors, employers,

    employees, attorneys, agents, other representatives and all other PERSONS

    acting under their control or on their behalf.

          e.      “GETTY” means defendant Getty Images (US), Inc., and, where

    applicable, any predecessors and/or successors in interest, present and former

    parents, subsidiaries, divisions and affiliates, and present and former




                                   -2-
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 38 of 232




    directors, employers, employees, attorneys, agents, other representatives and

    all other PERSONS acting under their control or on their behalf.

          f.     “CORBIS” means Corbis Corporation and, where applicable,

    any predecessors and/or successors in interest, present and former parents,

    subsidiaries, divisions and affiliates, and present and former directors,

    employers, employees, attorneys, agents, other representatives and all other

    PERSONS acting under their control or on their behalf.

          g.      “MODEL RELEASES” means any document purporting to

    convey to a photographer any rights concerning an image, including without

    limitation ownership or usage rights, e.g. but not limited to the type of

    document constituting the Model Release attached to the Complaint as

    Exhibit 3 (Dkt. No. 1, at 63).

          h.     CLINIQUE UNDERWATER TEST SHOOT means the

    photography shoot described in paragraphs 20-33 of the Complaint and

    resulting in the images offered for license by GETTY under “Creative #”

    103435148, 103435150, 103435151, and 103435152.

          i.     SPIEGEL BEAUTY SHOOT means the photography shoot

    described in paragraphs 34-38 of the Complaint and resulting in the images

    offered for license by GETTY under “Creative #” 103434250, 103434252,

    and 103434254.




                                     -3-
         Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 39 of 232




                    j.    AVON SHOOT means the photography shoot which resulted in

             the image offered for license by GETTY under “Creative #” 103434251.



                              Attachment 1 – Instructions

    1.       These Document Requests are continuing, and YOU are required to

supplement YOUR responses seasonably.

    2.       If YOU object to any Request, state with specificity all grounds for YOUR

objection; any ground not stated in an objection shall be deemed waived.

    3.       If YOU assert a claim of privilege in objecting to any Request, and do not

provide a response or withhold information in full or in part on the basis of such assertion:

                    a.    In the objection to the Request, identify the privilege being

               claimed or asserted;

                    b.    Provide the following information in the objection, unless

               divulging such information would cause disclosure of the allegedly

               privileged information: (A) the type of DOCUMENT; (B) the general

               subject matter of the DOCUMENT; (C) the date of the DOCUMENT; and

               (D) other information sufficient to identify the DOCUMENT including the

               author(s), addressee(s), copyholder(s) (including “blind” copyholders),

               and, where not apparent, the relationship of the author(s) to the addressee(s)

               and copyholder(s).




                                            -4-
           Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 40 of 232




    4.         The singular form of a word should be interpreted as plural wherever

necessary to bring within the scope of the request any information that might otherwise

be construed outside its scope.

    5.         The words “and” and “or” shall be construed either disjunctively or

conjunctively wherever necessary to bring within the scope of this request any information

that might otherwise be construed outside its scope.

    6.         All defined terms noted above shall be considered defined, regardless of

whether they are presented in all capital letters, initial capital letters, or without any capital

letters.

    7.         In responding to these Document Requests, YOU are required to furnish all

DOCUMENTS available to YOU, including DOCUMENTS in the possession, custody,

or control of YOUR attorneys, officers, agents, employees, accountants, consultants,

representatives, or any PERSONS directly or indirectly employed by YOU or otherwise

connected with YOU or YOUR attorneys or anyone else subject to YOUR control. All

DOCUMENTS that are responsive, in whole or in part, to any portion of these Document

Requests shall be produced in their entirety, including all attachments.

    8.         ALL DOCUMENTS should be produced as they are kept in the ordinary

course of business or should be organized and labeled to correspond to the specific

requests to which they are responsive. All DOCUMENTS should be produced in any file

folder or carton in which they have been maintained, and should be stored, clipped,

stapled, or otherwise arranged in the same form and manner in which they were found.


                                               -5-
          Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 41 of 232




    9.        In the event that any DOCUMENT responsive to any Request has been

destroyed or discarded, identify that DOCUMENT by stating the title (if known) and

nature of the DOCUMENT, and furnish a list signed by the attorney of record giving the

following information with respect to each DOCUMENT: (a) any addressor or addressee;

(b) any indicated or blind copies; (c) the DOCUMENT’S date, subject matter, number of

pages, and attachments or appendices; (d) all PERSONS to whom the DOCUMENT was

distributed, shown, or explained; (e) its date of destruction or discard and the manner of

destruction or discard; and (f) the PERSONS authorizing and the PERSONS carrying out

such destruction or discard.



                  Attachment 1 – Requests for Documents and Objects

         Request No. 1

         Any email COMMUNICATIONS from your personal email CONCERNING

PLAINTIFF, BILL DIODATO, BILL DIODATO PHOTOGRAPHY, LLC, GETTY,

MODEL RELEASES, CORBIS, the CLINIQUE UNDERWATER TEST SHOOT, the

SPEIGEL BEAUTY SHOOT, or the AVON SHOOT.

         Request No. 2

         To the extent not produced in response to the above request, any responsive

DOCUMENTS in YOUR possession CONCERNING PLAINTIFF, BILL DIODATO,

BILL DIODATO PHOTOGRAPHY, LLC, GETTY, MODEL RELEASES, CORBIS, the




                                           -6-
       Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 42 of 232




CLINIQUE UNDERWATER TEST SHOOT, the SPEIGEL BEAUTY SHOOT, or the

AVON SHOOT.


Dated: October 29, 2018     /s/ Jack Fitzgerald
                            JACK FITZGERALD (JF 3831)
                            jack@jackfitzgeraldlaw.com
                            TREVOR M. FLYNN (pro hac vice)
                            trevor@jackfitzgeraldlaw.com
                            MELANIE PERSINGER (pro hac vice)
                            melanie@jackfitzgeraldlaw.com
                            THE LAW OFFICE OF JACK FITZGERALD, PC
                            Hillcrest Professional Building
                            3636 Fourth Avenue, Suite 202
                            San Diego, California 92103
                            Phone: (619) 692-3840
                            Fax: (619) 362-9555
                            Attorneys for Plaintiff and the Proposed Class




                                      -7-
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 43 of 232




       Exhibit 57
        Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 44 of 232


From:              Scott Sholder
To:                Jack Fitzgerald (jack@jackfitzgeraldlaw.com); melanie@jackfitzgeraldlaw.com
Cc:                Nancy Wolff; Marissa Lewis
Subject:           RE: Passelaigue v. Getty Images (US), Inc., et al. - Outstanding discovery matters
Date:              Monday, November 5, 2018 8:24:01 PM
Attachments:       image002.png


Jack,

Further to my e-mails below, we have conferred with our client and do not consent to adjourning
the date for opposing the Rule 11 motion to January 2019. You had the 21-day safe harbor under
the Rule, and we agreed to further delay our filing so you could depose Diodato and engage in
mediation. You’ve been aware of the possibility of this Rule 11 motion for more than two years
given, among other things, our initial Rule 11 letter. It is our belief that the court can and should
consider the pending motion on the current record. Of course, if you need a brief extension because
your schedule does not permit a response in the allotted time, we are happy to consider that, but
will not consent to any further extensions conditioned on discovery milestones.

As to the Getty Images 30(b)(6) witness, he can be available on the following dates in Seattle:
December 4, 5, 11, or 12. Please advise as to your availability and we will look into making
appropriate arrangements.

We can set up a time later this week to meet and confer on the remaining issues. My Friday is pretty
open at this point.

-Scott


  Scott Sholder​




  Cowan, DeBaets, Abrahams & Sheppard LLP
  tel: 212-974-7474
  ssholder@cdas.com


From: Scott Sholder
Sent: Friday, November 02, 2018 10:35 PM
To: jack@jackfitzgeraldlaw.com; Marissa Lewis <MLewis@cdas.com>; 'Melanie Persinger'
<melanie@jackfitzgeraldlaw.com>
Cc: Nancy Wolff <NWolff@cdas.com>
Subject: RE: Passelaigue v. Getty Images (US), Inc., et al. - Outstanding discovery matters

Jack,

I did not say we were not in touch with Ms. Benward. We have contacted her and I said we have not
heard back yet. Do not put words in my mouth, and do not lecture me concerning alleged opacity in
representation of and communication with clients – you are uniquely not in a position to do that.

Also, all three of your subpoenas fail to provide adequate time to collect and produce documents.
     Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 45 of 232


Ten days for response and compliance is not a reasonable timeframe and subjects all three
subpoenas to potential motions to quash under Rule 45(d). The witnesses will respond to the
subpoenas in due course and produce documents (if any) subject to our forthcoming objections, but
your timeline is, as I’m sure you know, untenable, and you will not prevail on a motion to compel
whether against Ms. Benward or anyone else.

Finally, I did not answer your request for a stay because even if in theory I were inclined to agree, I
do not have client authorization. I’ve passed your request along to our client and will let you know
when I hear back.

-Scott


From: Jack Fitzgerald <jack@jackfitzgeraldlaw.com>
Sent: Friday, November 2, 2018 10:03 PM
To: Scott Sholder <ssholder@cdas.com>; Marissa Lewis <mlewis@cdas.com>; 'Melanie Persinger'
<melanie@jackfitzgeraldlaw.com>
Cc: Nancy Wolff <NWolff@cdas.com>
Subject: RE: Passelaigue v. Getty Images (US), Inc., et al. - Outstanding discovery matters

Scott,

You avoided addressing my request.

There are lots of reasons Getty’s testimony may be relevant, but I assume you do not, in any
event, dispute the relevance of the three witnesses whose declarations you have proffered in
support of the motion. Accordingly, please confirm that Defendants will stipulate to our Rule
11 response deadline being continued to sometime after we take Miller’s, Hilfiker’s, and
Benward’s depositions in or around the week of January 7, and we will prepare a stipulation to
get on file early next week.

Regarding Ms. Benward, just a few weeks ago, following our serving her personally with at
deposition subpoena, you advised that you represented her and asked that we direct all
service on her to you. It disturbing that you apparently are not in touch with her, since we—at
your direction—served the recent document subpoena on her, which calls for production of
documents on November 8. Please be advised that if we do not receive shortly a proposed
deposition date for Benward, or responsive documents in her possession on November 8, we
will have little choice but to file a miscellaneous action moving to compel her response to the
subpoenas.

Regards,
Jack

______________
     Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 46 of 232



Jack Fitzgerald

The Law Office of Jack Fitzgerald, PC
Hillcrest Professional Building
3636 Fourth Avenue, Suite 202
San Diego, California 92103

(p) 619-692-3840
(f) 619-362-9555
(c) 650-440-3170

www.jackfitzgeraldlaw.com

From: Scott Sholder <ssholder@cdas.com>
Sent: Friday, November 2, 2018 6:46 PM
To: jack@jackfitzgeraldlaw.com; Marissa Lewis <mlewis@cdas.com>; 'Melanie Persinger'
<melanie@jackfitzgeraldlaw.com>
Cc: Nancy Wolff <NWolff@cdas.com>
Subject: RE: Passelaigue v. Getty Images (US), Inc., et al. - Outstanding discovery matters

I don’t see the relevance between your Rule 11 response and a Getty Images 30(b)(6) given that the
allegations that were either made up or misremembered had to do with Diodato, not Getty Images,
and you already deposed Diodato.

Miller and Hilfiker are traveling and have work and family commitments over the next two months
and will not be available until the week of January 7. We have not heard back from Benward.

We can discuss these matters next week, except for Monday; I will be in a deposition all day (hence
why I was unavailable today).


  Scott Sholder
              ​




  Cowan, DeBaets, Abrahams & Sheppard LLP
  tel: 212-974-7474
  ssholder@cdas.com


From: Jack Fitzgerald <jack@jackfitzgeraldlaw.com>
Sent: Friday, November 2, 2018 8:20 PM
To: Marissa Lewis <mlewis@cdas.com>; 'Melanie Persinger' <melanie@jackfitzgeraldlaw.com>
Cc: Scott Sholder <ssholder@cdas.com>
Subject: RE: Passelaigue v. Getty Images (US), Inc., et al. - Outstanding discovery matters

We would like Getty’s deposition before our Rule 11 response is due. Will you agree to
     Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 47 of 232


continue our deadline to respond until your client can produce a witness?

We have also asked for dates ASAP for Miller, Hilfiker, and Benward (which is one of the
reasons it was important to us to have the call today) – please advise.

Regards,
Jack

______________

Jack Fitzgerald

The Law Office of Jack Fitzgerald, PC
Hillcrest Professional Building
3636 Fourth Avenue, Suite 202
San Diego, California 92103

(p) 619-692-3840
(f) 619-362-9555
(c) 650-440-3170

www.jackfitzgeraldlaw.com

From: Marissa Lewis <mlewis@cdas.com>
Sent: Friday, November 2, 2018 5:16 PM
To: Melanie Persinger <melanie@jackfitzgeraldlaw.com>
Cc: jack@jackfitzgeraldlaw.com; Scott Sholder <ssholder@cdas.com>
Subject: RE: Passelaigue v. Getty Images (US), Inc., et al. - Outstanding discovery matters

Hi Melanie,

The timing of my response was due to circumstances outside of our control. It appears you may
have misread my initial email; to the extent it was unclear, I did not ask that the meet-and-confer be
held by November 22, 2018, but rather, that you provide your availability by today. Considering no
meet-and-confer would have been necessary had the deficiencies been remedied by today’s
deadline, we did not account for a call in this week’s schedule. In any event, we look forward to a
productive meet-and-confer on these issues at some point next week.

As for deposition scheduling, Getty Images has informed us that its 30(b)(6) witness is not available
on November 7, 2018. We are waiting to hear back on the witness’s availability and will provide you
with a proposed date as soon as we can. It will likely be in December 2018.

Regards,
     Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 48 of 232


Marissa


  Marissa Lewis ​




  Cowan, DeBaets, Abrahams & Sheppard LLP
  tel: 212-974-7474
  mlewis@cdas.com


From: Melanie Persinger [mailto:melanie@jackfitzgeraldlaw.com]
Sent: Friday, November 02, 2018 12:46 PM
To: Marissa Lewis <mlewis@cdas.com>
Cc: jack@jackfitzgeraldlaw.com; Scott Sholder <ssholder@cdas.com>
Subject: RE: Passelaigue v. Getty Images (US), Inc., et al. - Outstanding discovery matters

Hi Marissa,

It’s a little disappointing that your initial email insisted on a teleconference by today, November 2,
2018, even threatening to seek the Court’s involvement if we did not reply in a timely manner, but
when we responded the very next day that we are available for a call today, you waited until
Thursday evening to tell us you’re not actually available. Nevertheless, if you are not available for a
call today, we will provide our availability for early next week, but we ask that you first confirm that
Getty will be providing a witness for the noticed 30(b)(6) deposition on November 7, 2018.

Regards,

______________
Melanie Persinger

The Law Office of Jack Fitzgerald, PC
Hillcrest Professional Building
3636 Fourth Avenue, Suite 202
San Diego, California 92103

(p) 619-692-3840
(f) 619-362-9555

www.jackfitzgeraldlaw.com




From: Marissa Lewis <mlewis@cdas.com>
Sent: Thursday, November 1, 2018 3:01 PM
To: Melanie Persinger <melanie@jackfitzgeraldlaw.com>
Subject: RE: Passelaigue v. Getty Images (US), Inc., et al. - Outstanding discovery matters
     Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 49 of 232


Hi Melanie,

Thank you for the follow-up. Scott would like to be on the call but will be preparing for a deposition
tomorrow. Please propose times for a call next week instead and I will coordinate with Scott.

Marissa


  Marissa Lewis​




  Cowan, DeBaets, Abrahams & Sheppard LLP
  tel: 212-974-7474
  mlewis@cdas.com


From: Melanie Persinger [mailto:melanie@jackfitzgeraldlaw.com]
Sent: Thursday, November 01, 2018 5:54 PM
To: Marissa Lewis <mlewis@cdas.com>
Subject: RE: Passelaigue v. Getty Images (US), Inc., et al. - Outstanding discovery matters

Hi Marissa,

Just following up on my below email regarding scheduling a meet and confer call tomorrow,
November 2, 2018.

Regards,

______________
Melanie Persinger

The Law Office of Jack Fitzgerald, PC
Hillcrest Professional Building
3636 Fourth Avenue, Suite 202
San Diego, California 92103

(p) 619-692-3840
(f) 619-362-9555

www.jackfitzgeraldlaw.com




From: Melanie Persinger <melanie@jackfitzgeraldlaw.com>
Sent: Tuesday, October 30, 2018 12:39 PM
To: 'Marissa Lewis' <mlewis@cdas.com>; 'jack@jackfitzgeraldlaw.com'
<jack@jackfitzgeraldlaw.com>
Cc: 'trevor@jackfitzgeraldlaw.com' <trevor@jackfitzgeraldlaw.com>; 'Nancy Wolff'
     Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 50 of 232


<NWolff@cdas.com>; 'Scott Sholder' <ssholder@cdas.com>
Subject: RE: Passelaigue v. Getty Images (US), Inc., et al. - Outstanding discovery matters

Hi Marissa,

We are in receipt of your below email raising various discovery issues. Given the other discovery
issues raised by plaintiff, we think it makes sense to have a call on Friday November 2, 2018 to
discuss all remaining outstanding discovery issues. To that end, please provide us with your
availability this Friday.

Regards,

______________
Melanie Persinger

The Law Office of Jack Fitzgerald, PC
Hillcrest Professional Building
3636 Fourth Avenue, Suite 202
San Diego, California 92103

(p) 619-692-3840
(f) 619-362-9555

www.jackfitzgeraldlaw.com




From: Marissa Lewis <mlewis@cdas.com>
Sent: Monday, October 29, 2018 3:39 PM
To: jack@jackfitzgeraldlaw.com; Melanie Persinger <melanie@jackfitzgeraldlaw.com>
Cc: trevor@jackfitzgeraldlaw.com; Nancy Wolff <NWolff@cdas.com>; Scott Sholder
<ssholder@cdas.com>
Subject: Passelaigue v. Getty Images (US), Inc., et al. - Outstanding discovery matters

Dear Jack and Melanie,

We are writing with regard to numerous discovery matters that remain unresolved, despite our
previous attempts to address many of them:

      Discovery Issues Raised in September 18, 2018 Letter: You have neither responded nor taken
      any steps to remedy the many discovery deficiencies identified in our September 18, 2018
      letter, a copy of which is attached. Please immediately remedy the issues identified therein
      by, among other things, providing an amended privilege log; producing copies and/or
      unredacted copies of all documents improperly designated as privileged; and producing all
      documents mentioned during Plaintiff’s deposition (including all those listed in our email
    Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 51 of 232


      dated August 28, 2018, which is also attached).

      Putative Class Members’ Discovery Responses: Putative class members Phil Bram, Andressa
      Costa, and Brittany Clybourn have yet to respond to Defendants First Sets of Document
      Requests and Interrogatories dated July 2, 2018. The deadline for response expired nearly
      three months ago and accordingly any and all objections have been waived. Please
      immediately provide these responses. As you know, Defendants served discovery demands
      on these models in particular because we are under the impression that you represent each
      of them for purposes of this action. Our impression is based on your explicit representations,
      dating back as early as August 9, 2017. However, if we are mistaken as to such
      representation, please immediately advise so that we can procure the necessary discovery
      through other channels.

      Order to Contact Modeling Agencies for Documents: During the conference held on
      September 7, 2018, the Court directed Plaintiff to contact all of her current modeling agencies
      (regardless of location) and all of her former modeling agencies located outside the U.S. to
      request production of documents, including model releases and payment-related
      documentation, responsive to Defendants’ Document Request Nos. 5 and 22 (First Set) and
      Document Request No. 1 (Second Set). See Transcript dated Sept. 7, 2018 at 11:2-25, 12:23-
      14:11. Please immediately produce all documents that you have obtained through these
      agencies. In addition, please provide a record of each agency that you have contacted in
      furtherance of the Court’s Order to date. In particular, for each agency you have contacted in
      this regard, please provide: (i) the agency’s name and contact information, including the
      name and contact information of your specific agency contact; (ii) the time period during
      which Plaintiff is or was represented by such agency; (iii) a summary of your attempt(s) to
      contact such agency pursuant to the Court’s Order, including the date(s); (iv) a summary of
      any response(s) by such agency, including the date(s) and the name(s) and contact
      information of the individual(s) who responded on the agency’s behalf; and (v) the status or
      outcome of such contact, including, for example, whether the agency has provided or will
      soon provide the requested documents.

      Plaintiff’s Failure to Answer Second Set of Interrogatories: We have not received any
      response to Defendants’ Second Set of Interrogatories, which was served on Plaintiff on
      September 18, 2018. Plaintiff has waived any and all objections to such Interrogatories by
      virtue of her failure to respond within the time period allowed. Please immediately provide
      responses.

We ask that you either remedy the above-mentioned issues or provide your availability for a meet-
and-confer to discuss by no later than this Friday November 2, 2018. We have been exceedingly
patient in the past, but with the mediation now behind us and discovery in full swing, we will not
hesitate to seek the Court’s involvement if we do not hear from you in a timely manner.

Regards,
Marissa

                         ​
       Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 52 of 232


                   Marissa Lewis
                   Associate
                   Cowan, DeBaets, Abrahams & Sheppard LLP
                   41 Madison Avenue, 38th fl., New York, NY 10010
                   tel: 212-974-7474 / fax: 212-974-8474
                   mlewis@cdas.com / www.cdas.com

*** This e-mail and any files transmitted with it are confidential. Its contents are intended solely for the Recipient(s) indicated and may also be
privileged or otherwise protected by work product immunity or other legal rules. If you are not the intended Recipient you are hereby notified that
disclosing, copying, distributing or taking any action in reliance on the contents of this e-mail is strictly prohibited. If you have received this e-mail in
error, please delete this e-mail from your system and notify Cowan, DeBaets, Abrahams & Sheppard LLP immediately by e-mail. *** [v4141]
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 53 of 232




       Exhibit 58
    Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 54 of 232


From:             Jack Fitzgerald
To:               "Marissa Lewis"; "Melanie Persinger"
Cc:               "trevor@jackfitzgeraldlaw.com"; "Scott Sholder"
Subject:          RE: Passelaigue v. Getty Images (US), Inc., et al. - Responses to subpoenas
Date:             Friday, November 9, 2018 9:30:00 AM
Attachments:      image002.png



Marissa –

We nevertheless wish to depose Ms. Benward. Please either provide a date, or state that you
refuse to produce her so that we may proceed accordingly.

Regards,
Jack

______________

Jack Fitzgerald

The Law Office of Jack Fitzgerald, PC
Hillcrest Professional Building
3636 Fourth Avenue, Suite 202
San Diego, California 92103

(p) 619-692-3840
(f) 619-362-9555
(c) 650-440-3170

www.jackfitzgeraldlaw.com

From: Marissa Lewis <mlewis@cdas.com>
Sent: Thursday, November 8, 2018 3:31 PM
To: jack@jackfitzgeraldlaw.com; Melanie Persinger <melanie@jackfitzgeraldlaw.com>
Cc: trevor@jackfitzgeraldlaw.com; Scott Sholder <ssholder@cdas.com>
Subject: Passelaigue v. Getty Images (US), Inc., et al. - Responses to subpoenas

Dear Jack and Melanie,

Please find attached responses and objections to the subpoenas duces tecum issued to Lauren
Benward, Linda Hilfiker, and Max Miller.

We have connected with Ms. Benward regarding her proposed deposition. Ms. Benward has
informed us that she has no relevant knowledge or recollection beyond what is stated in her sworn
declaration; therefore, no deposition is necessary.
       Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 55 of 232



Regards,
Marissa

                   Marissa Lewis       ​




                   Associate
                   Cowan, DeBaets, Abrahams & Sheppard LLP
                   41 Madison Avenue, 38th fl., New York, NY 10010
                   tel: 212-974-7474 / fax: 212-974-8474
                   mlewis@cdas.com / www.cdas.com

*** This e-mail and any files transmitted with it are confidential. Its contents are intended solely for the Recipient(s) indicated and may also be
privileged or otherwise protected by work product immunity or other legal rules. If you are not the intended Recipient you are hereby notified that
disclosing, copying, distributing or taking any action in reliance on the contents of this e-mail is strictly prohibited. If you have received this e-mail in
error, please delete this e-mail from your system and notify Cowan, DeBaets, Abrahams & Sheppard LLP immediately by e-mail. *** [v4141]
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 56 of 232




Exhibit 59
            Filed Under Seal
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 57 of 232




Exhibit 60
            Filed Under Seal
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 58 of 232




       Exhibit 61
                               Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 59 of 232

Compl. ¶                                Allegation                                                 Evidence Supporting Allegation

                                                                                  • Fitzgerald Decl. Ex. 62, P5-9 (agreement between Plaintiff and
                                                                                  Proctor & Gamble concerning Clairol Nice ‘N Easy branded
                                                                                  products)
                                                                                  • Fitzgerald Decl. Ex. 63, P10-13, P14 (website printouts showing
                                                                                  clients and photographers Plaintiff has modeled for)
             Plaintiff Elodie Passelaigue is a professional, internationally-
             renowned fashion model. She currently is represented by the          • Fitzgerald Decl. Ex. 64, P22-23, P40-42, P45-48, P49-52, P104
             world-famous New York modeling agency, Wilhelmina                    (evidence of payments Plaintiff received for modeling jobs)
             Models. In the past, she has been represented by other               • Fitzgerald Decl. Ex. 65, P24-30 (Plaintiff’s agreement with Elite
             prominent modeling agencies . . . . (Compl. ¶ 17);                   Modeling Agency)
  17-18
             Ms. Passelaigue has been photographed by many of the world’s         • Fitzgerald Decl. Ex. 66, P53-85 (agreements between Plaintiff’s
             leading fashion photographers. Her client list is a virtual “who’s   agency, Karin, and Clinique, for Plaintiff’s modeling services)
             who” of high-end fashion and beauty icons, including Cartier,
             Christian Dior, Yves St. Laurent, Giorgio Armani, Hermes,            • Fitzgerald Decl. Ex. 67, P479-83 (article titled “EXCLUSIVE
             Harry Winston, Vera Wang, and Prada (Compl. ¶ 18)                    INTERVIEW: French Supermodel ELODIE PASSELAIGUE,”
                                                                                  with photo containing caption, “One of the Clinique campaigns that
                                                                                  helped her to be propelled into the eyes of the average person”)
                                                                                  • Fitzgerald Decl. Ex. 1, Passelaigue Dep. Tr. at 29:18-41:21, 66:2-
                                                                                  68:25, 71:6-75:10, 100:14-104:2, 115:7-12 (detailing modeling
                                                                                  career and earnings)

                                                                                  • Fitzgerald Decl. Ex. 68, P4 (February 9, 2004 calendar entry for
             One advertising campaign for which Clinique was interested in        “Clinique → test for aquarium shot,” starting at 11:30 a.m.)
             hiring Ms. Passelaigue in early 2004 was expected to involve
    20                                                                            • Fitzgerald Decl. Ex. 51, Diodato Dep. Tr at 9:25-10:3 (“In 2004 I
             images of her in water, showing part of her face above water,
             with part of her face and neck underwater.                           photographed her for a test shoot for Clinique…”), 251:3-252:13
                                                                                  (describing the particulars of the test shoot).

                                                                                  • Fitzgerald Decl. Ex. 69, P388 (April 2015 email in which Ms.
            On February 9, 2004, Ms. Passelaigue posed for the Clinique           Passelaigue’s former counsel, Cyrus Dugger, tells Getty’s present
            underwater test photos in New York, which were taken by               counsel, Nancy Wolff, that “[m]y client recalls signing a release for
23, 27, 28, Diodato. After the test shoot was completed, Diodato asked Ms.        Getty Images No. 103435150 at the conclusion of the 2004 shoot,
  29, 38    Passelaigue if he could use photos from the test shoot for his        but specifically recalls not signing a release for Getty Images No.
            portfolio and professional website simply as an example of his        103434252 during the June 11, 2009 shoot.”)
            work. He showed her a form document titled “Model Release,”
            representing . . . that if she was willing to allow him to use the    • Fitzgerald Decl. Ex. 12, P827 (April 2015 email in which Ms.
                                                                                  Passelaigue tells a model colleague, “Bill Diodato made me sign a
                             Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 60 of 232

Compl. ¶                               Allegation                                                 Evidence Supporting Allegation
           photos only for his portfolio and website, she just needed to         voucher on a light test that we were doing for Clinique Cosmetics,
           sign the Model Release form. (Compl. ¶ 23)                            he also claimed that it was for his personal promotion and then
                                                                                 proceeded to sell both the pictures from said shoot and those from a
           After Ms. Passelaigue agreed to allow Diodato to use the test
                                                                                 waist down shoot that took place years later via a different agency
           shots only for his portfolio and website, Diodato took Ms.
                                                                                 to Getty Images for a profit. [ . . . ] Also, I was wondering if there
           Passelaigue into a different room where they were alone, and
                                                                                 was any mention of Bill Diodato’s legal representation on the
           directed her to sign the “Model Release” document where
                                                                                 release that you signed. You see, I do not have a copy of mine
           indicated, which she did. (Compl. ¶ 27)
                                                                                 which is what makes my case tricky because the voucher that Bill
           Diodato also directed Ms. Passelaigue to fill in only a few           Diodato has used to sell my images has been altered to suit the
           additional items where indicated, specifically her name,              product of both shoots; in other words: Bill added stuff to the
           address, phone number, email address, and date of birth, which        object line to make it seem like I signed one voucher for both jobs
           she did. Ms. Passelaigue was not directed to, and did not date        even though they were shot 4 years apart for two distinct clients
           the release under her signature and name where indicated.             and via two very distinction agencies.”).
           (Compl. ¶ 28)
                                                                                 • Fitzgerald Decl. Ex. 7, BDP19-21 (April 2015 email from Getty
           When Ms. Passelaigue left the premises shortly thereafter, the        representative to Diodato noting Plaintiff “says she recalls signing a
           Model Release form contained no signature of a photographer           release for image 103435150 at a shoot that took place in February
           or any witness, did not set forth a photographer name in the two      2004, but claims that no valid release exists for [other] images . . .
           places where indicated, did not set forth the “Description of         .”).
           Shoot” where indicated, did not have a mark in the box
                                                                                 • Fitzgerald Decl. Ex. 4, WIL112-15 (upon first seeing the Model
           indicating the model is at least 18 years old, and did not “Attach
                                                                                 Release in August 2014, Plaintiff stating to her agent, “Indeed, this
           a Copy of a Photo ID or Visual Reference” where indicated.
                                                                                 is my signature for the Clinique under water shoot that happened on
           (Compl. ¶ 29)
                                                                                 Monday February 9th, 2004.”)
           At no point before, during, or after the Spiegel shoot, either that
                                                                                 • Fitzgerald Decl. Ex. 1, Passelaigue Dep. Tr. at 137:21-138:7
           day or at any other time, did Ms. Passelaigue sign anything, nor
                                                                                 (“The address was my address. The phone number, as I said, has
           give Diodato or anyone else any permission to sign anything on
                                                                                 changed a while prior. It’s my handwriting, though. The e-mail
           her behalf, purporting to provide a release or rights of any kind
                                                                                 address was valid and still is. The birth year is inaccurate. The date
           to Diodato concerning the Spiegel photos. (Compl. ¶ 38)
                                                                                 is not my handwriting. The printed name is my handwriting. The
                                                                                 signature looks like my signature, but as I said, really signed in a
                                                                                 hurry because usually it’s more legible than that. The rest is not me,
                                                                                 clearly.”).
                                                                                 • Wolff Decl. Ex. C ¶ 6 (Mr. Diodato filled out the ‘Description of
                                                                                 Shoot,’ which is his general practice, filled in the date and signed
                                                                                 his name…”)
                            Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 61 of 232

Compl. ¶                             Allegation                                                Evidence Supporting Allegation
                                                                              • Fitzgerald Decl. Ex. 51, Diodato Dep. Tr. 268:9-12 (“I’m fairly
                                                                              certain that I wrote the date in when I gave it to her. She had -- the
                                                                              date was already filled in when she took possession of the
                                                                              release.”), 268:23-269:4 (Diodato does not know who checked the
                                                                              box next to “I represent and warrant that I am at least eighteen
                                                                              years of age.”), 49:20-50:3, 267:2-4 (Indicating when Plaintiff
                                                                              signed the release, there were no pictures in the visual description
                                                                              area on the top right corner of the release)
                                                                              • Wolff Decl. Ex. B ¶ 8 (indicating the photos were attached to the
                                                                              release after the shoot).

           Ms. Passelaigue did not agree, and never would have agreed, to     • Fitzgerald Decl. Ex. 51, Diodato Dep. Tr. 253:5-254:24 (“This
           allow Diodato or anyone other than Clinique to use the test        [Clinique] was shot for a client, and there’s a whole process that
           photos to advertise cosmetics or other commercial products         needs to happen before I can even consider licensing a picture that I
           (including possibly in competition with or otherwise adversely     was hired for by someone else”)
           to Clinique), since the test shoot and resulting photos were
           commissioned and paid for by Clinique as a feasibility study for
           a Clinique ad campaign. (Compl. ¶30)


           As Ms. Passelaigue and Diodato well knew, Ms. Passelaigue
 30, 31    herself did not have any such rights to convey, but instead all
           such rights to the photos were owned exclusively by Clinique.
           To then agree to provide those same rights to someone else—
           indeed, rights that she never even had—would not only possibly
           destroy Ms. Passelaigue’s relationship with Clinique, an
           important client, but could seriously damage her reputation and
           compromise her entire career as a professional model.
           Accordingly, Ms. Passelaigue would never even contemplate
           doing so, and any suggestion to the contrary defies common
           sense. (Compl. ¶31)

           On June 11, 2009 . . . Ms. Passelaigue was hired to do a photo
                                                                              Fitzgerald Decl. Ex. 5, P15 (Outlook.com calendar entry for June
  34       shoot in New York for Spiegel, a women’s clothing and
                                                                              11, 2009 nothing “Spiegel,” and “ph: Bill Diodato”)
           accessory company. Diodato was the photographer.
                            Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 62 of 232

Compl. ¶                             Allegation                                                Evidence Supporting Allegation

                                                                              • Fitzgerald Decl. Ex. 53, P16 (August 21, 2014 email from
           Spiegel hired Ms. Passelaigue only for “waist down” photos . . .   plaintiff’s Ford Models agent, Janet Rohan, to plaintiff stating that
  36
           .                                                                  the Spiegel “chart said that shoot was for wait downs with Bill
                                                                              Diodato”)

                                                                         • Fitzgerald Decl. Ex. 53, Passelaigue Dep. Tr. at 215:23-217:6
                                                                         (Plaintiff explaining why she may have had another assignment
           Upon completion of the Spiegel shoot, Ms. Passelaigue changed following the Spiegel shoot), 119:5-10 (Plaintiff explaining her
  37       her clothes and left promptly to get to her next modeling     signature on the model release looks rushed in comparison to her
           assignment that day.                                          signature on other documents).


           In about August 2014, Ms. Passelaigue learned for the first time
           that headshot images of her were being used in an advertising
           campaign for Botox, a prescription-only medicine
           manufactured by pharmaceutical giant Allergan, which is            • Fitzgerald Decl. Ex. 2, WIL194-96 (email communications
           injected into muscles and used to temporarily improve the          beginning July 21, 2014, between Plaintiff and her agent, Daureen
           appearance of moderate to severe “crow’s feet” lines and frown     Castonguay, regarding discovery of Allergan ad)
 39, 46    lines between the eyebrows. (Compl. ¶ 39)                          • Fitzgerald Decl. Ex. 70, WIL218-19 (email communications
           Because Allergan had never hired Ms. Passelaigue, she was          between Plaintiff and her agent, Daureen Castonguay reflecting
           confused about how it obtained the photos of her. When she         confusion about source of Allergan photo)
           initially saw the Botox advertisement featuring her image, she
           did not recognize the photo as having come from a particular
           photo shoot or relating to a particular client (Compl. ¶ 46)

           Ms. Passelaigue first learned of Allergan’s use of her image to
           advertise Botox when someone asked if she had ever modeled
           for Botox, and despite that Ms. Passelaigue never did, insisted
           that her picture was on a Botox website. Ms. Passelaigue           Fitzgerald Decl. Ex. 1, Passelaigue Dep. Tr. 127:3-129:25, 149:11-
  40       responded that was not possible, at which point she was shown      20 (testifying to story of discovering Allergan ad when alerted to it
           a website page for something called “Brilliant Distinctions,”      by others)
           that advertised Botox with a photo of Ms. Passelaigue. In the
           days following, others also pointed out that Ms. Passelaigue
           was now modeling for Botox.
                             Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 63 of 232

Compl. ¶                              Allegation                                                Evidence Supporting Allegation

           Ms. Passelaigue was quite concerned. Not only was her image         Fitzgerald Decl. Ex. 2, WIL194-96 at WIL194 (“[T]his person has
           being used for commercial purposes to sell synthetic cosmetic       sold a picture of me to Allergan with no regard to the rights to my
           medicines by a company that never hired her or otherwise paid       personal image nor the fact that maybe I did not want to be
  47       for her modeling services, but depending on the circumstances,      associated to a product like Botox (ie: it is my decision to make
           such use might violate contracts she had with her actual clients,   whether I do or don’t want to be associated with such brand as it
           or otherwise compromise and damage those relationships and          can affect future work, never should a legitimate photographer own
           her career.                                                         the right to dispose of my image that way).”)

                                                                               • Fitzgerald Decl. Ex. 1, Passelaigue Dep. Tr. 131:6-132:9
           Ms. Passelaigue contacted her agent, who knew that Grey             (testifying to story of Plaintiff’s agent contacting Grey about
           Advertising was the ad agency for Botox. Grey Advertising           Allergan ad)
  49
           informed Ms. Passelaigue’s agent that it had licensed the image     • Fitzgerald Decl. Ex. 2, WIL194-96 (email communications
           from Getty.                                                         beginning July 21, 2014, between Plaintiff and her agent, Daureen
                                                                               Castonguay, regarding discovery of Allergan ad)

           Ms. Passelaigue immediately recognized one photo, appearing
           on the right, from the Clinique underwater test shoot
           assignment. The other photo, appearing on the left, Ms.
           Passelaigue recognized as having come from the same photo
           shoot as the photo being used by Allergan to advertise Botox,       • Wolf Decl. Ex. E, WIL108-109, at WIL108 (deducing possible
           but she still was unable to associate the photo with a specific     photos shoots from which photos on redacted release were derived)
 54, 55    prior client assignment or photo shoot. (Compl. ¶ 54)               • Fitzgerald Decl. Ex. 4, P939-43
           The identification of “Spiegel Beauty” in Description of Shoot”     • Fitzgerald Decl. Ex. 53, P16 (email from Ford agent indicating
           was a possible clue as to the origin of this other photo, and Ms.   the Spiegel shoot was “waist down”)
           Passelaigue’s former agent at Ford Models confirmed that the
           Spiegel shoot occurred on June 11, 2009. But Ms. Passelaigue
           remained confused because her former agent also identified the
           Spiegel shoot as “waist down” only. (Compl. ¶ 55)

           Further, as Ms. Passelaigue has always understood, it is totally    Fitzgerald Decl. Ex. 4, P939-43 (“I would never have been put in a
           inappropriate and unheard of in the industry for the same           situation to sign a co-release for a shoot happening on June 11th
           release to cover two different shoots, for two different clients,   2009 for Spiegel, a fashion brand, while I was signed to Ford
  56
           on two different dates – indeed five years apart – and especially   Models, and another project shoot for Clinique Cosmetics (no
           with those shoots during times while being represented by two       affiliation between the two) 5 years prior, while I was signed to
           different agents at two different modeling agencies.                Karin Models.”)
                              Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 64 of 232

Compl. ¶                               Allegation                                                 Evidence Supporting Allegation

             Ms. Passelaigue’s agent (and/or her agent’s attorney) eventually
             convinced Getty to identify the supposed photographer of the
             image used for the Botox advertising. Yet Getty continued to
             conceal Diodato’s identity by falsely representing that the        Fitzgerald Decl. Ex. 2, WIL194-96 at WIL195 (Plaintiff’s agent
             photographer was Adrianna Williams. At about the same time,        saying of Adrianna Williams on August 8, 2014, “when you go to
    57
             Ms. Passelaigue discovered photos of herself on Getty’s            her sight [sic] and others like it (getty etc.) it seems like most of the
             website being offered for sale or license, including one           photos on there are hers, yet no one remembers working with her.”
             apparently from the same shoot as the photo used by Allergan
             to advertise Botox and two photos from the Clinique
             underwater test shoot, as depicted on the following page:

                                                                                Fitzgerald Decl. Ex. 2, WIL194-96 at WIL195 (Plaintiff’s agent
             These photos, along with photos of countless other models,         noting, “further investigation, shows that she lives in California,
             were on Getty website pages identifying the photographer of        it’s crazy when you go to her sight and others light it (getty etc.) it
             these shots as Adrianna Williams. But Ms. Passelaigue had          seems like most of the photos on there are hers, yet no one
    58       never worked with a photographer named Adrianna Williams.          remembers working with her.”)
             Ms. Passelaigue’s agent asked other models if they had ever        Fitzgerald Decl. Ex. 2, WIL194-96 at WIL195 (Plaintiff’s agent
             worked with or even heard of a photographer named Adrianna         noting, “the more girls I have spoken with, and them saying they
             Williams. None had.                                                never worked with her, I was coming to the same conclusion,” i.e.
                                                                                that “Adrianna Williams” was an invented name).

                                                                                Fitzgerald Decl. Ex. 69, P388 (April 2015 email in which Ms.
            Diodato fraudulently added “& Spiegel Beauty” on the line for
                                                                                Passelaigue’s former counsel, Cyrus Dugger, tells Getty’s present
            “Description of Shoot,” and also fraudulently added under Ms.
                                                                                counsel, Nancy Wolff, stating, “The two images included in this
            Passelaigue’s signature the date of the Spiegel shoot of “6-11-
                                                                                release were taken at two different test shoots, for two different
            09,” even though Ms. Passelaigue signed the release five years
                                                                                clients, while my client was with two different agencies. . . . My
51, 52, 63, earlier as the Clinique underwater test shoot ended. In fact, as
                                                                                client recalls signing a release . . . at the conclusion of the 2004
            Ms. Passelaigue has always understood, it is customary in the
                                                                                shoot, but specifically recalls not signing a release . . . during the
            industry that releases are not signed in a retroactive manner,
                                                                                June 11, 2009 shoot. It appears that the model release by the
            such that Ms. Passelaigue would not have signed a release at a
                                                                                photographer was ‘butchered’/doctored to use the signature from
            2009 Spiegel shoot that also included a 2004 Clinique shoot.
                                                                                2004 to appear to also release the 2009 image.”)

             [D]efendants’ unlawful behavior has caused Ms. Passelaigue to
                                                                                • Fitzgerald Decl. Ex. 1, Passelaigue Dep. Tr. at 150:13-22, 153:2-5
             be falsely associated with Allergan and its synthetic beauty
    95                                                                          (describing client who believed Plaintiff had used Botox due to
             products, including Botox, causing damage to her reputation
                                                                                Allergan ad)
             and prospective business relationships and opportunities.
           Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 65 of 232

Compl. ¶         Allegation                                        Evidence Supporting Allegation
                                                 • Fitzgerald Decl. Ex. 1, Passelaigue Dep. Tr. at 187:20-190:19
                                                 (describing how, upon learning her photograph was used to
                                                 advertise Brilliant Distinctions, Plaintiff’s agent “said to me . . . this
                                                 is not good news,” and noted certain clients with more holistic
                                                 brands would decline to hire her, without expressly stating it is
                                                 because of their belief that she has used Botox).
                                                 • Fitzgerald Decl. Ex. 1, Passelaigue Dep. Tr. at 191:15-194:24
                                                 (describing brands Plaintiff is aware are unlikely to hire a model
                                                 believed to have taken Botox)
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 66 of 232




Exhibit 62
            Filed Under Seal
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 67 of 232




       Exhibit 63
Elodie Passelaigue                                                                                                                                                                 Page 1 of 1
                                                     Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 68 of 232




                                      P ORT FOLI O   |   S C H ED U L E   |   AG ENCI ES   |   CLIE NTS   |   PHOTOGRAP H ERS / DIR ECTORS   |   B IO   |   BLOG   |   CO NT ACT



                                                                                                                                                                                            




                                  Larry Travis                                                                                        Malina Corpadean, Clin d'Oeil Magazine                


                                                                                                                                                                                   P00010
http://www.elodiepass.com/enter.php
Clients - Elodie                                                                                                                                         Page 1 of 3
                                                 Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 69 of 232



                                   A Magazine                 Ecco Shoes                        L'Oréal Matrix              Quinto & Co
                                   A Prendre ou a Laisser     Eileen Fisher                     L'Oréal Paris
                                   Acura                      Elegance                          L'Oréal Professional Body   Ralph Lauren
                                   Aerosoles                  Elegant Bride Magazine - USA      Lafayette 148               Ralph Lauren Black Label
                                   Agnona                     Elegant Bride Magazine - Canada   Ladies' Home Journal        RedCats USA
                                   Akris                      Elizabeth Arden's Red Door Spa    Lady Ice                    Redken
                                   Alfred Angelo              Elle Magazine - USA               Lanvin                      Reem Acra
                                   Alvin Valley               Endemol                           Le Bon Marche               Regis Salons
                                   American Baby Magazine     Epson                             Lida Baday                  Richard's
                                   Amy Zerner                 Etro                              Liverpool                   Richard Tyler
                                   Anderson Hannant           Eva                               Loft by Ann Taylor          Roaman's
                                   Angel Sanchez              Exclusively Misook                Long Elegant Legs           Robert Danes
                                   Ann Demeulemeester                                           Lord and Taylor             Robert Tonner
                                   Ann Taylor                 Figaro Magazine                   Lorena Sarbu                Roberta Freymann
                                   Annabelle Magazine         Fisher Price                      Loro Piana                  Roberto Cavalli
                                   Anne Barge                 Five Story                        Louis Vuitton               Room 608
                                   Anthony Manfredonia        Flare Magazine                    Lovesac                     Rosa Clará Bridal
                                   Arc. The Hotel             Florida International Magazine    Lucky Magazine              Rosie Assoulin
                                   Arena Magazine             Flyer Magazine                                                Rouge Magazine
                                   Armando Piquer             Fox 5                             Mackage                     Rubin Chapelle
                                   Artech                     Francesco Biasia                  Macy's Midwest
                                   Atil Kutoglu               Francois Nars - Motu Tane         Macy's South                Saks Fifth Avenue
                                   Atmosphere Magazine        Frederic Fekkai                   Macy's West                 Sea Island Magazine
                                   Avon                       Frederick's of Hollywood          Mantles at The Bay          Sephora
                                                              Fusha                             Marc Bouwer                 Sharon Wauchob
                                   B Michael                                                    Marc Montano                Shin Choi
                                   Balenciaga                 Gaelyn and Cianfarani             Marchesa                    Shwatzkopf
                                   Barbara Bui                Gala Magazine                     Marella Ferrera             Silia by Leyla Basakinci
                                   Barrie Pace                Garnier Movida                    Margaret M                  Silpada Jewelers
                                   Bealls                     Gavin Rajah                       Marie France Magazine       Skip Hop
                                   Belks                      Gerbe Hosiery                     Marisa Minicucci            Soft Surroundings
                                   Bergdorf Goodman           Gianfranco Ferre                  Marsh's                     Somerset County Magazine
                                   Better Homes and Garden    Gigi Burris                       Marshall Field's            Sonia Rykiel US
                                   Biba Magazine              Gioia Magazine                    Marshalls                   Sophie Théallet
                                   Birnbaum and Bullock       Giorgio Armani                    Mary Jane Denzer            Sotheby's
                                   Bldz Magazine              Girls TV Series                   Mary Kay                    South Sea Pearl Consortium
                                   Blue Blood TV Series       Givenchy                          Max Mara                    Spiegel
                                   Bottega Veneta             Glamour Magazine - UK             Máxima Magazine             Stage Stores
                                   Brides.com                 Godiva Chocolate                  Melanie Birkett             Steinmart
                                   Brunello Cucinelli         Goldwell                          Michael and Hushi           Stella MacCartney
                                   Bulgari                    Good Housekeeping Magazine        Michael J Fox Show          Strenesse
                                                              Good Morning New York             Michael Kors                Surface Magazine
                                   Cabi Notion                Graff                             Michael Soheil
                                   Caitie and Marc            Greg Norman                       Michelle Copelman           Talbots
                                   Calvin Klein                                                 Micromax Informatics        Talbot Runhof
                                   Cargo Magazine             H&M                               Milly                       Talulah
                                   Carmen Marc Valvo          Haider Ackermann                  Mimi Bizjak                 Target
                                                              Hammy The Bear Movie                                          TF1



                                                                                                                                                         P00011
http://www.elodiepass.com/clients.php
Clients - Elodie                                                                                                                                                    Page 2 of 3
                                                Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 70 of 232


                                   Carolina Herrera            Hampton's Cottage and Gardens       Mishook                          Thaki Yarns
                                   Cartier                     Harper's Bazaar Magazine - USA      Mitchell's                       The Cloisters Magazine
                                   Casual Living               Harper's Bazaar Magazine - Russia   Moët Chandon                     The Good Wife TV Series
                                   Celia Krithari              Harry Winston                       Mon Cheri Bridal                 The Hudson's Bay Company
                                   Celine                      Hee Kim                             Mona                             The Other Woman Movie
                                   CF Goldman                  Hermes                              Monique Luillier                 The Plaza Hotel
                                   Chado Ralph Rucci           Heroes Magazine                     Morgan Le Fay                    The Leather Connection
                                   Chadwick Bell               Hewlett Packard                     Morgan Stanley                   The Leftovers Movie
                                   Chamilia Jewelry            Hilary Radley                       Morrocan Oil                     The Limited
                                   Chanel                      Hirshleifer's                                                        The Plaza Hotel
                                   Charlotte                   Holt Renfrew                        Naeem Khan                       The Soho House
                                   Châtelaine Magazine                                             Neiman Marcus                    The Territory Ahead
                                   Chicago Style Magazine      Iluminage                           National Fur Council of Canada   Thom Browne
                                   Chico's                     Isabel Toledo                       Neo2 Magazine                    Toronto Life Fashion Magazine
                                   Chloe                       Isabella Bird                       Neutrogena                       Town and Country Magazine
                                   Christian Dior              Io Donna Magazine                   New York and Company             Twion
                                   Christopher Deane                                               New York Magazine
                                   Christopher Sholar          J. Mendel                           New York Moves                   Urban Outfitters
                                   Clairol Nice n' easy        Jacques Dessange                    New York Times                   US Polo Association
                                   Clin d’Oeil Magazine        James Coviello                      Nico and Adrian
                                   Clinique Cosmetics          James Thomas                        Nigel Hamill                     Valentino
                                   Concepto by Angel Sanchez   Jean Charles de Castelbajac         Nordstrom                        Vellum Magazine
                                   Conrad C                    Jean-Louis David                                                     Vera Wang
                                   Cream Magazine              Jean-Louis Desforges                O. Seunghee                      Victoria Magazine
                                   Crystal Siemensr            Jen Bel                             Ocean Drive Magazine             Viv Mag
                                   Cutter and Buck             Jenny Lee                           Ogilvy                           VIV Magazine
                                   Cynthia Steffe              Jersey Alakazia                     Oliver's Deal Movie              Vogue Nippon
                                                               Jill Stuart                         Oprah Magazine                   Vogue Pelle
                                   D Weddings Magazine         Joan Vass                           Organic Style Magazine           Vogue Spain
                                   De Beers Jewelers           John Barrett                        Oscar de la Renta                Vogue USA
                                   Delpozo                     John Sahag                          Oui Magazine
                                   Denis Basso                 Jordache                            Oyster Magazine                  WWD
                                   Derek Lam                                                                                        W Magazine
                                   Designer Loft               Kathy Hilton                        Pamella Roland                   Waters and Waters
                                   Dessy Bridal                Kathy Kuo                           Panasonic                        Wedding Bells Magazine
                                   Deutsch Magazine            Kaufman Franco                      Pantene                          Wella
                                   Devon & Jones               Kesia Estwick                       Parents Magazine                 White Collar TV Series
                                   DHC                         Kim Hicks                           Paul Stewart                     Women Within
                                   Dillards                    Kim Hirsh                           Paule Ka
                                                               Kohls                               PDN Magazine                     Xeniya
                                   Dior
                                   Dolce and Gabana                                                Peserico
                                                                                                   Peter Som                        Yves St Laurent
                                   Domino Mag
                                   Donna Karan                                                     Phase One
                                                                                                                                    Zink Magazine
                                   Douglas Hannant                                                 Philadelphia Magazine
                                                                                                                                    Zoo Zoom Magazine
                                   Douglas Perfumeries                                             Phildar Hosiery
                                                                                                                                    Zuhair Murad
                                   Dries Van Notten                                                Phyto
                                                                                                   Piazza Sempione                  5 to 7 Movie
                                                                                                   Pixi Cosmetics                   808 Magazine
                                                                                                   Planet Magazine
                                                                                                   Plein Sud



                                                                                                                                                                    P00012
http://www.elodiepass.com/clients.php
Clients - Elodie                                                                                                                                               Page 3 of 3
                                        Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 71 of 232


                                                                             Polux-Lutz
                                                                             Pond's
                                                                             Pool Magazine
                                                                             Prada
                                                                             Prive
                                                                             Pronovias

                                                                                             © 2015 el odie. Al l Rights Reserved. Powered by   Lestoree.com




                                                                                                                                                               P00013
http://www.elodiepass.com/clients.php
Photographers / Directors - Elodie                                                                                                        Page 1 of 1
                            Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 72 of 232



             Max Abadian                 Stephen Eastwood        Jean-Philippe Lacube                    Brian Sassmann
             Arthur Adams                Brian Edwards           Joel Larson                             Philippe Salomon
             Bryan Adams                 Steve Erle              Jeff Licata                             Pedro Sandoval
             Richard Agudelo                                     Liugi Lieggi                            Blanca Santa Maria
             Rui Aguiar                  Baldomero Fernandez     Fabrizio Lo Guidicci                    Howard Schatz
             Jaime Aguilar               Michael Filonow         Simon Lopez                             TJ Scott
             Juan Algarin                Eric Fischer            Frederic Lucano                         Shamila
             Jeff Alexander              Charles Flores          Elliston Lutz                           Mark Shultz
             Arcadius                    Marili Forastieri                                               Sarah Silver
             Coco Amardeil               Douglas Foulke          Rob Mandolene                           Nelson Simoneau
             Pasha Antonov               Jim Franco              Marco Marezza                           Andreas Sirch
             Guy Aroch                   Anne Constance Frenoy   Charles Masters                         Lucien Sirois
             Maude Arsenault                                     Ericka McConnell                        Gary Sloan
                                         Daniel Gabbay           Steven Mead                             Greg Sorensen
             Andrew Balfour              Bruno Gaget             Justin Melnick                          Pauline St Denis
             Ondrea Barbe                Julio Gaggia            Fabiola Menchelli                       Dieter Strasser
             Serge Barbeau               Antoine Galey           Fernando Milani                         Stratis and Beva
             Nigel Barker                Jayson Gallop           Bill Miles                              Jenn Stuart
             Della Bass                  Mateo Garcia            Chris Militscher
             Jamie Beck                  Jacques Gavard          Caitlin Mitchell                        Francis Taieb
             Alex Beauchesne             Christian Geisselmann   Guido Mocafico                          Mei Tao
             Steve Beckrouet             Tryan George            Matthew Monteith                        Logan Thomas
             Michael Belk                Blair Getz Mezibov      Peter Morneau                           Richard Thomas
             Vera Belyavskaya            Mario Godlewski         Douglas Mott                            Michael Thompson
             Elias Benarohe              Claudia Goetzelmann     Eva Muller                              Annabelle Tiaffay
             David Black                 Alvaro Goveia                                                   Larry Travis
             Daniel Boardman             Alexandra Grablewski    Nagi                                    Fabrice Trombert
             Jim Bottomley               Charles Gullung         Dylan Nelson                            Mark Tully
             Susan Bowlus                                        Roger Neve                              Malcolm Tweedy
             Manon Boyer                 Gail Hadani             Chris Nicholls                          Anthony Two Moons
             Iris Brosch                 Bradley Hanson          Luca Nicolao                            Bill Tyler
             Alex Brown                  Barry Harris            Todd Norwood
             Innis Brown                 Bode Helm                                                       Jean Valade
             Peter Brown                 Jim Henkens             Michael James O'Brien                   Michael Vex
             Peter Buckingham            Ben Hertzog             Jeff Olson                              Veretta
             Richard Burbridge           Pat Hill                Kate Orne                               Lisa Vosper
             Kevin Burg                  Francis Hills
                                         Greg Hinsdale           Anthony Parmelee                        Aaron Ward
             Augustus Butera
                                         Marc Hispard            Dorothy Parker                          Michael Waring
             Andre Carrara               Nir Hod                 Greg Paupst                             Albert Watson
             Henri Castro                Anthony Horth           Karen Pearson                           Melanie Watson
             Kip Chapelle                Troy House              Tiff Pemberton                          Norman Watson
             Walter Chin                 James Houston           Jason Penney                            Isa Went
             Colleen Chrzanowski         Paul Howell             Frederic Penvern                        George Whiteside
             J.L Clark                   John Huba               Loic Peoch                              Claus Wickrath
             Robert Collins                                      Joe Pytka                               Tom Wool
             Ron Contarsy                Saloi Jeddi                                                     Tony Wu
                                         Michael Johnson         Gonzalo Ramos-Solis
             Joe Comick
                                         Jodi Jones              Stephanie Rausser
             Justin Cooper
                                         Christophe Jouany       Philippe Regard
             Malina Corpadean
                                         Gabor Jurina            Coliena Rentmeester
             Matthew Cronin
                                                                 Alberto Rizzo
             Nic D'amico                 Serge Khalfon           Willis Roberts
             Nuri Daynish                Max Kim-Bee             Daniel Robillard
             Kit Defever                 Caroline Knopf          Jean-Pierre Rodella
             Paul De Luna                Joshua Kogan
             Donna DeMari                Christopher Kolk
             Jack Deutsch                Nick Krasznai
             Robert Diadul               Brian Kraus
             Bill Diodato                Sergio Kurhajec
             Khoa Dodinh
             Andre Drykin
             Douglas Dubler
             Joel Dumoulin


                                                                                  © 2015 el odie. Al l Rights Reserved. Powered by   Lestoree.com




                                                                                                                                         P00014
http://www.elodiepass.com/photographers.php
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 73 of 232




Exhibit 64
            Filed Under Seal
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 74 of 232




Exhibit 65
            Filed Under Seal
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 75 of 232




Exhibit 66
            Filed Under Seal
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 76 of 232




       Exhibit 67
EXCLUSIVE INTERVIEW: French Supermodel ELODIE PASSELAIGUE ...                          http://dredecarlo.com/2010/02/17/elodie-pass/
                       Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 77 of 232




         UNCATEGORIZED




         FEBRUARY 17, 2010 | DRE DECARLO | LEAVE A COMMENT




         One of the Clinique campaigns that helped her to be propelled into the eyes
         of the average person


         Elodie Passelaigue, being born in a country which she says that being a model is not seen as a respectable
         career choice. Passelaigue was born and raised in Salon‐de‐Provence (a tiny medieval town in Rhone Valley,
         South of France), Provence, France until 18 years of age with no movie theatre or shopping malls (at that
         time) within her small district. So, she lived a very humble childhood picking pears and apples with her
         close friends while running through the nearby fields. Elodie is the daughter of two Club Med’ G.O.s, and
         the eldest of four girls. To this date, her three sisters, nephew, grandma and mom still remain in the South
         of France, from where they all watch her accomplish her dream of traveling the world.



         by Frederic Lucano


                                                                                                        P00479
1 of 5                                                                                                         9/14/2015 11:58 AM
EXCLUSIVE INTERVIEW: French Supermodel ELODIE PASSELAIGUE ...                             http://dredecarlo.com/2010/02/17/elodie-pass/
                       Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 78 of 232
         When I asked her about what she thoughts about many persons, especially parents, saying that modeling
         really ISN’T a lucrative career.

         ‐She responded, ” We’d be dumb NOT to do (be models) it! Because at the stage that we (her and her close su‐
         permodel friends) are at in our lives, we make more money than most people at any level, in any position, at any
         co‐operation in the world! We’re travelling the world, seeing things that people only DREAM of seeing and doing
         things that people could only DREAM of doing in their lifetime and then they ask you why!!??”




         –caught mid‐laugh during a shoot for her new Marshalls campaign–

         Dre‐ When did you start modeling?

         Elodie‐ I started modeling when I was about 21 in Canada. Back in France, my then boyfriend and my mom were
         bugging me to send my pictures to a contest (Karin Models). I saw it on TV and I saw fliers for it and I guess I
         gave in (chuckle). So, eventually, I got some pictures done, because I had a friend in the arts programme at my
         university. About 4‐5 months later, I was asked to go to Karin Models and they basically told me that I was one of
         the finalists. But then told me to come back because I was really skinny, like smaller than I am right now and the
         same height! I was about to leave for Canada so I said to myself that this isn’t going to happen. So, on my way to
         Canada, my mom says, “You know, you should keep in touch with these people and ask for information on agen‐
         cies in Canada!” And I’m like, “Come on mom! I’m leaving for Canada, and that’s a big enough change!”




         by Chris Nicholls


         But then I met this guy from Ottawa Life Magazine, and I started doing some work for them and some other
         high‐end jobs in Canada. I eventually moved to New York and at first I was with Karin Models and then I
         switched over to Elite Model Management, and now I’m with Ford Model Management New York.




         by Nigel Barker, of Americaʹs Next Top Model fame


         While in Canada, Elodie had to pay for her studies on her own. On week days, she worked as a parking
         attendant on the University lot; on weekends, she made popcorn for the on‐campus movie theater crowd.
         Eventually, she found a job as a sales representative and front desk associate at a boutique hotel in Ottawa
         – across the Rideau River from Hull: ARC, The Hotel.

         It is at the end of June 2000, during a trip to Toronto, that she paid her lucky visit to Elmer Olsen at Elite
         Toronto – a contact she had been given years before, when she became a finalist of the Jacques Dessange
         Model Look of the Year contest, organized in partnership with Karin Models in Paris. On that Friday after‐
         noon when she first met “E.O.”, the magic took place: Elmer fell “in love” with her look. She was instantly
         introduced to the Canadian market as the “hot new thing” of the moment. She got her first test shoot with
                                                                                                           P00480
2 of 5                                                                                                            9/14/2015 11:58 AM
EXCLUSIVE INTERVIEW: French Supermodel ELODIE PASSELAIGUE ...                        http://dredecarlo.com/2010/02/17/elodie-pass/
                      Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 79 of 232
         photographer Alvaro Goveia the next day and started working with the same photographer for Holt Ren‐
         frew’s Christmas Catalog the following Monday.




         by Larry Travis


         …In three days, she had achieved what takes years, or at least months, for most to accomplish: she had
         launched her modeling career and was already earning dividends!



         by Chris Nicholls                        by Chris Nicholls


         She even touched base on supermodels who think that because they have a title, that it gives them the
         right to be nasty to people‐

         “You have to be careful how you are with people because all of it can be taken away from you in a heart‐
         beat! You can’t be nasty like that! When your look fade, your health is gone and you’ve been nasty to peo‐
         ple all your life then your life is ruined! And you never know who your real friends are!”



         –Below are all of her Clinique campaigns. Tell me if you recognize a few




                                                                                                      P00481
3 of 5                                                                                                       9/14/2015 11:58 AM
EXCLUSIVE INTERVIEW: French Supermodel ELODIE PASSELAIGUE ...                              http://dredecarlo.com/2010/02/17/elodie-pass/
                        Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 80 of 232


         Now, here’s a SHORT list of the clients that she has had the privilege of working with:

         Angel Sanchez

         Ann Taylor

         Avon

         Balenciaga

         Bergdorf Goodman

         Calvin Klein

         Giorgio Armani

         Glamour Magazine – UK

         Sephora

         Sotheby’s

         Marshalls

         Max Mara

         H&M

         Carolina Herrera

         Cartier

         Celia Krithari

         Celine

         Chanel

         Hampton’s Cottage and Gardens

         Harper’s Bazaar Magazine – USA

         Harper’s Bazaar Magazine – Russia

         Harry Winston

         Hermes

         Christian Dior

         Clinique Cosmetics

                                                                                                            P00482
4 of 5                                                                                                             9/14/2015 11:58 AM
EXCLUSIVE INTERVIEW: French Supermodel ELODIE PASSELAIGUE ...                          http://dredecarlo.com/2010/02/17/elodie-pass/
                         Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 81 of 232
         Ralph Lauren

         Stella McCartney

         L’Oreal Paris

         Dolce and Gabana

         Domino Mag

         Donna Karan

         Vogue Nippon

         Vogue Pelle

         Vogue Spain

         Vogue USA

         …. and the list goes on. For more, please visit http://www.elodiepass.com (http://www.elodiepass.com)

         STAY TUNED FOR THE DRE DECARLO CELEB PROMO PICS (by LoganThomas) WITH ELODIE HER‐
         SELF!!




                                               $13.97            Garanimals Baby
                                                                Toddler Boy Jerse...




           DRE DECARLO           ELODIE PASSELAIGUE             LOGAN THOMAS
           Follow




                                           Build a website with WordPress.com




                                                                                                        P00483
5 of 5                                                                                                         9/14/2015 11:58 AM
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 82 of 232




       Exhibit 68
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 83 of 232




    CONFIDENTIAL                                                      P00004
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 84 of 232




       Exhibit 69
              Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 85 of 232
This message may contain privileged or confidential information and is intended only for the individual named. If you
are not the named addressee or an employee or agent responsible for delivering this message to the intended recipient,
you should not disseminate, distribute, or copy this email or any attachments hereto. Please notify the sender
immediately by email if you have received this email by mistake and delete this email and any attachments from your
system without copying or disclosing the contents. Email transmission cannot be guaranteed to be secure or error‐free
as information could be intercepted, corrupted, lost, destroyed, arrive late or incomplete, or contain viruses. The sender
therefore does not accept liability for any errors or omissions in the contents of this message, which arise as a result of
email transmission. If verification is required, please request a hard‐copy version.
Getty Images, 605 Fifth Ave. S., Ste. 400, Seattle, WA 98104, USA,
www.gettyimages.com<http://www.gettyimages.com/>


From: Cyrus Dugger [mailto:cd@theduggerlawfirm.com]
Sent: Tuesday, April 07, 2015 12:35 PM
To: Nancy E. Wolff
Subject: Elodie Passelaigue & Getty Images Nos. 103434252; 103434254; 103434250

Nancy,

Please find the attached release provided by Getty Images (Kevin Marren) on or about August 8, 2014 to an attorney for
Wilhelmina Models following an inquiry regarding the use of Getty Image No. 103434252 in the Brilliant Distinctions
web advertising campaign on behalf of my client Elodie Passelaigue.

The two images included in this release were taken at two different test shoots, for two different clients, while my client
was with two different agencies. Getty Images No. 103434252 was taken on or about June 11, 2009 and Getty Images
No. 103435150 was taken on or about February 9, 2004.

My client recalls signing a release for Getty Images No. 103435150 at the conclusion of the 2004 shoot, but specifically
recalls not signing a release for Getty Images No. 103434252 during the June 11, 2009 shoot.

It appears that the model release provided by the photographer was "butchered"/doctored to use the signature from
2004 to appear to also release the 2009 image.

Getty Images Nos. 103434254; 103434250 were also taken at the same 2009 shoot as Getty Images No. 103434252 and
were also not released.

What we would like to receive from Getty Images are the unredacted versions of the model releases provided to Getty
by the photographer(s) for Getty Images Nos. 103434252, 103434254; 103434250, as well as the dates of submission.

As we discussed, receiving unredacted versions of these releases will assist us in confirming whether or not the
photographer is, as it currently appears, Bill Diodato.

We also request that Getty Images remove, stop licensing, and request that all current licensees remove Getty Images
Nos. 103435150, 103434254; 103434250 given the absence of a valid model release for these images.

Best,

Cyrus E. Dugger
The Dugger Law Firm, PLLC
154 Grand St. New York, NY 10013
www.theduggerlawfirm.com<http://www.theduggerlawfirm.com>
Tel: (646) 560‐3208

                                                             2
                                                  CONFIDENTIAL                                           P00388
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 86 of 232




       Exhibit 70
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 87 of 232
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 88 of 232
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 89 of 232




       Exhibit 71
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 90 of 232




                                              PAGES 1 - 25

                     UNITED STATES DISTRICT COURT

                    NORTHERN DISTRICT OF CALIFORNIA

                 BEFORE THE HONORABLE VINCE CHHABRIA

 ALEJANDRO NAVA AND SHANTNU         )
 MALHOTRA, ON BEHALF OF THEMSELVES, )
 ALL OTHERS SIMILARLY SITUATED,     )
 AND THE GENERAL PUBLIC,            )
                                    )
              PLAINTIFFS,           )
                                    )
   VS.                              ) NO. 18-CV-01423 VC
                                    )
 KOBE STEEL, LTD., KOBE STEEL USA   )
 INC., KOBE STEEL INTERNATIONAL     )
 (USA) INC., KOBE ALUMINUM          )
 AUTOMOTIVE PRODUCTS, LLC,          )
 SHINSHO CORPORATION, SHINSHO       )
 AMERICAN CORPORATION, TOYOTA       )
 MOTOR CORPORATION, TOYOTA          )
 MOTOR SALES, U.S.A., INC., AND     )
 TOYOTA MOTOR ENGINEERING &         )
 MANUFACTURING NORTH AMERICA,       )
 INC.,                              )
                                    ) SAN FRANCISCO, CALIFORNIA
              DEFENDANTS.           ) THURSDAY
                                    ) SEPTEMBER 27, 2018
 ___________________________________)




       TRANSCRIPT OF PROCEEDINGS OF THE OFFICIAL ELECTRONIC

              SOUNDRECORDING     10:04 A.M. - 10:31 A.M.



 (APPEARANCES ON FOLLOWING PAGE)



 TRANSCRIBED BY:     JOAN MARIE COLUMBINI, CSR #5435, RPR
                     RETIRED OFFICIAL COURT REPORTER, USDC
     Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 91 of 232   14




1     STEEL FALSIFIED THE DATA ON THE QUALITY OF ITS STEEL, IT WENT

2     INTO THESE TOYOTA CARS, TOYOTA KNEW ABOUT IT, TOYOTA DIDN'T

3     DISCLOSE IT, KOBE DIDN'T DISCLOSE IT, AND AS A RESULT OF THE

4     SUBSTANDARD STEEL BEING IN THE CARS, THE CARS ARE LESS SAFE.

5                 MR. FITZGERALD:    RIGHT.

6                 THE COURT:    RIGHT?   AND I WOULD THINK THAT I WOULD

7     SAY TO THAT:    ALL RIGHT, WELL, YOU'VE GOTTEN PAST 12(B)(6), YOU

8     PLED THE CARS ARE LESS SAFE.       MAYBE YOU HAVE TO EXPLAIN WHY YOU

9     BELIEVE THE CARS ARE LESS SAFE.

10                MR. FITZGERALD:    YEAH.

11                THE COURT:    BUT ASSUMING YOU DID THAT, GET PAST

12    12(B)(6), MAYBE THE ALLEGATION THE CARS ARE LESS SAFE IS TRUE,

13    MAYBE IT'S NOT TRUE.      WE'LL FIND OUT AT SUMMARY JUDGMENT OR AT

14    TRIAL.   BUT WE'RE IN THIS STRANGE SITUATION WHERE YOU HAVE --

15    AND IT'S TO YOUR CREDIT, BY THE WAY.

16                I MEAN, IT'S ABSOLUTELY TO YOUR CREDIT FROM AN

17    ETHICAL STANDPOINT AND A STANDPOINT OF BEING A PROFESSIONAL

18    THAT YOU HAVE EXPLAINED THE SITUATION, BUT THE SITUATION YOU

19    EXPLAINED IS THAT WE DON'T KNOW YET.        IN LIGHT OF THAT, I'M

20    TRYING IMAGINE HOW YOU WOULD BE ABLE TO AMEND YOUR COMPLAINT TO

21    GET AROUND THE ALLEGATION YOU'VE ALREADY MADE IN THIS

22    ITERATION.

23                MR. FITZGERALD:    I DON'T KNOW THAT WE WOULD BE ABLE

24    TO AMEND THE COMPLAINT UNDER RULE 11 TO ALLEGE WHAT YOU JUST

25    REITERATED.    WHAT WE COULD DO AT THIS POINT, WHAT WE LEARNED IN



                        JOAN MARIE COLUMBINI, CSR, RPR
                     RETIRED OFFICIAL COURT REPORTER, USDC
                                 510-367-3043
     Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 92 of 232     22




1                 BY THE WAY, I COMPLETELY AGREE WITH MR. FITZGERALD.

2     MAYBE WE'LL DISAGREE ONE DAY BUT -- WITH HIM -- BUT HE WAS

3     RESPONSIBLE IN PLEADING WHAT HE KNOWS, AND WHAT HE KNOWS IS

4     THAT THEY DON'T KNOW ANYTHING ABOUT THIS.

5                 THE THING THAT STRIKES ME AS MAYBE A REASON

6     MILITATING AGAINST RIPENESS IS THAT THE COMPLAINT ALLEGES -- I

7     THINK THIS IS PARAGRAPH 89 -- THAT SOME -- THAT THE AFFECTED

8     VEHICLES GO WAY BACK TO 2003.       AND SO THAT'S, LIKE, 15 YEARS.

9                 IF SOMETHING -- AND THE NINTH CIRCUIT HAS TALKED

10    ABOUT, YOU KNOW, ISSUES LIKE THIS.        IF SOMETHING WERE TO

11    MANIFEST AND WERE THIS SORT OF WIDESPREAD PROBLEM, IT WOULD

12    HAVE MANIFESTED BY NOW.      AND I THINK ADDING THAT TO THE "WE

13    DON'T KNOW" AND THE FACT THAT THE ONLY --

14                THE COURT:    WELL, I DON'T KNOW ABOUT THAT, BECAUSE WE

15    DON'T KNOW -- I MEAN, MAYBE THE VEHICLES THAT WENT BACK TO --

16    WHAT YEAR DID YOU SAY?

17                MR. PARASHARAMI:     AGAIN, WE'RE NOT SAYING THIS, BUT

18    THEY ARE SAYING IN THE COMPLAINT 2003 AS THE EARLIEST DATE --

19                (SIMULTANEOUS COLLOQUY.)

20                THE COURT:    WELL, BUT MAYBE A LITTLE BIT OF STEEL

21    WENT INTO AN UNIMPORTANT PART OF THE CAR IN 2003, BUT MAYBE A

22    LOT MORE DEFECTIVE STEEL WENT INTO MORE IMPORTANT PARTS OF THE

23    CAR IN 2015.

24                MR. PARASHARAMI:     RIGHT.   NO.   I THINK WHAT THEY'RE

25    SAYING IS THEY DON'T KNOW.       THE ONLY THING THEY'VE SAID IS THAT



                        JOAN MARIE COLUMBINI, CSR, RPR
                     RETIRED OFFICIAL COURT REPORTER, USDC
                                 510-367-3043
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 93 of 232




       Exhibit 72
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 94 of 232

                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI
                          EASTERN DIVISION

JOSHUA RAWA, ELISABETH MARTIN,           )
ROBERT RAVENCAMP, AMY WARD,              )
CYNTHIA DAVIES, CHRISTOPHER              )
ABBOTT, OWEN OLSON, JEANNIE A.           )
GILCHRIST, ZACHARY SHOLAR, MATTHEW       )
MYERS, JOHN W. BEARD, JR., and           )
MICHAEL OVERSTREET on behalf of          )
themselves, all others similarly         )
situated, and the general public,        )
                                         )
      Plaintiffs,                        )
                                         )
      v.                                 )
                                         )
                                         ) Case No 4:17-CV-1252 AGF
MONSANTO COMPANY,                        )
                                         )
      Defendant.                         )

                        FAIRNESS HEARING
             BEFORE THE HONORABLE AUDREY G. FLEISSIG
                  UNITED STATES DISTRICT JUDGE
                         APRIL 17, 2018

APPEARANCES:
For Plaintiffs:        John Joseph Fitzgerald, IV, Esq.
                       THE LAW OFFICES OF JACK FITZGERALD, PC
                       Hillcrest Professional Building
                       3636 Fourth Avenue, Suite 202
                       San Diego, CA 92103

                       Kevin J. Dolley, Esq.
                       LAW OFFICES OF KEVIN J. DOLLEY, LLC
                       2726 South Brentwood Boulevard
                       St. Louis, MO 63144

(Appearances Continued on page 2)

REPORTED BY:        SHANNON L. WHITE, RMR, CRR, CSR, CCR
                    Official Court Reporter
                    United States District Court
                    111 South Tenth Street, Third Floor
                    St. Louis, MO 63102
                    (314) 244-7966
PRODUCED BY COURT REPORTER COMPUTER-AIDED TRANSCRIPTION
                Rawa, et al.,
     Case 1:16-cv-01362-VSB    v. Monsanto
                            Document         Company
                                     104-4 Filed        -- Page
                                                 11/14/18  4-17-18
                                                                95 of 232
                                                                            58
1               THE COURT:    But I have seen none of that, and I am

2    not going to take into account here your hearsay description

3    of an unsigned report from some other expert.

4               MR. WOODS:    I understand.     I get it.

5               THE COURT:    You want to show me what constitutes a

6    conflict of interest here and the case law that supports that,

7    I'll take a look at it.

8               MR. WOODS:    Okay.   Well, again, I think it's again

9    acknowledged by Mr. Fitzgerald there's an issue of ethics

10   here.

11              THE COURT:    Well, but the fact that an attorney

12   consults someone to make sure that they are on solid ground is

13   not an admission of a conflict.        That is a lawyer taking

14   prudent steps when they have an obligation to a class.

15              MR. WOODS:    I understand that, Your Honor.

16              THE COURT:    So I take that as a sign of responsible

17   behavior by class counsel and not some admission that a

18   conflict exists.

19              MR. WOODS:    I understand that.      That's why we're

20   asking for to see whatever information was provided and to

21   present our own as part of discovery here.

22              THE COURT:    All right.

23              MR. WOODS:    That is our request.

24              THE COURT:    All right.    And do you have any such

25   presentation to make here today?
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 96 of 232




       Exhibit 73
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 1 of 38
                                                                       97PageID
                                                                          of 232 #: 1889




   IN THE UNITED STATES COURT

   FOR THE EASTERN DISTRICT OF NEW YORK


   ANNE ELKIND and SHARON ROSEN, on behalf            Case No. 2:14-cv-02484-JS-AKT
   of themselves and all others similarly situated,
                                                      Magistrate Judge: Hon. A. Kathleen Tomlinson
         Plaintiffs,
                       v.

   REVLON CONSUMER PRODUCTS
   CORPORATION,

         Defendant.




            MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’ MOTION FOR
                  ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARDS
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 2 of 38
                                                                       98PageID
                                                                          of 232 #: 1890



                                                              TABLE OF CONTENTS


   I.         SUMMARY OF RELEVANT SETTLEMENT PROVISIONS ...................................... 1
   II.        LEGAL STANDARD .......................................................................................................... 2
   III.       CLASS COUNSEL ARE ENTITLED TO ATTORNEYS’ FEES AND COSTS
              UNDER APPLICABLE CALIFORNIA AND NEW YORK LAW ................................ 2
         A. CALIFORNIA’S CONSUMERS LEGAL REMEDIES ACT REQUIRES ATTORNEYS’ FEES AND
                COSTS TO BE AWARDED TO A “PREVAILING PLAINTIFF” ...................................................... 3
         B. NEW YORK’S FALSE ADVERTISING LAW ENTITLES A “PREVAILING PLAINTIFF” TO
                RECOVERY OF REASONABLE ATTORNEYS’ FEES.................................................................. 4
         C. PLAINTIFFS ARE “PREVAILING” AND “SUCCESSFUL” PARTIES UNDER CALIFORNIA AND NEW
                YORK LAW .......................................................................................................................... 4
         D. THE SETTLEMENT PROVIDES FOR ATTORNEYS’ FEES, COSTS, AND
                INCENTIVE/ENHANCEMENT AWARDS................................................................................... 5
   IV.             CLASS COUNSEL’S REQUESTED FEES ARE FAIR AND REASONABLE ....... 6
         A. CLASS COUNSEL’S REQUESTED FEES AND COSTS ARE FAIR AND REASONABLE UNDER THE
                PERCENTAGE OF THE FUND/COMMON FUND METHOD......................................................... 7
         B. THE REQUESTED FEES AND COSTS SATISFY THE GOLDBERGER FACTORS ........................... 9
              1.       The Substantial Time and Labor Expended by Class Counsel .................................... 9
              2.       The Magnitude and Complexities of the Case, and Risks of Continued Litigation .... 11
              3.       The Quality of Representation, and Exceptional Benefits to the Class ...................... 13
              4.       Fee Requested in Relation to the Settlement, and Public Policy Considerations ...... 15
         C.        THE REQUESTED FEES AND COSTS ARE REASONABLE UNDER A LODESTAR
                   CROSS-CHECK ................................................................................................................. 15
              1.       Class Counsel’s Hourly Rates are Reasonable, and Have Been Approved by
                       Numerous Federal and State Courts ......................................................................... 16
              2.       Class Counsel’s Hours Expended Were Reasonable and Necessary for the Successful
                       Prosecution of this Case ............................................................................................ 22
   V.              THE REQUESTED COSTS ARE FAIR AND REASONABLE .............................. 23


                                                                            i
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 3 of 38
                                                                       99PageID
                                                                          of 232 #: 1891



   VI.    THE REQUESTED ENHANCEMENT AWARDS ARE FAIR AND
          REASONABLE ............................................................................................................. 24

   VII.   CONCLUSION ............................................................................................................. 25




                                                                ii
Case 2:14-cv-02484-JS-AKT
       Case 1:16-cv-01362-VSB
                           Document
                              Document
                                    125-1
                                        104-4
                                          FiledFiled
                                                07/07/17
                                                     11/14/18
                                                           PagePage
                                                                4 of 38
                                                                     100PageID
                                                                         of 232 #: 1892



                                                 TABLE OF AUTHORITIES

  CASES

  A.R. ex rel. R.V. v. N.Y. City Dep’t of Educ.,
     407 F.3d 65 (2d Cir. 2005) ....................................................................................................... 17
  Alnutt v. Cleary,
     27 F. Supp. 2d 395 (W.D.N.Y. 1998) ...................................................................................... 23
  Alyeska Pipeline Serv. Co. v. Wilderness Soc.,
     421 U.S. 240 (1975) ................................................................................................................... 2
  Arbor Hill Concerned Citizens Neighborhood Ass'n v. Cty. of Albany & Albany Cty. Bd. of
     Elections, 522 F.3d 182 (2d Cir. 2008) .............................................................................. 16, 17
  Arbor Hill Concerned Citizens Neighborhood Ass’n v. Cnty of Albany,
     493 F.3d 110 (2d Cir. 2007) ............................................................................................... 16, 17
  Baron v. Commercial & Industrial Bank of Memphis,
     Fed. Sec. L. Rep. (CCH) ¶ 97,132 (S.D.N.Y. 1979) ................................................................. 8
  Beckman v. KeyBank, N.A.,
     293 F.R.D. 467 (S.D.N.Y. 2013) ............................................................................................. 11
  Beech Cinema, Inc. v. Twentieth Century Fox Film Corp.,
     480 F. Supp. 1195 (S.D.N.Y. 1979) .......................................................................................... 8
  Bellifemine v. Sanofi-Aventis U.S. LLC,
     2010 WL 3119374 (S.D.N.Y. Aug. 6, 2010) ................................................................. 6, 15, 24
  Blum v. Stenson,
     465 U.S. 886 (1984) ................................................................................................................. 16
  Boeing Co. v. Van Gemert,
     444 U.S. 472 (1980) ............................................................................................................... 2, 7
  Brazil v. Dell Inc.,
     2012 WL 1144303 (N.D. Cal. Apr. 4, 2012) ........................................................................... 14
  Bruno v. Quten Research Inst., LLC,
     2013 WL 990495 (C.D. Cal. Mar. 13, 2013) .......................................................................... 20
  Central States Se. & Sw. Areas Health & Welfare Fund v. Merck–Medco Managed Care, L.L.C.,
     504 F.3d 229 (2d Cir. 2007) ................................................................................................... 6, 7



                                                                     iii
Case 2:14-cv-02484-JS-AKT
       Case 1:16-cv-01362-VSB
                           Document
                              Document
                                    125-1
                                        104-4
                                          FiledFiled
                                                07/07/17
                                                     11/14/18
                                                           PagePage
                                                                5 of 38
                                                                     101PageID
                                                                         of 232 #: 1893



  Champion Produce, Inc. v. Ruby Robinson Co.,
     342 F.3d 1016 (9th Cir. 2003) .................................................................................................... 2
  Cioffi v. New York Community Bank,
     465 F. Supp. 2d 202 (E.D.N.Y. 2006)..................................................................................... 23
  Clark v. Cameron-Brown Co.,
     Fed. Sec. L. Rep. (CCH) ¶ 98,014 (M.D.N.C. 1981) ................................................................. 8
  DiSorbo v. City of Schenectady,
     2004 WL 115009 (N.D.N.Y. Jan. 9, 2004) .............................................................................. 23
  Frank v. Eastman Kodak Co.,
     228 F.R.D. 174 (W.D.N.Y. 2005) .............................................................................................. 8
  Gallucci v. Boiron, Inc.,
     2012 WL 5359485 (S.D. Cal. Oct. 31, 2012) .................................................................... 20, 21
  Goldberger v. Integrated Res., Inc.,
     209 F.3d 43 (2d Cir. 2000) ................................................................................................ passim
  Graciano v. Robinson Ford Sales, Inc.,
     144 Cal. App. 4th 140 (2006)..................................................................................................... 4
  Graham v. DaimlerChrysler Corp.,
     34 Cal. 4th 553 (2004)............................................................................................................... 4
  Grant v. Martinez,
     973 F.2d 96 (2d Cir. 1992) ....................................................................................................... 22
  Greene v. Emersons, Ltd.,
     Fed. Sec. L. Rep. (CCH) ¶ 93,263 (S.D.N.Y. May 20, 1987).................................................... 8
  Grodensky v. Artichoke Joe’s Casino,
     171 Cal. App. 4th 1399 (2009)................................................................................................... 4
  Hayward v. Ventura Volvo,
     108 Cal. App. 4th 509 (2003)..................................................................................................... 3
  Heng Chan v. Sung Yue Tung Corp.,
     2007 WL 1373118 (S.D.N.Y. May 8, 2007) ........................................................................ 4, 22
  Hensley v. Eckerhart,
     461 U.S. 424 (1983) ............................................................................................................. 5, 22



                                                                     iv
Case 2:14-cv-02484-JS-AKT
       Case 1:16-cv-01362-VSB
                           Document
                              Document
                                    125-1
                                        104-4
                                          FiledFiled
                                                07/07/17
                                                     11/14/18
                                                           PagePage
                                                                6 of 38
                                                                     102PageID
                                                                         of 232 #: 1894



  In re Agent Orange Prod. Liab. Litig.,
     818 F.2d 226 (2d Cir. 1987) ..................................................................................................... 17
  In re Ampicillin Antitrust Litig.,
     526 F.Supp. 494 (D.D.C. 1981) ................................................................................................. 8
  In re Apple Computer, Inc. Derivative Litig.,
     2008 WL 4820784 (N.D. Cal. Nov. 5, 2008) ............................................................................. 6
  In re Bluetooth Headset Prod. Liab. Litig.,
     654 F.3d 935 (9th Cir. 2011) ...................................................................................................... 5
  In re Consumer Privacy Cases,
     175 Cal. App. 4th 545 (2009)..................................................................................................... 6
  In re Ferrero Litig.,
     2012 WL 2802051 (S.D. Cal. July 9, 2012) ....................................................................... 20, 21
  In re Franklin Nat'l Bank Sec. Litig.,
     Fed. Sec. L. Rep. (CCH) ¶ 97,571 (E.D.N.Y. 1980) ................................................................. 8
  In re Marsh ERISA Litig.,
     265 F.R.D. 128 (S.D.N.Y. 2010) ...................................................................................... passim
  In re New York City Municipal Sec. Litig.,
     Fed. Sec. L. Rep. (CCH) ¶ 91, 419 (S.D.N.Y. 1984) ................................................................. 8
  In re Quaker Oats Labeling Litig.,
     2014 WL 12616763 (N.D. Cal. July 29, 2014) ........................................................................ 20
  In re Vitamin C Antitrust Litig.,
     2012 WL 5289514 (E.D.N.Y. Oct. 23, 2012) .......................................................................... 24
  In re Warner Commc’ns Sec. Litig.,
     618 F. Supp. 735 (S.D.N.Y. 1985) ............................................................................................ 8
  Indep. Fed’n of Flight Attendants v. Zipes,
     491 U.S. 754 (1989) ................................................................................................................... 5
  Indep. Living Aids, Inc. v. Maxi-Aids, Inc.,
     25 F. Supp. 2d 127 (E.D.N.Y. 1998) .......................................................................................... 4
  Ingram v. Coca-Cola Co.,
     200 F.R.D. 685 (N.D. Ga. 2001) ................................................................................................ 6



                                                                      v
Case 2:14-cv-02484-JS-AKT
       Case 1:16-cv-01362-VSB
                           Document
                              Document
                                    125-1
                                        104-4
                                          FiledFiled
                                                07/07/17
                                                     11/14/18
                                                           PagePage
                                                                7 of 38
                                                                     103PageID
                                                                         of 232 #: 1895



  Johnson v. Ga. Highway Exp., Inc.,
     488 F.2d 714 (5th Cir. 1974) .................................................................................................... 17
  Kanter v. Warner-Lambert Co.,
     265 F.3d 853 (9th Cir. 2001) ...................................................................................................... 4
  Ketchum v. Moses,
     24 Cal. 4th 1122 (2001)............................................................................................................ 12
  Kim v. Euromotors W./The Auto Gallery,
     149 Cal. App. 4th 170 (2007).................................................................................................... 3
  Luessenhop v. Clinton Cnty.,
     558 F. Supp 2d 247 (N.D.N.Y. 2008) ...................................................................................... 23
  Lunday v. City of Albany,
     42 F.3d 131 (2d Cir. 1994) ......................................................................................................... 4
  Maley v. Del Glob. Techs. Corp.,
     186 F. Supp. 2d 358 (S.D.N.Y. 2002) ........................................................................................ 8
  Masters v. Wilhelmina Model Agency, Inc.,
     473 F.3d 423 (2d Cir. 2007) ....................................................................................................... 8
  Maywalt v. Parker & Parsley Petroleum Co.,
     963 F. Supp. 310 (S.D.N.Y. 1997) ............................................................................................. 8
  McDaniel v. Cnty. of Schenectady,
     595 F.3d 411 (2d Cir. 2010) ..................................................................................................... 11
  McDaniel v. Cnty. of Schenectady,
     595 F.3d 411 (2d Cir. 2010). ...................................................................................................... 7
  Meyer v. Sprint Spectrum L.P.,
     45 Cal. 4th 634 (2009)................................................................................................................ 3
  Mills v. Electric Auto–Lite Co.,
     396 U.S. 375 (1970) ................................................................................................................... 2
  N.Y. Gaslight Club, Inc. v. Carey,
     447 U.S. 54 (1980) ..................................................................................................................... 5
  Nigh v. Humphreys Pharmacal Inc.,
     2013 WL 5995382 (S.D. Cal. Oct. 23, 2013) .......................................................................... 20



                                                                      vi
Case 2:14-cv-02484-JS-AKT
       Case 1:16-cv-01362-VSB
                           Document
                              Document
                                    125-1
                                        104-4
                                          FiledFiled
                                                07/07/17
                                                     11/14/18
                                                           PagePage
                                                                8 of 38
                                                                     104PageID
                                                                         of 232 #: 1896



  Obesity Research Inst., LLC v. Fiber Research Int’l, LLC,
     2016 WL 1573319 (S.D. Cal. Apr. 18, 2016) .......................................................................... 19
  Parker v. Jekyll & Hyde Entm’t Holdings, L.L.C.,
     2010 U.S. Dist. LEXIS 12762 (S.D.N.Y. Feb. 9, 2010) .......................................................... 15
  Perdue v. Kenny A. ex rel. Winn,
     559 U.S. 542 (2010) ................................................................................................................. 16
  Polk v. N.Y. State Dep’t of Corr. Servs.,
     722 F.2d 23 (2d Cir. 1983) ....................................................................................................... 17
  Quaratino v. Tiffany & Co.,
     166 F.3d 422 (2d Cir. 1999) ...................................................................................................... 7
  Riordan v. Nationwide Mut. Fire Ins. Co.,
     977 F.2d 47 (2d Cir. 1992) ......................................................................................................... 4
  Strougo ex rel. Brazilian Equity Fund, Inc. v. Bassini,
     258 F. Supp. 2d 254 (S.D.N.Y. 2003) ........................................................................................ 8
  Suffolk v. Long Island Lighting Co.,
     907 F.2d 1295 (2d Cir. 1990) ..................................................................................................... 7
  Sylvester v. City of New York,
     2006 WL 3230152 (S.D.N.Y. Nov. 8, 2006) ........................................................................... 22
  U.S. v. Vilus,
     419 F. Supp. 2d 293 (E.D.N.Y. 2005)...................................................................................... 13
  Vaccarino v. Midland Nat. Life Ins. Co.,
     2014 WL 4782603 (C.D. Cal. Sept. 22, 2014) ......................................................................... 19
  Velez v. Novartis Pharm. Corp.,
     2010 WL 4877852 (S.D.N.Y. Nov. 30, 2010) ........................................................... 7, 8, 15, 23
  Vizcaino v. Microsoft Corp.,
     290 F.3d 1043, 1049 (9th Cir. 2002) ........................................................................................ 14
  Wal-Mart Stores, Inc. v. Visa U.S.A., Inc.,
     396 F.3d 96 (2d Cir. 2005) ......................................................................................................... 7
  Zinman v. Avemco Corp.,
     Fed. Sec. L. Rep. (CCH) ¶ 96,325 (E.D.Pa. 1978) ................................................................... 8



                                                                     vii
Case 2:14-cv-02484-JS-AKT
       Case 1:16-cv-01362-VSB
                           Document
                              Document
                                    125-1
                                        104-4
                                          FiledFiled
                                                07/07/17
                                                     11/14/18
                                                           PagePage
                                                                9 of 38
                                                                     105PageID
                                                                         of 232 #: 1897



  STATUTES

  21 U.S.C. §§ 301, et seq................................................................................................................ 10
  CAL. BUS. & PROF. CODE §§ 17500, et seq. .................................................................................. 17
  CAL. CIV. CODE § 1760 ................................................................................................................... 3
  CAL. CIV. CODE § 1780(e) ........................................................................................................ 3, 24
  CAL. CIV. CODE §§ 1750, et seq. ............................................................................................... 2, 18
  CAL. CIV. PROC. CODE § 1021.5 ..................................................................................................... 2
  CAL. CIV. PROC. CODE § 1033.5 ................................................................................................... 24
  N.Y. GEN. BUS. L. § 350-e .............................................................................................................. 4
  N.Y. GEN. BUS. L. §§ 350, et seq. ................................................................................................... 2

  TREATISES

  4 NEWBERG ON CLASS ACTIONS (4th ed.) § 12:3 ............................................................................ 6
  Richard Posner, ECONOMIC ANALYSIS OF LAW (4th ed. 1992)..................................................... 12

  REGULATIONS

  21 C.F.R. §§ 1.1, et seq. ................................................................................................................ 10
  CAL. HEALTH & SAFETY CODE §§ 109875, et seq. ....................................................................... 11




                                                                      viii
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 10 of 106
                                                                       38 PageID
                                                                           of 232 #: 1898



          This Motion for Attorneys’ Fees, Costs, and Incentive Awards (“Fee Motion”) comes before

   the Court pursuant the Settlement (ECF No. 10),1 Preliminary Approval Order (ECF No. 120), and the

   operative Scheduling Orders (ECF Nos. 121, 123), which set a Final Approval Hearing for August 1,

   2017 at 10:00 a.m. in the above-entitled Court, including consideration of any application for

   attorneys’ fees, costs, and incentive awards. Plaintiffs/Class Representatives Anne Elkind and Sharon

   Rosen, by and through their undersigned counsel of record (“Class Counsel”), hereby respectfully

   move this Court for entry of an Order granting an award of attorneys’ fees and costs to Class Counsel,

   as well as incentive awards to both Class Representatives of $5,000.00 each.

   I.     SUMMARY OF RELEVANT SETTLEMENT PROVISIONS

          Subsequent to the Court’s granting of preliminary approval, Defendant Revlon paid

   $900,000.00 into a Qualified Settlement Fund (“QSF”), created and maintained by the Claims

   Administrator. See Class Action Settlement Agreement ("Sett. Agmt.") § III(D)(1), Dkt. No. 110.

   Pursuant to the terms of the instant Settlement, and subject to Court approval, Defendant agreed to

   pay Enhancement Awards, also known as incentive or service awards, to both Class Representatives

   of up to $5,000.00 each, out of the QSF, as compensation for the responsibilities and work attendant

   to those roles, and in recognition of their service to the Class. Id. § II(P), III(D)(2)(i). The Settlement

   further entitles Plaintiffs to seek an award of attorneys’ fees and costs for Class Counsel in the amount

   remaining from the QSF after satisfying all Settlement Payments to Authorized Claimants, Class

   Representative Enhancement Awards, and Class Notice and Administrative Expenses (“Fee Award”).

   Id. § III(D)(2)(k). Regarding the attorneys’ fees sought through this Motion, the firms comprising

   Class Counsel have a fee splitting agreement: Sixty percent (60%) to the Law Offices of Ronald A.

   Marron, APLC (the “Marron Firm”), and forty percent (40%) to the Law Office of Jack Fitzgerald, PC


   1
    Unless otherwise noted, capitalized terms have the same meaning as in the proposed Class Action
   Settlement Agreement.



                                                     1
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 11 of 107
                                                                       38 PageID
                                                                           of 232 #: 1899



   (the “Fitzgerald Firm”); see also Memo. of Law in Support of Jt. Mot. for Prelim. Approval. (Prelim.

   Approval Mot.), ECF No. 109-1, at 5. Defendant shall bear its own attorneys’ fees and costs. Sett.

   Agmt. § III(D)(2)(k).

   II.    LEGAL STANDARD

          Although the “American Rule” generally prohibits a prevailing litigant in federal litigation to

   recover attorneys’ fees in the absence of statutory authority, “[t]here is a salient exception to this

   general rule that applies where an attorney succeeds in creating a common fund from which members

   of a class are compensated for a common injury inflicted on the class.” Goldberger v. Integrated Res.,

   Inc., 209 F.3d 43, 47 (2d Cir. 2000) (citing Alyeska Pipeline Serv. Co. v. Wilderness Soc., 421 U.S.

   240, 275 (1975)). “In that situation, the attorneys whose efforts created the fund are entitled to a

   reasonable fee—set by the court—to be taken from the fund.” Id. (citing Boeing Co. v. Van Gemert,

   444 U.S. 472, 478 (1980)). “The rationale for the doctrine is an equitable one: it prevents unjust

   enrichment of those benefitting from a lawsuit without contributing to its cost.” Id. (citing Boeing

   Co., 444 U.S. at 478; Mills v. Electric Auto–Lite Co., 396 U.S. 375, 392 (1970)).

   III.   CLASS COUNSEL ARE ENTITLED TO ATTORNEYS’ FEES AND COSTS
          UNDER APPLICABLE CALIFORNIA AND NEW YORK LAW

          “An award of attorneys’ fees incurred in a suit based on state substantive law is generally

   governed by state law.” See Champion Produce, Inc. v. Ruby Robinson Co., 342 F.3d 1016, 1024 (9th

   Cir. 2003). Here, Plaintiffs invoke the following applicable California and New York fee-shifting

   statutes: (1) California’s Consumers Legal Remedies Act (“CLRA”), Cal. Civ. Code §§ 1750, et seq.;

   (2) California’s Private Attorney General Statute, Cal. Civ. Proc. Code § 1021.5; and (3) New York’s

   False Advertising Law, N.Y. Gen. Bus. L. §§ 350, et seq.




                                                   2
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 12 of 108
                                                                       38 PageID
                                                                           of 232 #: 1900



   A. California’s Consumers Legal Remedies Act Requires Attorneys’ Fees and Costs to be
      Awarded to a “Prevailing Plaintiff”

          Under the CLRA “the court shall award court costs and attorney’s fees to a prevailing plaintiff

   in litigation filed pursuant to this section.” Cal. Civ. Code § 1780(e) (emphasis added).

          The legislative policy to allow prevailing plaintiffs reasonable attorneys’ fees is clear.
          Section 1780 provides remedies for consumers who have been victims of unfair or
          deceptive business practices. The provision for recovery of attorney’s fees allows
          consumers to pursue remedies in cases . . . where the compensatory damages are
          relatively modest.

   Hayward v. Ventura Volvo, 108 Cal. App. 4th 509, 512 (2003). “[T]he availability of costs and fees to

   prevailing plaintiffs is integral to making the CLRA an effective piece of consumer legislation,

   increasing the financial feasibility of bringing suits under the statute.” Meyer v. Sprint Spectrum L.P.,

   45 Cal. 4th 634, 644 (2009). Thus, this provision must “be liberally construed and applied to promote

   [the CLRA’s] underlying purposes, which are to protect consumers against unfair and deceptive

   business practices and to provide efficient and economical procedures to secure such protection.” See

   Cal. Civ. Code § 1760; accord Hayward, 108 Cal. App. 4th at 512-13 (“section 1760 expressly directs

   [courts] to liberally construe section 1780 to protect consumers”). “Accordingly, an award of attorney

   fees to ‘a prevailing plaintiff’ in an action brought pursuant to the CLRA is mandatory, even where the

   litigation is resolved by a pre-trial settlement agreement, absent an enforceable agreement to the

   contrary.” Kim v. Euromotors W./The Auto Gallery, 149 Cal. App. 4th 170, 178-79, 181 (2007).2




   2
     Additionally, California Civil Procedure Code “section 1021.5 authorizes an award of attorney fees
   to a ‘private attorney general,’ that is, a party who secures a significant benefit for many people by
   enforcing an important right affecting the public interest.” Serrano v. Stefan Merli Plastering Co., 52
   Cal. 4th 1018, 1020 (2011). Fees are awarded when: (1) the action “has resulted in the enforcement of
   an important right affecting the public interest,” (2) “a significant benefit, whether pecuniary or
   nonpecuiary, has been conferred on the general public or a large class of persons”, and (3) “the
   necessity and financial burden of private enforcement . . . are such as to make the award appropriate.”
   Id. (citations omitted).



                                                    3
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 13 of 109
                                                                       38 PageID
                                                                           of 232 #: 1901



   B. New York’s False Advertising Law Entitles a “Prevailing Plaintiff” to Recovery of
      Reasonable Attorneys’ Fees

          Under New York’s False Advertising Law, “[t]he court may award reasonable attorney’s fees

   to a prevailing plaintiff.” N.Y. Gen. Bus. L. § 350-e. “A decision in this regard should take into the

   factors ordinarily considered by New York courts when evaluating requests for attorneys’ fees,

   including the time and skill required in litigating the case, the complexity of issues, the customary fee

   for the work, and the results achieved.” Indep. Living Aids, Inc. v. Maxi-Aids, Inc., 25 F. Supp. 2d 127,

   132 (E.D.N.Y. 1998) (citing Riordan v. Nationwide Mut. Fire Ins. Co., 977 F.2d 47, 54 (2d Cir. 1992)).

   C. Plaintiffs are “Prevailing” and “Successful” Parties under California and New York Law

          Courts treat the terms “prevailing plaintiff” in the CLRA, and “successful party” in California’s

   Private Attorneys General Statute, synonymously, because “[t]he language in the two provisions is not

   materially different.” Kanter v. Warner-Lambert Co., 265 F.3d 853, 858 (9th Cir. 2001). “In order to

   effectuate” the policy underlying section 1021.5, and consistent with the construction of comparable

   statutes, the California Supreme Court has “taken a broad, pragmatic view of what constitutes a

   ‘successful party.’” Graham v. DaimlerChrysler Corp., 34 Cal. 4th 553, 565 (2004). “[A] party need

   not prevail on every claim to be considered a successful party within the meaning of the statute.”

   Grodensky v. Artichoke Joe’s Casino, 171 Cal. App. 4th 1399, 1437 (2009); see also Graciano v.

   Robinson Ford Sales, Inc., 144 Cal. App. 4th 140, 153 (2006) (“It is settled that plaintiffs may be

   considered ‘prevailing parties’ for attorney’s fees purposes if they succeed on any significant issue in

   litigation which achieves some of the benefit the parties sought in bringing the suit.”).

          Similarly, the Second Circuit has recognized that it is not merely successful efforts that are

   compensable, but even time related to unsuccessful claims may be compensable. See Heng Chan v.

   Sung Yue Tung Corp., No. 03 CIV. 6048 (GEL), 2007 WL 1373118, at *6 (S.D.N.Y. May 8, 2007)

   (quoting Lunday v. City of Albany, 42 F.3d 131, 134 (2d Cir. 1994)). Importantly, “the court’s




                                                    4
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 14 of 110
                                                                       38 PageID
                                                                           of 232 #: 1902



   discretion to deny a fee award to a prevailing plaintiff is narrow.” N.Y. Gaslight Club, Inc. v. Carey,

   447 U.S. 54, 68 (1980). Indeed, “in the absence of special circumstances a district court not merely

   ‘may’ but must award fees to the prevailing plaintiff.” Indep. Fed’n of Flight Attendants v. Zipes, 491

   U.S. 754, 761 (1989) (emphasis added).

          Here, Plaintiffs are the prevailing and successful party because their lawsuit, initiated over

   three years ago, achieved its main objective of remedying false and deceptive advertising of Revlon’s

   line of DNA Advantage cosmetic Products. As discussed in further detail below, the agreed-upon

   Settlement, if approved in finality, will result in, inter alia: (1) monetary relief to all Class Members

   who timely complete and return a valid executed Claim Form; (2) a complete discontinuance of the

   manufacturing, promotion, and sales of Revlon’s DNA Advantage Products; and (3) Defendant’s

   enforceable agreement to refrain from recommencing the manufacturing, promotion, and sales of its

   DNA Advantage Products. Sett. Agmt. §§ III(C)-(E). Injunctive relief, such as this, that is “‘socially

   beneficial’ . . . justif[ies] a fee award under” the CLRA. See In re Bluetooth Headset Prod. Liab. Litig.,

   654 F.3d 935, 944 (9th Cir. 2011). By achieving their main objectives sought in bringing suit, Plaintiffs

   are successful and prevailing parties.

   D. The Settlement Provides for Attorneys’ Fees, Costs, and Incentive/Enhancement Awards

          “A request for attorney’s fees should not result in a second major litigation. Ideally . . . litigants

   will settle the amount of a fee.” Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). That is what has

   been done here—in addition to resolving the claims for damages and other relief, the Parties also

   entered into a settlement regarding Plaintiffs’ claims for attorneys’ fees, costs, and incentive awards.

   See Section II, supra; Sett. Agmt. § III(D).

          Courts across the nation routinely acknowledge that parties may settle claims for attorneys’

   fees in a class action by entering into an agreement—like the present case—that the defendant will

   pay a plaintiff’s attorneys’ fees. See Bellifemine v. Sanofi-Aventis U.S. LLC, No. 07 CIV. 2207 JGK,



                                                      5
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 15 of 111
                                                                       38 PageID
                                                                           of 232 #: 1903



   2010 WL 3119374, at *5 (S.D.N.Y. Aug. 6, 2010) (“An agreed upon award of attorneys’ fees and

   expenses is proper in a class action settlement, so long as the amount of the fee is reasonable under

   the circumstances.”); In re Consumer Privacy Cases, 175 Cal. App. 4th 545, 553 (2009) (a fee

   agreement “‘serves to facilitate settlements and avoids a conflict, and yet it gives the defendant a

   predictable measure of exposure and total monetary liability for the judgment and fees in a case. To

   the extent it facilitates completion of settlements, this practice should not be discouraged.”); 4

   NEWBERG ON CLASS ACTIONS (4th ed.) § 12:3 (“Defendants in a class action settlement may properly

   agree to pay the plaintiffs’ attorneys’ fees and expenses”).

          Where, as here, the Parties have negotiated an arms’ length settlement, “[a] court should refrain

   from substituting its own value for a properly bargained-for agreement.” In re Apple Computer, Inc.

   Derivative Litig., No. C 06-4128 JF (HRL), 2008 WL 4820784, at *3 (N.D. Cal. Nov. 5, 2008); Ingram

   v. Coca-Cola Co., 200 F.R.D. 685, 695 (N.D. Ga. 2001) (courts “should give substantial weight to a

   negotiated fee amount, assuming that it represents the parties’ best efforts to understandingly,

   sympathetically, and professionally arrive at a settlement as to attorney’s fees.” (citation omitted)).

   IV.    CLASS COUNSEL’S REQUESTED FEES ARE FAIR AND REASONABLE

          “[B]oth the lodestar and the percentage of the fund methods are available to district judges in

   calculating attorneys’ fees in common fund cases.” Goldberger, 209 F.3d at 50; see also Bellifemine,

   2010 WL 3119374, at *6; Central States Se. & Sw. Areas Health & Welfare Fund v. Merck–Medco

   Managed Care, L.L.C., 504 F.3d 229, 249 (2d Cir. 2007) [“Merck-Medco”]. “The percentage method

   ‘calculates the fee award as some percentage of the settlement fund created for the benefit of the

   class.’” Bellifemine, 2010 WL 3119374, at *6 (citing Merck-Medco, 504 F.3d at 249). Conversely,

          [t]he lodestar method uses a presumptively reasonable fee, which is computed by
          multiplying the number of hours each attorney has expended by the hourly rate
          attorneys of similar skill charge in the area; then it applies to that figure a multiplier
          which factors in the litigation risks and other considerations.




                                                     6
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 16 of 112
                                                                       38 PageID
                                                                           of 232 #: 1904



   Velez v. Novartis Pharm. Corp., No. 04 CIV 09194 CM, 2010 WL 4877852, at *21 (S.D.N.Y. Nov. 30,

   2010). In the Second Circuit, courts have generally expressed a preference for the percentage of the

   fund method (also known as the common fund method), along with a lodestar cross-check to ensure

   the reasonableness of the requested percentage. Id.; see also Wal-Mart Stores, Inc. v. Visa U.S.A., Inc.,

   396 F.3d 96, 122 (2d Cir. 2005) (“The trend in this Circuit is toward the percentage method, which

   directly aligns the interests of the class and its counsel and provides a powerful incentive for the

   efficient prosecution and early resolution of litigation.”); Goldberger, 209 F.3d at 47-50; McDaniel v.

   Cnty. of Schenectady, 595 F.3d 411, 417 (2d Cir. 2010).

   A. Class Counsel’s Requested Fees and Costs are Fair and Reasonable under the Percentage
      of the Fund/Common Fund Method

          “It is by now well established that a litigant or lawyer who recovers a common fund for the

   benefit of persons other than himself or his client is entitled to a reasonable attorney’s fee from the

   fund as a whole.” Boeing, 444 U.S. at 478; see also Merck-Medco, 504 F.3d at 249. The percentage

   of the fund method can be used even where attorneys’ fees are also awardable pursuant to statutory

   fee-shifting provisions. See, e.g., Suffolk v. Long Island Lighting Co., 907 F.2d 1295, 1397 (2d Cir.

   1990) (awarding fees using common fund rather than fee-shifting provision of RICO Act). It is also

   true that principles underlying the lodestar methodology in fee-shifting cases call generally for

   approval of a full lodestar fee award when plaintiffs’ counsel act as private attorneys general in

   enforcing important public rights and prevail. See e.g., Quaratino v. Tiffany & Co., 166 F.3d 422 (2d

   Cir. 1999) (awarding fee based on lodestar far exceeding damages award to plaintiff).

          “The federal courts have established that a standard fee in complex class action cases like this

   one, where plaintiffs’ counsel have achieved a good recovery for the class, ranges from 20 to 50

   percent of the gross settlement benefit.” Velez, 2010 WL 4877852, at *21 (emphasis added); accord

   In re Marsh ERISA Litig., 265 F.R.D. 128, 149 (S.D.N.Y. 2010) (“Traditionally, courts in this Circuit




                                                    7
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 17 of 113
                                                                       38 PageID
                                                                           of 232 #: 1905



   and elsewhere have awarded fees in the 20%–50% range in class actions.”) (citing In re Warner

   Commc’ns Sec. Litig., 618 F. Supp. 735, 749 (S.D.N.Y. 1985), aff'd, 798 F.2d 35 (2d Cir. 1986)).3

   “District courts in the Second Circuit routinely award attorneys’ fees that are 30 percent or greater.”

   Velez, 2010 WL 4877852, at *21. This is especially true where the fund is not a “mega recovery.” See

   In re Marsh ERISA Litig., 265 F.R.D. at 149.

          To account for both incurred attorneys’ fees and reimbursement of costs, Class Counsel here

   seek the QSF’s remainder after satisfying all Settlement Payments to Authorized Claimants,

   Enhancement Awards, and Class Notice and Administrative Expenses. Sett. Agmt. § III(D)(2)(k). Due

   to the unusually high rate of claims returned here, the total dollar amount of Settlement Payments for

   Authorized Claims already exceeds, and therefore is limited to, the Settlement Payment Maximum of

   $400,000.00.4 See id. § III(D)(2)(f). As set forth in the Settlement and Preliminary Approval Motion,


   3
     See also e.g., In re New York City Municipal Sec. Litig., Fed. Sec. L. Rep. (CCH) ¶ 91, 419, at 98,085
   (S.D.N.Y. 1984) (fees and disbursements: almost 33% of $13,450,000 settlement); Maley v. Del Glob.
   Techs. Corp., 186 F. Supp. 2d 358, 369 (S.D.N.Y. 2002) (awarding fees of 33.3% of 11.5 million
   settlement fund); Strougo ex rel. Brazilian Equity Fund, Inc. v. Bassini, 258 F. Supp. 2d 254, 262
   (S.D.N.Y. 2003) (33.33% awarded); Maywalt v. Parker & Parsley Petroleum Co., 963 F. Supp. 310,
   313 (S.D.N.Y. 1997) (33.4 % of settlement); In re Franklin Nat'l Bank Sec. Litig., [1980 Tr. Binder]
   Fed. Sec. L. Rep. (CCH) ¶ 97,571, at 97,988 (E.D.N.Y. 1980) (Chief Judge Weinstein awarded
   plaintiffs’ counsel 34% of the class recovery); Clark v. Cameron-Brown Co., [1981 Tr. Binder] Fed.
   Sec. L. Rep. (CCH) ¶ 98,014 (M.D.N.C. 1981) (35% of $2.85 million settlement); Baron v.
   Commercial & Industrial Bank of Memphis, [1979–80 Tr. Binder] Fed. Sec. L. Rep. (CCH) ¶ 97,132,
   at 96,244 (S.D.N.Y. 1979) (36% of $900,000 settlement); Frank v. Eastman Kodak Co., 228 F.R.D.
   174, 188–89 (W.D.N.Y. 2005) (awarding 38.26%); In re Ampicillin Antitrust Litig., 526 F.Supp. 494
   (D.D.C. 1981) (45% of $7.3 million settlement fund awarded in fees and expenses); Greene v.
   Emersons, Ltd., [1987] Fed. Sec. L. Rep. (CCH) ¶ 93,263 (S.D.N.Y. May 20, 1987) (46.2% of
   common fund awarded as fees and expenses); Zinman v. Avemco Corp., [1978 Tr. Binder] Fed. Sec.
   L. Rep. (CCH) ¶ 96,325, at 93,092–93 (E.D.Pa. 1978) (50% of $260,000 settlement awarded); Beech
   Cinema, Inc. v. Twentieth Century Fox Film Corp., 480 F. Supp. 1195 (S.D.N.Y. 1979) (53% of
   settlement fund awarded).
   4
     In any case, “this Circuit has ruled that ‘[a]n allocation of fees by percentage should therefore be
   awarded on the basis of total funds made available whether claimed or not.’” Velez, 2010 WL
   4877852, at *21 (S.D.N.Y. Nov. 30, 2010) (citing Masters v. Wilhelmina Model Agency, Inc., 473
   F.3d 423, 437 (2d Cir. 2007)).




                                                    8
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 18 of 114
                                                                       38 PageID
                                                                           of 232 #: 1906



   it is estimated that Class Notice and Administrative Expenses will range between approximately

   $65,000.00 and $85,000.00. Sett. Agmt. § III(D)(2)(j); Prelim. Approval Mot. at 5. Assuming that

   such expenses will reach the higher end of $85,000.00, as is likely, and further assuming the Class

   Representatives will be awarded the maximum sought of $5,000.00 each in Enhancement Awards, a

   total of $405,000.00 would remain for any award of attorneys’ fees and costs to Class Counsel.5 This

   would amount to forty-five percent (45%) of the total Settlement Fund, well within the 20 to 50 percent

   range generally applied in this Circuit and others. See supra Section IV(A) n.2.6

           In sum, the percentage of the QSF sought for fees and costs is consistent with many fee-only

   awards granted in similar class actions with funds of similar size, and not “mega recoveries.” Class

   Counsel’s request is also supported by the Goldberger factors courts generally consider in assessing

   the reasonableness of a common fund or lodestar class action fee award, as illustrated below.

   B. The Requested Fees and Costs Satisfy the Goldberger Factors

           Regardless of whether the common fund or lodestar method is used, courts are guided by the

   following factors: “(1) the time and labor expended by counsel; (2) the magnitude and complexities

   of the litigation; (3) the risk of the litigation . . . ; (4) the quality of representation; (5) the requested

   fee in relation to the settlement; and (6) public policy considerations.” Goldberger, 209 F.3d at 50.

           1.      The Substantial Time and Labor Expended by Class Counsel

           For over three years now, Class Counsel have devoted tremendous time and effort to ensuring

   the successful resolution of this Action on behalf of the Class, and will continue to devote substantial


   5
     $900,000 (Settlement Fund) - $400,000 (Settlement Payout Maximum) - $85,000 (estimated Class
   Notice and Administrative Expenses maximum) - $10,000 (Enhancement Awards maximum) =
   $405,000.
   6
     On the other hand, in the unlikely event the Court were to deny Enhancement Awards altogether,
   and Class Notice and Administrative Expenses only amounted to $65,000.00, a slightly higher total of
   $435,000.00 would remain for a Fee Award [$900,000 (Settlement Fund) - $400,000 (Settlement
   Payout Maximum) - $65,000 (estimated Class Notice and Administrative Expenses minimum) - $0
   (Enhancement Awards minimum) = $435,000]. This would amount to 48.33% of the Fund, also within
   the acceptable range.



                                                       9
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 19 of 115
                                                                       38 PageID
                                                                           of 232 #: 1907



   time and effort to ensure successful implementation of the Settlement’s terms. In particular, through

   July 5, 2017, Class Counsel have expended 1767.6 total hours on this case (1717.3 attorney hours,

   17.9 law clerk hours, and 33.4 paralegal/legal assistant hours), as well as $50,442.96 in total costs.

   See Declaration of Ronald A. Marron ("Marron Decl.") filed concurrently herewith ¶¶ 11-13;

   Declaration of Jack Fitzgerald ("Fitzgerald Decl.") filed concurrently herewith ¶¶ 3-5; see also

   Appendices 1-3 hereto.

          As detailed in the Preliminary Approval Motion and accompanying declarations, Class

   Counsel engaged in extensive pre-filing investigation and research as to the claims arising from

   Revlon’s manufacture, distribution, and advertising of the Products before formally initiating this class

   action in April 2017. See Marron Decl. ¶¶ 4-9; Fitzgerald Decl. ¶ 3. Thereafter, the Parties engaged

   in extensive discovery, including the exchange of written discovery requests and responses in

   accordance with the schedules set by the Court. Class Counsel also reviewed over 100,000 pages of

   documentary evidence, including highly confidential documents, regarding the Products’ sales,

   advertising, labeling, and product testing, as well as Defendant’s company finances and organization.

   See Marron Decl. in Support of Prelim. Approval Mot. (“Marron Decl. ISO MPA”), ECF No. 109-2,

   at ¶¶ 25, 27; Fitzgerald Decl. in Support of Prelim. Approval Mot. (“Fitzgerald Decl. ISO MPA”), ECF

   No. 109-5, at ¶ 2. Additionally, Class Counsel engaged in lengthy analysis of the laws of several states

   applicable to the advertising and labeling claims here, as well as detailed factual and legal analyses

   regarding the unlawful and deceptive nature of Defendant’s representations. Marron Decl. ISO MPA

   ¶ 26. Similarly, Class Counsel conducted a detailed and comprehensive review of Food and Drug

   Administration (“FDA”) guidance documents regarding the Products and similar cosmetics products;

   the Food, Drug and Cosmetic Act, 21 U.S.C. §§ 301, et seq., and its implementing regulations, 21

   C.F.R. §§ 1.1, et seq. (collectively, “FDCA”); the FDCA’s numerous changes over the years; Federal




                                                    10
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 20 of 116
                                                                       38 PageID
                                                                           of 232 #: 1908



   Trade Commission (“FTC”) advertising standards and their applicability to the Products’ labeling

   claims at issue here; the California Sherman Food, Drug and Cosmetic Law (Cal. Health & Safety

   Code §§ 109875, et seq.); and scientific articles purportedly supporting the Products’ efficacy. Marron

   Decl. ISO MPA ¶ 27. Furthermore, percipient witness depositions were taken, numerous third party

   subpoenas were served, experts were retained, and expert reports were exchanged, showing vigorous

   opposition between the Parties throughout this litigation. Id. ¶ 28. Class Counsel also engaged in

   substantial briefing regarding Defendant’s motions to dismiss, alleging a host of affirmative defenses.

   See ECF Nos. 18-22, 31, 36, 42-47, 53-54, 75-79.

          On August 27, 2015, Class Counsel attended an in-person mediation before the Honorable

   Peter Lichtman (Ret.), which included attorneys for all Parties and a Revlon representative. Id. ¶ 29.

   This mediation was followed by several months of detailed and adversarial negotiations. Id. ¶ 30. The

   tremendous amount of time and labor devoted to this case factor in support of granting Class Counsel’s

   request for fees and costs.

          2.      The Magnitude and Complexities of the Case, and Risks of Continued Litigation

          In this Circuit, litigation risk is the “pivotal” and “perhaps the foremost” factor to be considered

   in assessing a reasonable and appropriate award of fees in class actions. See In re Marsh ERISA Litig.,

   265 F.R.D. at 147; McDaniel v. Cnty. of Schenectady, 595 F.3d 411, 424 (2d Cir. 2010); Beckman v.

   KeyBank, N.A., 293 F.R.D. 467, 479 (S.D.N.Y. 2013).

          This was not a simple case, but involved complex issues regarding scientific efficacy of

   Revlon’s DNA Advantage Products, consumer perceptions and reactions to the Products’ labeling

   representations, and damages calculations attributable to the challenged advertising. Moreover, the

   FDCA is complex, has been frequently amended, and has lengthy and technical implementing

   regulations promulgated by the FDA. Had the case proceeded to trial, complex chemistry and




                                                    11
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 21 of 117
                                                                       38 PageID
                                                                           of 232 #: 1909



   scientific issues raised by Plaintiffs’ claims would have been at issue, and Plaintiffs would inevitably

   have to confront a variety of risks resulting in potential loss of the case. For instance, this Court

   already struck injunctive relief from the lawsuit for lack of Article III standing; and dismissed all class

   claims for the powder product, all claims that the Products were unapproved new drugs based on the

   doctrine of preemption, and several of Plaintiffs’ causes of action with prejudice (counts one, three,

   five, nine, ten, and twelve through fifteen of the First Amended Complaint). Dkt. No. 79. And,

   Defendant firmly contends that its Products are not falsely or deceptively advertised, that its experts’

   reports establish that class certification would not have been granted due to the predominance of

   individual issues.

          In addition to the risks regarding class certification and the merits, there also existed significant

   risk that Class Counsel, despite committing substantial resources to this matter, would not receive any

   compensation, as their payment was entirely contingent upon Plaintiffs prevailing. The substantial

   risk of non-recovery inherent in contingent class actions is well-documented in both New York and

   California. See e.g., In re Marsh ERISA Litig., 265 F.R.D. at 148 (“

          Moreover, in addition to the risks discussed above, Plaintiffs’ Counsel had to contend
          with the traditional risks inherent in any contingent litigation. [Class] Counsel accepted
          this case on a contingent basis, with the attendant risk that they would receive nothing
          at all. There was significant risk of non-payment in this case, and Plaintiffs’ Counsel
          should be rewarded for having borne and successfully overcome that risk. Cf. Blum v.
          Stenson, 465 U.S. 886, 902 (1984) (Brennan, J., concurring) (“[T]he risk of not
          prevailing, and therefore the risk of not receiving any attorney’s fees, is a proper basis
          on which a district court may award an upward adjustment to an otherwise
          compensatory fee.”); Gaskill v. Gordon, 160 F.3d 361, 363 (7th Cir. 1998) (“Because
          they shift part of the risk of loss from client to lawyer, contingent-fee contracts usually
          yield a larger fee in a successful case than an hourly fee would.”). The risk factor, then,
          strongly supports the requested fee.

   ”); Ketchum v. Moses, 24 Cal. 4th 1122, 1132-1133 (2001) (“

          A contingent fee must be higher than a fee for the same legal services paid as they are
          performed. The contingent fee compensates the lawyer not only for the legal services
          he renders but for the loan of those services. The implicit interest rate on such a loan




                                                     12
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 22 of 118
                                                                       38 PageID
                                                                           of 232 #: 1910



           is higher because the risk of default (the loss of the case, which cancels the debt of the
           client to the lawyer) is much higher than that of conventional loans.

   ”) (quoting Richard Posner, ECONOMIC ANALYSIS            OF   LAW (4th ed. 1992)). “[A]n attorney will

   therefore require a higher contingency rate to compensate for the fact that not all of the cases he works

   will result in remuneration.” U.S. v. Vilus, 419 F. Supp. 2d 293, 299 (E.D.N.Y. 2005).

           Finally, devoting 1767.6 attorney and staff hours and $50,442.96 in costs to this Action over

   the course of over three years necessarily precluded Class Counsel from taking on other employment,

   and/or from devoting significant resources to other cases or potential cases. In sum, the magnitude

   and complexities of this case, risks of continued litigation, lack of assurance of compensation, and

   opportunity cost of involvement in this litigation, all support Class Counsel’s request here.

           3.      The Quality of Representation, and Exceptional Benefits to the Class

           Class Counsel have extensive experience prosecuting complex consumer class actions, and

   each firm has significantly participated and successfully prosecuted a number of complex class action

   cases, as detailed in the accompanying declarations. See Marron Decl. ¶¶ 20(a)-(k), Ex. 1 (Marron

   Firm resume); Fitzgerald Decl. ¶¶ 2, 9-44 & Ex. A. Class Counsel respectfully suggest that their track

   record in this case, as well as past cases, demonstrates their skill and expertise. See id. A review of

   the record shows how hard fought this case has been. In light of the serious risks and complexities of

   this case, the quality of Class Counsel’s representation may also be measured by the results achieved

   for the Class. See Goldberger, 209 F.3d at 55 (“[T]he quality of representation is best measured by

   results . . . .”). Here, the instant Settlement represents a positive result for the Class and general public.

           First, the Settlement provides for up to $400,000.00 in monetary relief to the Class. Sett. Agmt.

   § III(D)(2)(a). In particular, all Class Members who timely complete and return an executed Claim

   Form will receive $3.00 per purchase (limited to three purchases without proof of purchase), which

   represents three times the estimated price premium that Revlon determined applied to the DNA




                                                      13
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 23 of 119
                                                                       38 PageID
                                                                           of 232 #: 1911



   Advantage-specific advertising. Id.; see also Fitzgerald Decl. ISO MPA ¶ 2. Due to the unusually

   high rate of claims returned here, the total dollar amount of Settlement Payments for Authorized

   Claims already exceeds, and therefore will equal, the Settlement Payment Maximum of $400,000.00.

   See id. § III(D)(2)(f).   Consequently, Defendant will not receive any reversion of money.

           Second, despite the Court’s dismissal of Plaintiff’s claims for injunctive relief in this Action,

   the Settlement nonetheless provides for significant non-monetary relief. Specifically, Revlon has

   agreed to discontinue, and not recommence, manufacturing, advertising, promoting, distributing,

   offering for sale, and selling its DNA Advantage Products—essentially constituting a complete and

   total cessation of the primary accused false and misleading claims at issue. Sett. Agmt. § III(C). Class

   Counsel was able to successfully negotiate this complete discontinuance, despite the fact that Revlon

   adopted the sub-name DNA Advantage specifically as a trade mark and succeeded in obtaining a U.S.

   Trademark Registration for that term. The cost of implementing such injunctive relief provides a

   touchstone for the potential benefit to the Class. Notably, class action settlements do not typically

   result in complete injunctive relief against the accused product claims or advertising, especially where

   the accused product claim is a brand name and federally registered trademark.

           While the value of injunctive relief may be difficult to monetize, the implementation of this

   advertising prohibition cannot be overlooked. See Brazil v. Dell Inc., No. C-07-01700 RMW, 2012

   WL 1144303, at *1 (N.D. Cal. Apr. 4, 2012) (“Dell’s elimination of allegedly false representations . .

   . conferred a benefit on both the class members and the public at large.”) (citing Vizcaino v. Microsoft

   Corp., 290 F.3d 1043, 1049 (9th Cir. 2002) (“[i]ncidental or nonmonetary benefits conferred by the

   litigation” are factors in a fee application)). Indeed, there is intrinsic value in eliminating deceptive

   advertising. Vizcaino, 290 F.3d at 1047. There are also direct monetary savings from providing

   consumers with truthful information that will guide future purchases.




                                                    14
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 24 of 120
                                                                       38 PageID
                                                                           of 232 #: 1912



          Accordingly, the quality of Class Counsel’s representation, as well as the exceptional results

   achieved for the Class through this Settlement, support the instant fee request.

          4.      Fee Requested in Relation to the Settlement, and Public Policy Considerations

          To satisfy both attorneys’ fees and costs, Class Counsel seeks between approximately 45% to

   48% of the QSF. Not only is this request in line with the 20 to 50 percent range that this Circuit and

   others generally apply to common fund class actions, see supra Section IV(A) n.2, but is also

   significantly less than Class Counsel’s actual lodestar, essentially amounting to a significant negative

   multiplier. This underscores the reasonableness of Class Counsel’s requested fees and costs.

   C. The Requested Fees and Costs are Reasonable Under a Lodestar Cross-Check

          “Although lodestar analysis is no longer the preferred method of calculating attorneys’ fees in

   connection with class action settlements, if the percentage of fund figure compares favorably with a

   lodestar that uses reasonable hourly rates and a reasonable multiplier, it tends to validate the percentage

   of funds figure.” Velez, 2010 WL 4877852, at *22.

          Class Counsel’s total combined lodestar here is $955,029, which is based on 1767.6 total hours

   of work (1717.3 attorneys hours, 17.9 law clerk hours, and 33.4 paralegal/legal assistant hours). See

   Marron Decl. ¶¶ 11-13; Fitzgerald Decl. ¶¶ 3-4. See also Appendices 1-2 hereto.

          While a modest multiplier would be amply warranted here, Class Counsel seek less than half

   their actual lodestar, resulting in a negative multiplier of 0.42, which will only decrease as they carry

   out their duties in effectuating the Settlement without additional fees. See Velez, 2010 WL 4877852,

   at *23 (“[W]here ‘class counsel will be required to spend significant additional time on this litigation

   in connection with implementing and monitoring the settlement, the multiplier will actually be

   significantly lower.’”) (citing Bellifemine, 2010 WL 3119374, at *19; Parker v. Jekyll & Hyde Entm’t

   Holdings, L.L.C., No. 08 Civ. 7670, 2010 U.S. Dist. LEXIS 12762, at *7–8 (S.D.N.Y. Feb. 9, 2010)

   (“[A]s class counsel is likely to expend significant effort in the future implementing the complex



                                                     15
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 25 of 121
                                                                       38 PageID
                                                                           of 232 #: 1913



   procedure agreed upon for collecting and distributing the settlement funds, the multiplier will diminish

   over time”))). And, approval of the fee award sought under a lodestar cross-check should not be

   denied when it is less than the lodestar. See id. at *23 (“[T]hat a low multiplier lodestar calculation

   yields a number approximating the percentage of fund number persuades the court that it is appropriate

   to award the full requested fee to plaintiffs’ counsel.”). This is especially true here, where a good

   recovery was obtained, including relief unavailable to plaintiffs at trial, there was significant risk, and

   all Goldberger factors support the request.

          1. Class Counsel’s Hourly Rates are Reasonable, and Have Been Approved by Numerous
             Federal and State Courts

          Class Counsel’s hourly rates are reasonable because they are in line with prevailing hourly

   rates charged by other attorneys of comparable experience, reputation, and ability for similar complex

   consumer protection class action litigation. Class Counsel’s requested rates and hours are listed in this

   Memorandum’s Appendix 1 showing work by timekeeper, and further organized by task category in

   Appendix 2. See also Marron Decl. ¶¶ 11-12; Fitzgerald Decl. ¶ 3-4. To further assist the Court, Class

   Counsel attach to the accompanying declarations their current firm resumes, exemplifying their vast

   experience and expertise in the area of complex consumer protection class action litigation, and setting

   forth examples of the hourly rates Class Counsel have been awarded in various other similar class

   action cases. Marron Decl. ¶¶ 20(a)-(k), Ex. 1; Fitzgerald Decl. ¶¶ 2, 9-44, Ex. A.

          In setting a reasonable hourly rate, courts typically start by looking to the prevailing hourly

   rates in the district where the court sits, otherwise known as the “forum rule.” See Perdue v. Kenny A.

   ex rel. Winn, 559 U.S. 542, 551-52 (2010); Blum v. Stenson, 465 U.S. 886, 895 (1984); Arbor Hill

   Concerned Citizens Neighborhood Ass’n v. Cnty of Albany, 493 F.3d 110 (2d Cir. 2007) [“Arbor Hill

   I”]). However, “where circumstances have warranted it, [courts] have not insisted on strict adherence

   to the forum rule.” Arbor Hill Concerned Citizens Neighborhood Ass'n v. Cty. of Albany & Albany




                                                     16
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 26 of 122
                                                                       38 PageID
                                                                           of 232 #: 1914



   Cty. Bd. of Elections, 522 F.3d 182, 192 (2d Cir. 2008) [“Arbor Hill II”]. Rather, “a district court may

   use an out-of-district hourly rate in calculating the presumptively reasonable fee if it is clear that a

   reasonable, paying client would have paid those higher rates.” Id. at 191; see also Polk v. N.Y. State

   Dep’t of Corr. Servs., 722 F.2d 23, 25 (2d Cir. 1983) (“Exceptions have been made upon a showing

   that the special expertise of counsel from a distant district is required.”).

           Not only has the Second Circuit upheld the use of out-of-district rates, but it has also

   affirmatively “urged district courts where appropriate to employ out-of-district rates in calculating the

   fee due.” Arbor Hill II, 522 F.3d at 193. See also Polk, 722 F.2d at 25; In re Agent Orange Prod.

   Liab. Litig., 818 F.2d 226, 232 (2d Cir. 1987). Indeed, “‘there is good reason for a district court not

   be wed to the rates in its own community. If they are lower than those in another district, skilled

   lawyers from such other district will be dissuaded from taking meritorious cases in the district with

   lower rates.’” Arbor Hill II, 522 F.3d at 193 (quoting A.R. ex rel. R.V. v. N.Y. City Dep’t of Educ., 407

   F.3d 65, 81 (2d Cir. 2005)).        Moreover, “[t]he legal communities of today are increasingly

   interconnected. To define markets simply by geography is too simplistic.” Id. at 192. In any case, “the

   rate prevailing in the appropriate community is only one of many factors bearing . . . a fee award.”

   Polk, 722 F.2d at 25. In addition, “the district court should consider . . . the Johnson factors,” Arbor

   Hill I, 493 F.3d 110 (citing Johnson v. Ga. Highway Exp., Inc., 488 F.2d 714, 717-719 (5th Cir. 1974).7

           Here, the Court should affirm the hourly rates that countless other federal and state courts have

   already approved for Class Counsel. Departure from the forum rule is warranted because of the special

   expertise required of, and provided by, Class Counsel in this Action surrounding both New York and


   7
     The Johnson factors include: (1) the time and labor required; (2) the novelty and difficulty of the
   questions; (3) the level of skill required to perform the legal service properly; (4) the preclusion of
   employment by the attorney due to acceptance of the case; (5) the attorney’s customary hourly rate;
   (6) whether the fee is fixed or contingent; (7) the time limitations imposed by the client or the
   circumstances; (8) the amount involved in the case and the results obtained; (9) the experience,
   reputation, and ability of the attorneys; (10) the “undesirability” of the case; (11) the nature and length
   of the professional relationship with the client; and (12) awards in similar cases. 488 F.2d at 117-18.



                                                     17
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 27 of 123
                                                                       38 PageID
                                                                           of 232 #: 1915



   California consumer protection law. This Action involved several California consumer protection

   statutes, including California’s False Advertising Law, Cal. Bus. & Prof. Code §§ 17500, et seq. (Sixth

   Cause of Action), and California’s Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750, et seq.

   (Seventh Cause of Action). In order to effectively prosecute these claims, Plaintiffs would have had to

   either retain California counsel, or New York counsel well-versed in California consumer protection

   law (in either situation, a premium for such specialized knowledge would be expected). Otherwise,

   Plaintiffs would have had to limit their claims to the laws of a single state, despite the fact Defendant

   sells its products nationwide. By choosing to retain Class Counsel—licensed to practice law in both

   California and New York—Plaintiffs were able to effectively pursue Class-wide relief based on the

   applicable laws of both states, thereby increasing their potential recovery and Revlon’s liability.

          Rates Other Courts Have Awarded. Courts look to the amount of awards made in similar

   cases in determining the reasonableness of a requested hourly rate. See Johnson, 488 F.2d at 117-18.

          Recently, the Marron Firm’s hourly rates of $745 for Ronald Marron, $475 for Skye Resendes

   and Alexis Wood, $450 for Kas Gallucci, $440 for William Richards and other associate attorneys,

   and $290 for law clerks, were approved by multiple state and federal court judges in three related

   dietary supplement tea cases. The first was Perry v. Truong Giang Corp., Los Angeles Super. Ct. Case

   No. BC58568, in which the Hon. Kenneth Freeman noted on August 6, 2015 that the same hourly rates

   requested here were reasonable. See Marron Decl. ¶ 20(b), Ex. 5 (“

          [T]his case involved difficult legal issues . . . and . . . proving the difference between
          the price paid (around $2 per box of tea) and the actual value received would have been
          difficult since arguably some value was received (the tea itself). Additionally, . . . the
          attorneys displayed skill in researching and settling this case, which provides a benefit
          not only to Class Members but to the public at large, and that in so doing, the attorneys
          undertook significant risk by spending time on this litigation on a contingency basis.

   ”). Similarly, on August 7, 2015, in In re Leaf123 (adversary proceeding of Augustine v. Natrol), No.

   14-114466, the Hon. Brendan L. Shannon, U.S. Bankruptcy Judge for the District of Delaware, found




                                                    18
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 28 of 124
                                                                       38 PageID
                                                                           of 232 #: 1916



   the settlement in that case “fair, reasonable and adequate,” which included an award of $799,000 in

   fees. See id. ¶ 20(c), Ex. 6. And on November 16, 2015, the Hon. Maxine M. Chesney, Senior District

   Court Judge for the Northern District of California, approved the same hourly rates. Id. ¶ 20(a). The

   court found the Marron Firm’s rates to be “reasonable in light of the complexity of this litigation, the

   work performed, Class Counsel’s reputation, experience, competence, and the prevailing billing rates

   for comparably complex work by comparably-qualified counsel in the relevant market.” Id.

          On February 24, 2017, the Fitzgerald Firm’s requested hourly rates of $650 for Mr.

   Fitzgerald, $750 for Mr. Canova, and $500 for Mr. Flynn, were approved by the Honorable

   Katherine Bacal in Cumming v. BetterBody Foods & Nutrition, LLC, No. 37-2016-00019510-

   CU-BT-CTL (San Diego County Super. Ct.), a false advertising class action against a coconut oil

   manufacturer. Fitzgerald Decl. ¶¶ 9, 12 & Ex. B. More than a year ago, the Honorable Magistrate

   Judge Mitchell D. Dembin of the Southern District of California, approved rates only slightly

   lower—$725 for Mr. Canova, $625 for Mr. Fitzgerald, and $400 for Ms. Persinger. Id. ¶ 10 (citing

   Obesity Research Inst., LLC v. Fiber Research Int’l, LLC, No. 15-cv-595-BAS-MDD, 2016 WL

   1573319, at *2 (S.D. Cal. Apr. 18, 2016)). The rates currently requested by the Fitzgerald Firm

   attorneys reflects a modest increase to account for inflation, as well as the experience and skill

   gained during that time. Id. ¶ 12. And Ms. Nguyen’s requested rate of $325 was approved more

   than a year and a half ago by the Honorable Joan M. Lewis, finding the rate “reasonable” and “in

   line with prevailing rates in the community.” Fitzgerald Decl. Ex. C at ¶ 17.

          Past courts have approved similar rates for the Marron Firm attorneys and Fitzgerald Firm

   attorneys, with appropriate increases over time, further underscoring the reasonableness of the

   requested rates, especially considering the several years which have passed since the most recent of

   those decisions. See Marron Decl. ¶¶ 20(d)-(j); Fitzgerald Decl. ¶¶ 11-12. See also Vaccarino v.




                                                   19
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 29 of 125
                                                                       38 PageID
                                                                           of 232 #: 1917



   Midland Nat. Life Ins. Co., 11 CV-5858-CAS MANX, 2014 WL 4782603, at *2 (C.D. Cal. Sept. 22,

   2014); see also id. at ECF No. 407 (approving hourly rates of $715 for Mr. Marron, $440 for Ms.

   Resendes, $425 for Ms. Wood, and law clerks and paralegals at $245 and $215, respectively); In re

   Quaker Oats Labeling Litig., No. C 10-0502 RS, 2014 WL 12616763, at *1 (N.D. Cal. July 29, 2014)

   (approving $715 for Mr. Marron, $580 for Mr. Fitzgerald, $440 for Ms. Resendes, $400 for Ms.

   Gallucci, $340 for Ms. Persinger, and $290 for law clerks); Mason v. Heel, Inc., No. 3:12-cv-3056-

   GPC-KSC, 2014 WL 1664271 (S.D. Cal. Mar. 13, 2014) (approving $715 for Mr. Marron, $440 for

   Ms. Resendes, $425 for Ms. Wood, other attorneys at $400, and $215 for legal assistants); In re Apple

   and AT&T iPad Unlimited Data Plan Litig, No. 5:10-cv-02533 (N.D. Cal.), ECF Nos. 190-3, ECF

   Nos. 207-20 (approving $550 for Mr. Fitzgerald, and $195 for paralegals in March 2014); Nigh v.

   Humphreys Pharmacal Inc., 3:12-cv-02714-MMA-DHB, 2013 WL 5995382 (S.D. Cal. Oct. 23, 2013)

   (approving $680 for Mr. Marron, $400 for Ms. Resendes, $385 for Ms. Wood, $245 per hour for law

   clerks, and $215 hourly rates for support staff); Bruno v. Quten Research Inst., LLC, No. 8:11-cv-

   00173-DOC-E, 2013 WL 990495, at *4-5 (C.D. Cal. Mar. 13, 2013) (approving $680 for Mr. Marron,

   $500 for Mr. Fitzgerald, $400 for Ms. Resendes, $315 for Ms. Persinger, $245 for law clerks, and $215

   for support staff); Gallucci v. Boiron, Inc., No. 11CV2039 JAH NLS, 2012 WL 5359485, at *9 (S.D.

   Cal. Oct. 31, 2012) (approving $650 for Mr. Marron, $525 for Mr. Fitzgerald, $385 for Ms. Resendes,

   $300 for Ms. Persinger, and $195 for paralegals); In re Ferrero Litig., No. 11-CV-00205-H-KSC, 2012

   WL 2802051, at *4 (S.D. Cal. July 9, 2012), aff’d, 583 F. App'x 665 (9th Cir. 2014) (approving $650

   for Mr. Marron, $385 for Ms. Resendes, $525 for Mr. Fitzgerald, and $300 for Ms. Persinger).

          In approving these rates, courts have complimented Class Counsel on their competence and

   skill in prosecuting consumer class actions, noting the substantial benefits obtained for consumers.

   See, e.g., Bruno, 2013 WL 990495, at *4-5 (“




                                                  20
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 30 of 126
                                                                       38 PageID
                                                                           of 232 #: 1918



          Class Counsel, . . . displayed competence and diligence in the prosecution of this action,
          and their requested rates are approved as fair and reasonable . . . . [I]n addition to the
          monetary relief obtained by Class Counsel for class plaintiffs, there is a high value to
          the injunctive relief obtained in this case. New labeling practices affecting hundreds
          of thousands of bottles per year, over ten years, bring a benefit to class consumers, the
          marketplace, and competitors who do not mislabel their products.

   ”); Gallucci, 2012 WL 5359485, at *9 (“The Court finds the hourly billing rates reasonable in light of

   the complexity of this litigation, the work performed, Class Counsels’ reputation, experience,

   competence, and the prevailing billing rates for comparably complex work by comparably-qualified

   counsel in the relevant market.”); In re Ferrero Litig., 2012 WL 2802051, at *4 (fees requested were

   “appropriate given the contingent nature of the case and the excellent results obtained for the Class,

   and because no enhancement or multiplier was sought above the actual amount of Class Counsel’s

   lodestar” and “the billing rates used by Class Counsel [were] justified by prior awards in similar

   litigation and the evidence presented with their motion showing these rates are in line with prevailing

   rates in this District”); see also Marron Decl. ¶¶ 20(h)-(i), (k); Fitzgerald Decl. ¶¶ 15-19 & Ex. A.

          Survey Data. Attached as Exhibit 2 to the Marron Declaration are portions from the published

   National Law Journal (NLJ) 2011 Law Firm Billing Survey; a rate analysis for partners and associates

   in the Southern California area, compiled by summarizing the NLJ 2011 Survey of Southern California

   firms; and a Summary reflecting the market rate increase in Southern California from 2010 to 2011

   for partners and associates created by comparing the 2010 NLJ Survey to the 2011 NLJ Survey.

   Plaintiffs also attach the 2014 Report on the State of the Legal Market prepared by Georgetown Law

   Center and Thomson Reuters. Marron Decl. Ex. 4 This report shows that “from the third quarter of

   2010 through November 2013 . . . firms increased their standard rates by 11 percent[,] from an average

   of $429 per hour to $476 per hour.” Also instructive is the NLJ’s survey of billing rates in December

   2010, which reveals New York billing rates of senior partners above $900, average and mean partner

   rates from $613 to $785, and senior associate rates of $575 to $690. Id. at Ex. 3.




                                                    21
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 31 of 127
                                                                       38 PageID
                                                                           of 232 #: 1919



          All other relevant Johnson factors have been met, and discussed thoroughly herein. As this

   evidence shows, Class Counsel’s requested hourly rates for calculating the lodestar cross-check are

   well within the range of prevailing market rates in both California and New York.

          2.      Class Counsel’s Hours Expended Were Reasonable and Necessary for the Successful
                  Prosecution of this Case

          “Where used as a mere cross-check, the hours documented by counsel need not be exhaustively

   scrutinized by the district court.” Goldberger, 209 F.3d at 50 (citation omitted).8 “Instead, the

   reasonableness of the claimed lodestar can be tested by the court’s familiarity with the case . . . .” Id.

          “Where a plaintiff has obtained excellent results, his attorney should recover a fully

   compensatory fee. Normally this will encompass all hours reasonably expended on the litigation” and

   “should not be reduced simply because the plaintiff failed to prevail on every contention raised in the

   lawsuit.” Hensley, 461 U.S. at 435. Relatedly, courts should not try to guess how minimal an effort

   could have been put forth to be successful. Sylvester v. City of New York, No. 03 Civ. 8760(FM), 2006

   WL 3230152, at * 12 (S.D.N.Y. Nov. 8, 2006). Rather, the test is whether “at the time the work was

   performed, a reasonable attorney would have engaged in similar time expenditures” not whether, in

   hindsight, effort appears unrelated to plaintiff’s success. Grant v. Martinez, 973 F.2d 96, 99 (2d Cir.

   1992); see also Heng Chan v. Sung Yue Tung Corp., No. 03 CIV. 6048 (GEL), 2007 WL 1373118, at

   *6 (S.D.N.Y. May 8, 2007) (“So long as the plaintiff’s unsuccessful claims are not wholly unrelated



   8
     Class Counsel’s raw billing records, maintained contemporaneously with the work performed, are
   voluminous and, even with redactions, would contain confidential information that would disclose
   strategy, mental impressions, work product and the like. Consistent with established practice in
   common fund cases, Class Counsel have summarized their records in their supporting declarations, as
   well as Appendices 1-3 hereto. See In re Ins. Brokerage Antitrust Litig., 579 F3d 241, 284 (3d Cir.
   2009) (summaries of records sufficient in common fund cases because court used information only to
   cross-check reasonableness of fee award); Trs. of Cent. States Se. & Sw. Areas Pension Fund v. Golden
   Nugget, Inc., 697 F. Supp. 1538, 1558-59 (C.D. Cal. 1988); Laffitte v. Robert Half Int’l Inc., 1 Cal.
   5th 480, 505-06 (2016). Nevertheless, if the Court desires, Class Counsel’s billing records of
   individual entries can be provided for in camera review. Marron Decl. ¶ 14. See Gunter v. Ridgewood
   Energy Corp., 223 F.3d 190, 200 (3d Cir. 2000) (appropriate for counsel to wait to submit detailed
   time records until court requested them).



                                                    22
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 32 of 128
                                                                       38 PageID
                                                                           of 232 #: 1920



   to the plaintiff’s successful claims, hours spent on the unsuccessful claims need not be excluded from

   the lodestar amount.” (quoting Lunday v. City of Albany, 42 F.3d 131, 134 (2d Cir. 1994))).

          Class Counsel have already expended a total of 1717.3 attorney hours and 51.3 paralegal/legal

   assistant hours. Apps. 1-2; Marron Decl. ¶¶ 11-12; Fitzgerald Decl. ¶¶ 3-4. This time includes, inter

   alia: pre-filing investigation and research; subsequent pleadings, motions, oppositions, and briefing;

   propounding and responding to formal discovery; document review of over 100,000 pages; legal

   research and analyses of the applicable laws; witness depositions and third party subpoenas; expert

   reports; mediation and settlement negotiations; and ensuring the Class Notice was disseminated, Class

   Members’ questions were answered, and their claims properly recorded.

          Class Counsel further expects to expend an additional 50 hours (40 attorney hours and 10

   support staff hours) implementing and monitoring the Settlement and other post-application work.

   Class Counsels’ hours do not include entries that reflected possible errors, duplication, or otherwise

   reflected a task that is not ordinarily billed to a private client. Class Counsel also reduced entries

   where the time spent might have been excessive. See Marron Decl. ¶ 15; Fitzgerald Decl. ¶ 7.

   V.     THE REQUESTED COSTS ARE FAIR AND REASONABLE

          “It is well settled that counsel who create a common fund . . . are entitled to the reimbursement

   of [all reasonable] litigation costs and expenses . . . .” Velez, 2010 WL 4877852, at *23 (quoting In re

   Marsh ERISA Litig., 265 F.R.D. at 150). Compensable items include, among others, photocopying,

   travel expenses, telephone costs, postage, deposition costs, service of process fees, and filing fees. See

   Luessenhop v. Clinton Cnty., 558 F. Supp 2d 247, 271-72 (N.D.N.Y. 2008); DiSorbo v. City of

   Schenectady, No. 99-CV-1131 (LEK), 2004 WL 115009, at * 5 (N.D.N.Y. Jan. 9, 2004) (awarding

   airfare and hotel expenses); Cioffi v. New York Community Bank, 465 F. Supp. 2d 202, 217 (E.D.N.Y.

   2006) (awarding filing fees, service costs, photocopying, costs of depositions, and subpoena fees);




                                                    23
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 33 of 129
                                                                       38 PageID
                                                                           of 232 #: 1921



   Alnutt v. Cleary, 27 F. Supp. 2d 395, 403-04 (W.D.N.Y. 1998) (awarding service of process fees).

   California’s CLRA and Private Attorney General Statute also provide for the recovery of reasonable

   costs. See Cal. Civ. Code § 1780(e); Cal. Civ. Proc. Code § 1033.5. “Courts in the Second Circuit

   normally grant expense requests in common fund cases as a matter of course.” In re Vitamin C

   Antitrust Litig., 06-MD-1738 BMC JO, 2012 WL 5289514, at * 11 (E.D.N.Y. Oct. 23, 2012).

          Here, Class Counsel have together incurred a total of $50,442.96 in recoverable costs,

   summarized in Appendix 3 hereto. See also Marron Decl. ¶ 13; Fitzgerald Decl. ¶ 5. All of Class

   Counsel’s expenses were reasonable and necessary for the successful prosecution of this case.

   Accordingly, the Court should grant Class Counsel’s full request for reimbursement of their costs. See

   Bellifemine, 2010 WL 3119374, at *7 (“[T]he costs. . . are reasonable, and therefore, Class Counsel

   should be reimbursed for these litigation related expenses.”).

   VI.    THE REQUESTED ENHANCEMENT AWARDS ARE FAIR AND REASONABLE

          “In the Second Circuit, ‘the Courts have, with some frequency, held that a successful Class

   action plaintiff, may, in addition to his or her allocable share of the ultimate recovery, apply for and,

   in the discretion of the Court, receive an additional award, termed an incentive award.’” Bellifemine,

   2010 WL 3119374, at *7 (quotation omitted). Such awards are an important way of “reimbursing

   class representatives who take on a variety of risks and tasks when they commence representative

   actions, such as complying with discovery requests and often must appear as witnesses in the action.’”

   Velez, 2010 WL 4877852, at *25 (quoting In re Marsh ERISA Litig., 265 F.R.D. at 58)

          Here, Plaintiffs respectfully request enhancement awards of $5,000.00 each in recognition of

   their contributions over the past several years toward the successful prosecution of this Action. See

   Sett. Agmt. § III(D)(1)(i). Such awards are justified in light of Plaintiffs’ willingness to devote their

   time and energy to this litigation, and reasonable in light of the overall benefits conferred upon the




                                                    24
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 34 of 130
                                                                       38 PageID
                                                                           of 232 #: 1922



   Class.” See Bellifemine, 2010 WL 3119374, at *7.

          Plaintiffs seek incentive/service awards of $5,000 each, based on the nature and extent of their

   substantial service for an involvement in this action, including traveling across the country from New

   York (Elkind) and Idaho (Rosen) to prepare and sit for their depositions in California, at significant

   personal burden given the ill health and serious medical condition of one of the plaintiffs (Elkind),

   requiring her to travel only in the company of her husband as a caregiver during that trip, and of the

   ill health and specific needs of several animals that the other plaintiff cares for (Rosen) – and they did

   so to accommodate Revlon counsel based in California. Fitzgerald Decl. ¶¶ 40-43. This participation

   in connection with their depositions followed substantial additional work on the part of plaintiffs in

   carefully reviewing and commenting upon the draft of the Complaint and the First Amended

   Complaint, as well as venue affidavits and other case filings, and working with their counsel in

   preparing discovery responses, including responses to interrogatories, supplementing those responses

   where needed, and responding to document requests, including by searching for responsive

   documents. Id. ¶ 44.

   VII.   CONCLUSION

          For the foregoing reasons, the Court should, respectfully, grant the relief requested in full.




                                                    25
Case 2:14-cv-02484-JS-AKT
        Case 1:16-cv-01362-VSB
                            Document
                                Document
                                     125-1104-4
                                            Filed Filed
                                                  07/07/17
                                                        11/14/18
                                                             PagePage
                                                                 35 of 131
                                                                       38 PageID
                                                                           of 232 #: 1923



                                   Respectfully submitted,



   Dated: July 7, 2017
                                   /s/ Jack Fitzgerald
                                   THE LAW OFFICE OF JACK FITZGERALD, PC
                                   JACK FITZGERALD (SBN 4294401)
                                   jack@jackfitzgeraldlaw.com
                                   THOMAS A. CANOVA (SBN 2108119)
                                   tom@jackfitzgeraldlaw.com
                                   3636 Fourth Avenue, Suite 202
                                   San Diego, California 92103
                                   Phone: (619) 692-3840
                                   Fax: (619) 362-9555

                                   /s/ Ronald A. Marron
                                   LAW OFFICES OF RONALD A. MARRON, APLC
                                   RONALD A. MARRON (pro hac vice)
                                   ron@consumersadvocates.com
                                   WILLIAM B. RICHARDS, JR. (pro hac vice)
                                   bill@consumersadvocates.com
                                   651 Arroyo Drive
                                   San Diego, California 92103
                                   Telephone: (619) 696-9006
                                   Facsimile: (619) 564-6665


                                   Class Counsel




                                            26
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 132 of 232
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 133 of 232
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 134 of 232
CaseCase
     2:14-cv-02484-AKT  Document
         1:16-cv-01362-VSB       129 104-4
                            Document  Filed 08/02/17   Page 1Page
                                             Filed 11/14/18   of 1 PageID  #: 2046
                                                                   135 of 232



UNITED STATES DISTRICT COURT                                                     CIVIL CONFERENCE
EASTERN DISTRICT OF NEW YORK                                                     MINUTE ORDER

BEFORE:         A. KATHLEEN TOMLINSON                                  DATE: 8-1-2017
                U.S. MAGISTRATE JUDGE                                  TIME: 10:19 a.m. (51 minutes)

                     Elkin d e t al. v . Re v lo n Co n s u m e r Pro d u c ts Co rp o ratio n
                                          CV 14-2484 (JS) (AKT)

TYPE OF CONFERENCE:                        FAIRNESS HEARING

APPEARANCES:            Plaintiff          Thomas A Canova
                                           Ronald Marron

                        Defendant          Sean Riley
                                           Alexandra Gerber

FTR: 10:19-11:10


THE FOLLOWING RULINGS WERE MADE:

         The Court conducted the Fairness Hearing today in this false advertising and unfair competition
class action. The Court had reviewed and considered the extensive submissions by counsel in support
of the motion for final approval of the class action settlement. Counsel proceeded to put on the record
the response to class notice as well as the contents of the affidavit of the Claims Administrator. In
excess of 55,000 individuals filed claims. Counsel explained in detail the elements of the settlement and
the application of the Grinnell factors to the settlement itself. The Court noted that there were no
objectors in the courtroom. Counsel confirmed that no objections had been filed and that there was
a single opt-out form mailed back.

        For the reasons stated in the record of today’s proceedings, the Court found the settlement to
be fair and reasonable and in the best interests of the class. Therefore, the settlement is approved,
including the injunctive relief sought and the attorneys fees requested, representing 30% of the
settlement fund, for the reasons set forth in the record today. Counsel are free to obtain the full record
by making arrangements to do so with Courtroom Deputy Mary Ryan at 631-712-5765. The substantive
Order finally approving the settlement will be entered separately. Counsel have been directed to submit
a proposed Order expeditiously.



                                                                       SO ORDERED

                                                                       /s/ A. Kathleen Tomlinson
                                                                       A. KATHLEEN TOMLINSON
                                                                       U.S. Magistrate Judge
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 136 of 232




        Exhibit 74
Case:
    Case
      4:17-cv-01252-AGF
          1:16-cv-01362-VSB
                          Doc.Document
                               #: 54-1 Filed:
                                       104-4 04/14/18
                                              Filed 11/14/18
                                                       Page: 1Page
                                                               of 68137
                                                                     PageID
                                                                        of 232
                                                                             #: 748



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

 JOSHUA RAWA, ELISABETH MARTIN, ROBERT
 RAVENCAMP, AMY WARD, CYNTHIA DAVIES,
 CHRISTOPHER ABBOTT, OWEN OLSON,                            Case No.: 4:17-cv-01252-AGF
 JEANNIE A. GILCHRIST, ZACHARY SHOLAR,
 MATTHEW MYERS, JOHN W. BEARD, JR., and
 MICHAEL OVERSTREET on behalf of themselves,
 all others similarly situated, and the general public,

                         Plaintiffs,

                 v.

 MONSANTO COMPANY,

                         Defendant.

      SUPPLEMENTAL DECLARATION OF JACK FITZGERALD IN SUPPORT
     OF MOTION FOR ATTORNEYS’ FEES, COSTS, AND INCENTIVE AWARDS

I, Jack Fitzgerald, declare:

       1.      I am a member in good standing of the State Bars of California and New York;

and of the United States District Courts for the Northern, Central, and Southern Districts of

California, the Southern and Eastern Districts of New York, and the Western District of

Wisconsin; and of the United States Court of Appeals for the Ninth Circuit. I make this

supplemental declaration based on my own personal knowledge, in support of plaintiffs’ motion

for attorneys’ fees, costs, and incentive awards.

       2.      Class Counsel’s detailed billing records, arranged by timekeeper and action

(California and Missouri), are attached hereto as Exhibit 1. Information revealing attorney-client

privileged communications and attorney work product or case strategy have been redacted, and

an unredacted copy of the records sent to the Court’s chambers for its in camera review.



                                                -1-
Case:
    Case
      4:17-cv-01252-AGF
          1:16-cv-01362-VSB
                          Doc.Document
                               #: 54-1 Filed:
                                       104-4 04/14/18
                                              Filed 11/14/18
                                                       Page: 2Page
                                                               of 68138
                                                                     PageID
                                                                        of 232
                                                                             #: 749



                                   Class Counsel’s Billing Rates

         3.      Class Counsel’s billing rates in California and Missouri are as follows.

                          Timekeeper       C.D. Cal. Rate E.D. Mo. Rate
                      Sid Jackson               $925           $650
                      Jack Fitzgerald           $715           $500
                      Melanie R. Persinger      $485           $340
                      Trevor M. Flynn           $550           $385
                                        1
                      Thomas A. Canova          $750             -

         4.      These rates are consistent with previous and recent fee awards because they

represent a slight and proportionate 10% increase from rates approved more than a year ago, in

February 2017, again seven months ago, in September 2017, and again four months ago, in

December 2017. 2 I therefore believe these rates are consistent with prevailing rates in the

community for attorneys of similar experience, skill, and reputation. Specifically:

                 a.     On December 13, 2017, the Honorable David O. Carter approved rates of

         $750 for Mr. Canova, $650 for Mr. Fitzgerald, $500 for Mr. Flynn, and $440 for Ms.

         Persinger. See Boswell et al. v. Costco Wholesale Corp., No. 8:16-cv-00278-DOC-DFM

         (C.D. Cal.), Dkt. Nos. 133 ¶ 11 (Order noting court “also approves Class Counsels’ billing

         rates”); 126-1 at 8-9 (Memorandum setting forth rates).

                 b.     On September 5, 2017, the Honorable A. Kathleen Tomlinson approved

         fees based on the same requested rates for Mr. Canova ($750), Mr. Fitzgerald ($650), Mr.

         Flynn ($500), and Ms. Persinger ($440), although the Order was silent as to the rates. See

         Elkind et al. v. Revlon Consumer Prods. Corp., No. 14-cv-2484-JS-AKT (E.D.N.Y.), Dkt.

         No. 131.



1
    Mr. Canova is no longer associated with the undersigned's firm.
2
  On March 26, 2018, my firm requested these same rates in a class action settlement for which a
final approval hearing is scheduled for April 23, 2018. See Rodriguez v. Bumble Bee Foods, LLC,
No. 17-cv-2447-MMA-WVG (S.D. Cal.), Dkt. No. 18-1 at 6.
                                                 -2-
Case 1:16-cv-01362-VSB Document 104-4 Filed 11/14/18 Page 139 of 232
Case:
    Case
      4:17-cv-01252-AGF
          1:16-cv-01362-VSB
                          Doc.Document
                               #: 54-1 Filed:
                                       104-4 04/14/18
                                              Filed 11/14/18
                                                       Page: 4Page
                                                               of 68140
                                                                     PageID
                                                                        of 232
                                                                             #: 751



               h.      In October 2012, the Honorable John A. Houston, United States District

       Judge for the Southern District of California, approved a rate of $525 for Mr. Fitzgerald

       and $300 for Ms. Persinger, see Gallucci v. Boiron, Inc., 2012 WL 5359485 (S.D. Cal.

       Oct. 31, 2012), aff’d sub nom, Gallucci v. Gonzalez, 603 Fed. App’x 553 (9th Cir. 2015).

       In approving these rates, Judge Houston found the rate “reasonable in light of the

       complexity of this litigation, the work performed, Class Counsels’ reputation, experience,

       competence, and the prevailing billing rates for comparably complex work by

       comparably-qualified counsel in the relevant market.” 2012 WL 5359485, at *9.

               i.      On July 9, 2012, the Honorable Marilyn L. Huff, United States District

       Judge for the Southern District of California, approved a rate of $525 for Mr. Fitzgerald

       and $300 for Ms. Persinger, see In re Ferrero Litig., 2012 WL 2802051, at *4 (S.D. Cal.

       July 9, 2012); Compare Ferrero, Civ. Case No. 11-cv-205-H-KSC (S.D. Cal.), Dkt. No.

       114-2 (fee application setting forth rates).

       5.      The 10% increase in LOJF’s rates since February 2017 is consistent with increases

for these attorneys that have been approved by various courts over the past several years as noted

above, as reflected in the tables below.

                                           Mr. Fitzgerald:

                                                               Rate        # Months       %
       Date                         Case
                                                             Approved        Ago       Increase
                     Rodriguez v. Bumble Bee Foods,             $715
 April 2018                                                                   -          10%
                     LLC (S.D. Cal.)                         (requested)
                     Boswell et al. v. Costco
 December 2017                                                  $650          4            -
                     Wholesale Corp. (C.D. Cal.)
                     Elkind et al. v. Revlon Consumer
 September 2017                                                 $650          7            -
                     Prods. Corp. (E.D.N.Y.)
                     Cumming v. BetterBody (San
 February 2017                                                  $650          14          4%
                     Diego Superior Court)



                                                 -4-
Case:
    Case
      4:17-cv-01252-AGF
          1:16-cv-01362-VSB
                          Doc.Document
                               #: 54-1 Filed:
                                       104-4 04/14/18
                                              Filed 11/14/18
                                                       Page: 5Page
                                                               of 68141
                                                                     PageID
                                                                        of 232
                                                                             #: 752




                                                          Rate        # Months      %
      Date                      Case
                                                        Approved        Ago      Increase
                  Obesity Research Institute LLC
 April 2016       v. Fiber Research International,         $625          24         -
                  LLC (S.D. Cal.)
                  Belardes v. Capay Incorporated
 December 2015                                             $625          28       7.8%
                  (San Diego Superior Court)
                  In Re Quaker Oats Labeling
 July 2014                                                 $580          45       5.5%
                  Litig. (N.D. Cal.)
                  Bruno v. Quten Research
 March 2013                                                $550          61       4.8%
                  Institute, LLC (C.D. Cal.)
                  Gallucci v. Boiron, Inc. (S.D.
 October 2012                                              $525          66         -
                  Cal.)
 July 2012        In re Ferrero Litig. (S.D. Cal.)         $525          68         -
                                       Ms. Persinger:

                                                          Rate        # Months      %
      Date                      Case
                                                        Approved        Ago      Increase
                  Rodriguez v. Bumble Bee Foods,           $485
 April 2018                                                              -        10%
                  LLC (S.D. Cal.)                       (requested)
                  Boswell et al. v. Costco
 December 2017                                             $440          4          -
                  Wholesale Corp. (C.D. Cal.)
                  Elkind et al. v. Revlon Consumer
 September 2017                                            $440          7        10%
                  Prods. Corp. (E.D.N.Y.)
                  Obesity Research Institute LLC
 April 2016       v. Fiber Research International,         $400          24       17.6%
                  LLC (S.D. Cal.)
                  In Re Quaker Oats Labeling
 July 2014                                                 $340          45       7.9%
                  Litig. (N.D. Cal.)
                  Bruno v. Quten Research
 March 2013                                                $315          61        5%
                  Institute, LLC (C.D. Cal.)
                  Gallucci v. Boiron, Inc. (S.D.
 October 2012                                              $300          66         -
                  Cal.)
 July 2012        In re Ferrero Litig. (S.D. Cal.)         $300          68         -




                                               -5-
Case:
    Case
      4:17-cv-01252-AGF
          1:16-cv-01362-VSB
                          Doc.Document
                               #: 54-1 Filed:
                                       104-4 04/14/18
                                              Filed 11/14/18
                                                       Page: 6Page
                                                               of 68142
                                                                     PageID
                                                                        of 232
                                                                             #: 753



                                           Mr. Flynn:

                                                            Rate        # Months        %
         Date                       Case
                                                          Approved        Ago        Increase
                      Rodriguez v. Bumble Bee Foods,         $550
    April 2018                                                              -           10%
                      LLC (S.D. Cal.)                     (requested)
                      Boswell et al. v. Costco
    December 2017                                            $500           4            -
                      Wholesale Corp. (C.D. Cal.)
                      Elkind et al. v. Revlon Consumer
    September 2017                                           $500           7            -
                      Prods. Corp. (E.D.N.Y.)
                      Cumming v. BetterBody (San
    February 2017                                            $500           14         5.3%
                      Diego Superior Court)
    December 2015     Belardes v. Capay Incorporated         $475           28           -

                                           Mr. Canova:

                                                            Rate        # Months        %
         Date                       Case
                                                          Approved        Ago        Increase
                      Boswell et al. v. Costco
    December 2017                                            $750           4            -
                      Wholesale Corp. (C.D. Cal.)
                      Elkind et al Revlon Consumer
    September 2017                                           $750           7            -
                      Prods. Corp.
    February 2017     Cumming v. BetterBody                  $750          14          3.4%
                      Obesity Research Institute LLC v.
    April 2016        Fiber Research International,          $725          24            -
                      LLC
    December 2015     Belardes v. Capay Incorporated         $725          28            -

              Final Claims Numbers, Class Administrator’s Expenses, and Cy Pres

         6.      On April 13, 2018, Dahl provided a final claim summary showing 70,628 valid

claims for a total amount claimed of $10,774,061. Dahl further advised that, through March 2018,

its total administration costs are $630,943.68. Given Dahl’s costs, if the Court awards the full

amount of fees, expenses, and incentive awards requested, the four cy pres designees will split

$2,788,214. 3


3
  $21,500,000 (Fund) - $630,944 (notice & administration) - $10,774,061 (claims) - $7,166,667
(fees) - $97,614 (costs) - $42,500 (incentive awards).
                                               -6-
Case:
    Case
      4:17-cv-01252-AGF
          1:16-cv-01362-VSB
                          Doc.Document
                               #: 54-1 Filed:
                                       104-4 04/14/18
                                              Filed 11/14/18
                                                       Page: 7Page
                                                               of 68143
                                                                     PageID
                                                                        of 232
                                                                             #: 754



    Information Relating to Objector Migliaccio’s Motion for Leave to File Sur-Reply

        7.     On April 13, objector Migliaccio filed a motion for leave to file a sur-reply,

attaching the proposed memorandum and exhibits. See Dkt. No. 52. One of the exhibits, a

declaration of attorney Martin Jerisat, was signed on March 23, 2018, three weeks earlier.

        8.     Class Counsel believes the Court should deny the motion for leave. Neither the

Settlement nor the Court’s Preliminary Approval Order permit objectors to file memoranda or

exhibits other than those submitted in connection with their objections. Moreover, it appears Mr.

Migliaccio sat on Mr. Jerisat’s March 23 declaration, knowing Class Counsel would be travelling

on Monday, April 16 to attend the hearing and thus would be unlikely to be able to respond fully

(including to his assertion of a supposed “unsigned, unfiled” declaration of an anonymous ethics

expert, who perhaps left the supposed declaration unsigned because she did not agree with its

contents as drafted by a hopeful lawyer). Unfortunately, such are the tactics of professional

objectors. Class Counsel respectfully requests the Court not indulge such gamesmanship.

        9.     The Court should also be aware of the following regarding Mr. Jerisat’s breach of

his ethical duties to plaintiff Elisabeth Martin and us, Ms. Martin’s counsel.

        10.    Mr. Jerisat’s involvement in this litigation was limited to sponsoring Mr. Sidney

Jackson’s pro hac vice application in the California Martin action. The Central District of

California has a local rule requiring counsel within the district to sponsor such application.

Because I do not maintain offices within Los Angeles county, I asked Mr. Jerisat if he would do

so, as a personal favor. We expressly discussed and agreed that he would have no substantive role

in the case.

        11.    I knew Mr. Jerisat because I met him at a judges’ luncheon in San Diego. He

approached me and explained that he was a young lawyer without much experience and was

looking to build a class action practice. He asked if I would be willing to jointly prosecute a case

                                                -7-
Case:
    Case
      4:17-cv-01252-AGF
          1:16-cv-01362-VSB
                          Doc.Document
                               #: 54-1 Filed:
                                       104-4 04/14/18
                                              Filed 11/14/18
                                                       Page: 8Page
                                                               of 68144
                                                                     PageID
                                                                        of 232
                                                                             #: 755



he had been thinking of, against a supplement manufacturer, and to effectively mentor him in the

business. I agreed to do so.

        12.     Mr. Jerisat did not reveal to me until it was too late, was that the target of his

proposed lawsuit was in fact a former client of his, which he believed owed him money, despite

that the two had apparently settled their fee dispute. Shortly after we filed the case, the defendant

successfully moved to disqualify Mr. Jerisat and, by association, my firm. Mr. Jerisat only

narrowly escaped more serious sanctions, by a court that was obviously flabbergasted at what he

had done, through my careful assistance, effectively “representing” him in front of the court.

Thus, it is unsurprising that Mr. Jerisat would have been willing to do something as simple as

sign a pro hac vice application on behalf of my co-counsel, Mr. Jackson, and maintain offices in

the county per the local rule.

        13.     Aside from that, Mr. Jerisat had no role in the litigation. For example, he did not

see any document produced by any party; did not participate in any depositions or see any

transcripts; did not participate in any motion practice; was not a part of the settlement discussions

in any manner; and otherwise played no role whatsoever other than sponsoring Mr. Jackson’s pro

hac vice application. He billed no hours to the case.

        14.     Nevertheless, Mr. Jerisat has appeared in the Martin case, and represents Ms.

Martin. He has never withdrawn from that representation. Ms. Martin has never authorized Mr.

Jerisat to act in any way contrary to her interests, or to the interests of the class she represents.

        15.     Despite this, immediately after we obtained class certification, Mr. Jerisat

apparently began recruiting other lawyers and plaintiffs around the country to file “copycat”

actions. This behavior was not authorized by Ms. Martin, but was ultra vires.

        16.     Mr. Jerisat’s March 23 declaration likewise was not authorized by Ms. Martin,

despite that it is directly contrary to her interests.

                                                   -8-
Case:
    Case
      4:17-cv-01252-AGF
          1:16-cv-01362-VSB
                          Doc.Document
                               #: 54-1 Filed:
                                       104-4 04/14/18
                                              Filed 11/14/18
                                                       Page: 9Page
                                                               of 68145
                                                                     PageID
                                                                        of 232
                                                                             #: 756



        17.    With regard to the substance of Mr. Jerisat’s declaration, it is false. Although

Jerisat vaguely claims that he “opposed the transfer of California Martin case [sic] to Missouri,”

Dkt. No. 52-2, Jerisat Decl. ¶ 2, Jerisat in fact (a) filed nothing with the Central District court

purportedly opposing transfer (as a review of the Martin docket will demonstrate), and (b) never

raised with Ms. Martin or us his purported opposition.

        18.    Moreover, contrary to his Declaration, on September 21, 2017, after the action had

been transferred to Missouri, Mr. Jerisat referred his copycat clients to Class Counsel, as

previously described, and did not raise any purported issue then with the nationwide class

settlement. 4 I understand that, in accordance with this agreement, also contrary to his March 23

declaration, Mr. Jerisat voluntarily dismissed his Illinois case.

        19.    Although I remain ignorant of the motivation behind Mr. Jerisat’s behavior, it

seems apparent to myself and Mr. Jackson that Mr. Jerisat has engaged in numerous, and serious,

ethical violations in acting contrary to the interests of his current client, Ms. Martin, and without

her authorization, as well as his former client, Ms. Ward, also a plaintiff in this matter, who

likewise has not signed a conflict waiver or otherwise authorized Mr. Jerisat to act contrary to her

interests.



        I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge. Signed this 14th day of April, 2018, in San Diego, California.

                                                       /s/ Jack Fitzgerald
                                                       Jack Fitzgerald

4
  The agreement required each firm to timely provide, well ahead of the filing deadline, itemized
billing records to Class Counsel. All firms other than Mr. Jerisat’s firm did so. Mr. Jerisat, by
contrast, sent a 2-page document on the day the motion was due comprising a purported summary
of his time arranged into a handful of tasks, rather than individual billing records. Because Class
Counsel had neither the time nor the literal ability to review Mr. Jerisat’s particular tasks, his
time, unlike the other firms, was not noted in the application. See Fitzgerald Decl. ¶ 12.
                                                -9-
Case:Case
      4:17-cv-01252-AGF
          1:16-cv-01362-VSB
                         Doc.Document
                             #: 54-1 Filed:
                                      104-404/14/18
                                             Filed 11/14/18
                                                      Page: 10
                                                             Page
                                                               of 68146
                                                                     PageID
                                                                        of 232#: 757




                 Exhibit 1
     Case:Case
           4:17-cv-01252-AGF
               1:16-cv-01362-VSB
                              Doc.Document
                                  #: 54-1 Filed:
                                           104-404/14/18
                                                  Filed 11/14/18
                                                           Page: 11
                                                                  Page
                                                                    of 68147
                                                                          PageID
                                                                             of 232#: 758
                                 CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER

                                                                 Table of Contents
Sid Jackson - California .................................................................................................................................... 1
Sid Jackson - Missouri.................................................................................................................................... 14
Jack Fitzgerald - California ............................................................................................................................. 17
Jack Fitzgerald - Missouri .............................................................................................................................. 29
Melanie Persinger – California ...................................................................................................................... 31
Melanie Persinger – Missouri ........................................................................................................................ 36
Trevor Flynn - California ................................................................................................................................ 39
Trevor Flynn – Missouri ................................................................................................................................. 41
Thomas Canova – California .......................................................................................................................... 41


                                                               Sid Jackson - California

      Date               Hours                                                     Description of Work
                                        Meeting with           , discussion of label and mix ratio, other users he is
                                        aware of. Purchase Roundup Concentrate Plus 64 oz. Review outer label and
   4/3/2015                  2          package insert for misleading information and inconsistencies. Review
                                        website that discloses "for best results" use the lower rate. Research
                                        whether or not there are complaints concerning misleading label. Open file.
                                        Research and obtain various false advertising complaints including baby
                                        formula, class action involving mismanagement of pension funds, silicone
  5/11/2015                  2          earplug litigation (Bayou Ears), review University of Miami law review article
                                        “The Green Washing Deluge: Who Will Rise Above the Waters of Deceptive
                                        Advertising”.
                                        Compare concentration in Roundup to non Roundup to counter argument
                                        that the package insert gives all information. Review consumer expectation
  5/11/2015                  1
                                        as to concentrate vs. regular Roundup. Determine whether it is reasonable
                                        for consumers to expect 6 oz. per gallon of concentrate.
                                        Review                                     instructions relative to "emerging weeds".
  5/11/2015               0.25          Compare                                     to Roundup concentrate for Southern Lawns
                                        and square footage.
                                        Research Roundup concentrates online for Wal-Mart and complaints made
  5/11/2015                  1
                                        about misleading label.

  5/11/2015                  1          Review and compare various Roundup concentrate ads including Max
                                        Control 365, Super concentrate, Extended Control, various sizes of




                                                                              1
 Case:Case
       4:17-cv-01252-AGF
           1:16-cv-01362-VSB
                          Doc.Document
                              #: 54-1 Filed:
                                       104-404/14/18
                                              Filed 11/14/18
                                                       Page: 12
                                                              Page
                                                                of 68148
                                                                      PageID
                                                                         of 232#: 759
                   CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date      Hours                                   Description of Work
                       concentrate plus. Compare representations concerning non concentrate
                       plus brands and pricing.
                       Research Scotts Lawn Service, its relationship to Monsanto, representations
5/11/2015     2        made by Scotts and investigation as to the relationship to determine
                       appropriate defendants.
                       Memo to file concerning whether or not                       will be a valid
7/24/2015     2
                       theory.
                       Review and research experts for damage models including              ,
7/30/2015    0.5
                       telephone call to        , obtaining CV and discussion of potential case.
                       Follow up with         concerning nature of class action for conflict
8/13/2015    1.25
                       checks. Research Lanham Act
                       Research California law on false labeling including biodegradable cases,
                       further research Roundup labels. Research other retailers such as Tractor
8/17/2015     3
                       Supply Company concerning other concentrated weed killers and how their
                       labels compare.
                       Research and compare representations on Wal-Mart/Skype website vs. print
8/17/2015     1
                       ads and label information.
                       Recap-Research on competitor products comparing their concentrates and
                       representations to Roundup; comparison of other Roundup products not at
                       issue concerning representations, pricing and sales, review training materials
8/17/2015     8
                       provided by Roundup including “Roundup 101", compare actual label
                       representations to that submitted to the EPA; Memo to file relative to items
                       to add to complaint with analysis of misleading information.
                       Research effect of Comcast U.S. Supreme Court case on certification issues,
8/20/2015     1        research whether or not a breach of an implied warranty must be relied
                       upon by client, review damage theory.
                       Further review of Comcast and damage issue, whether or not fraud can be
                       involved, expert testimony relating to the class being mislead, necessity of
8/20/2015     4        proving actual damages (if the customer knew that 20 gallons of Roundup
                       would not be made then the purchase would not have been made), research
                       of proper way Roundup should have managed its label.
                       Research certain lawyers and law firms for associating counsel. Additional
8/20/2015    0.5
                       research whether or not “makes up to”                               .
8/21/2015     1        Access and review Killzall II super concentrate label representations.
                       Editing of Roundup label with notes showing discrepancies and misleading
8/24/2015     2
                       information.



                                                2
  Case:Case
        4:17-cv-01252-AGF
            1:16-cv-01362-VSB
                           Doc.Document
                               #: 54-1 Filed:
                                        104-404/14/18
                                               Filed 11/14/18
                                                        Page: 13
                                                               Page
                                                                 of 68149
                                                                       PageID
                                                                          of 232#: 760
                    CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date       Hours                                   Description of Work
                        Research EPA submissions by Monsanto, determined
                                               , review EPA website pesticide labeling guidelines and
8/25/2015      6
                        procedures manual, review September 24, 2002 label submissions. Compare
                        earlier labels to accused label.
                        Access and research 2006 submission to EPA - Note that
8/26/2015     1.5
                                                                                              .
                        Review 2002, 2004, 2006, 2007, 2008, 2010, 2013, and February 18, 2014
8/26/2015      10
                        and March 4, 2014 submissions to EPA for comparison purposes.
                        Research and review         EPA submission to compare “up to” language to
                        see what industry standard is. Same as to                   . Memo
 9/3/2015      1
                        concerning whether        may be a candidate for a Lanham Act case to
                        merit out Monsanto misleading label details.
 9/9/2015      2        Research SCOTUS pre-emption issues
9/25/2015      1        Review regulations part 156 cfr
                        Pacer research for complaint in
11/11/2015     1
                        review complaint and Pacer materials.
                        Draft initial Complaint using multiple plaintiffs from key states including
                                                                                          . Research
11/11/2015     7        and insert claims for Magnuson Moss, Breach of Warranty, False Advertising,
                        Misrepresentation and Violation of Consumer Statutes including the CLRA
                        and the Song-Beverly Consumer Warranty Act.
                        Review Answer to Amended Complaint of June and October 2012 in                ,
11/16/2015    0.75
                        review September Amended Complaint,
11/17/2015    0.3       Review                 website concerning referral of case.
                        Review and research associating counsel including                counsel with
11/23/2015    0.5
                        former class mate from law school.
11/23/2015    0.5       Research class council for         including Alabama class council.
                        Conference with                  regarding circumstances of Monsanto
                        litigation, procedure to bring case, law firms to consult and telephone call to
12/10/2015     2
                                 at                  . Email to            and forwarding NDA
                        Agreement.
                        Email to        detailing consumer approach to purchasing the Roundup,
12/11/2015    0.7
                        forwarding of data and documents in order for evaluating same.
12/12/2015    0.25      Review email from            turning down case.
 1/9/2016     0.5       Research EPA submissions based on product number 71995-29.



                                                 3
 Case:Case
       4:17-cv-01252-AGF
           1:16-cv-01362-VSB
                          Doc.Document
                              #: 54-1 Filed:
                                       104-404/14/18
                                              Filed 11/14/18
                                                       Page: 14
                                                              Page
                                                                of 68150
                                                                      PageID
                                                                         of 232#: 761
                   CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date      Hours                                   Description of Work
                       Research earliest EPA label submissions including February 26, 2004. Note
1/18/2016    0.5
                       that                                                 .
                       Note that
1/18/2016    0.25

1/28/2016    0.25      Review part 156 of EPA Code.
                       Conversation with attorney at                    concerning association and
                       joint work on case, emails back and forth setting up meeting, compilation of
4/12/2016     8
                       demonstrative aids, law and photographs to present case. Work on
                       presentation
                       Prepare for and meeting with                   attorneys in discussion of
4/14/2016     3
                       FTC determination of “up to” advertising claims and filing suit.
                       Second meeting with                    and further analysis of case,
5/9/2016      1        discussion of ascertaining damages, funding the lawsuit, venue and
                       additional work to be done.
                       Receipt and review of analysis of case from                   , review
                       authority including Ault v. J. M. Smucker, Evan v. Kangadis Foods, Stewart v.
                       Bean Global Spirits, Werdebaugh v. Blue Diamond Growers, Randolph v. J.
5/10/2016     3
                       M. Smucker, Anrea Scotts E. Z. Seeds litigation, Anrea Conagra Foods, Karhuv
                       Vital Pharmaceuticals, Andrea Dial Marketing and Sales, Dapeer v.
                       Neutrogena, Mirabella v. Vial Pharmaceuticals.
                       Email to           regarding joint agreement to prosecute Monsanto case,
5/18/2016    0.2
                       reply from           , scheduling teleconference.
                       Preparation and forwarding of NDA Agreement in order to discuss going
5/23/2016    0.2
                       forward with case.
                       Email to          , potential joint venture attorney regarding “up to” claims,
                       documents from information law group discussing same,
5/26/2016     2
                       Motion to Certify Class, Bates v, Dowe, Scotus case found at 125 Supreme
                       Court 1788.
                       Further emails with            and setting up conference call with he and
5/26/2016    0.5
                            . Review file materials to determine estimate of class damages.
                       Review and forwarding of “up to” articles,          pleadings, Scotus cases
5/26/2016    0.5
                       and EPA submissions by Monsanto to              .
                       Review file to determine if          is interested. Email to
6/19/2016    0.7       concerning same and review of his response explaining delay. Review legal
                       research on similar cases and “up to” claims.



                                                4
 Case:Case
       4:17-cv-01252-AGF
           1:16-cv-01362-VSB
                          Doc.Document
                              #: 54-1 Filed:
                                       104-404/14/18
                                              Filed 11/14/18
                                                       Page: 15
                                                              Page
                                                                of 68151
                                                                      PageID
                                                                         of 232#: 762
                   CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date      Hours                                      Description of Work
6/20/2016    0.1       Email response to               relative to update of status.
                       Research recent findings involving Monsanto and glyphosate including
6/30/2016     1        Monsanto being fined $80 million for Roundup accounting irregularities and
                       glyphosate failure to warn count. Email to          concerning same.
                       Second follow up email to           asking if his firm is interested, noting
7/14/2016    0.2       case needs to be filed ASAP. Review reply from               that he is out of
                       the office.
7/28/2016    0.1       Another follow up to                  concerning status.
8/1/2016     0.1       Another email to                and in           concerning status.
                       Telephone call from               declining case. Email to               asking for
8/16/2016    0.2
                       referral.
8/26/2016    0.1       Email from              suggesting Jack Fitzgerald of San Diego.
                       Telephone call with                    concerning other attorneys to consult with
8/30/2016    0.25
                       to file class action in California.
                       First contact with Jack Fitzgerald, discussion of case by telephone and email,
9/1/2016     1.4
                       work on joint prosecution revision, complaint and volunteer.
                       Continue work on complaint, forwarding of file information gathered
9/5/2016      4
                       previously to Mr. Fitzgerald. Work on complaint.
                       Telephone call to Jack Fitzgerald concerning case status and strategy, review
9/9/2016     0.25
                       CLRA demand letter.
9/12/2016     1        Review Monsanto’s 2014 submissions to the EPA.
                       Research law firm of                         relative to class association, review
9/12/2016     1        Motion for Class Certification in                               for similar causes of
                       action.
                       Email to Jack Fitzgerald concerning                to support a private
9/14/2016    0.5
                       cause of action. Review joint prosecution agreement.
                       Telephone call with Mr. Canova and Mr. Fitzgerald regarding current status
9/27/2016    0.3
                       of complaint and various concentrates to claim.
9/27/2016    0.5       Review and edit Joint Prosecution Agreement with Jack Fitzgerald.
                       Review multi state consumer protection law analysis for states similar to
9/27/2016    1.5
                       California, review warranty claims as being inappropriate.
                       Research          partial granting of Motion to Certify Class and Order in
9/27/2016    0.7
                                  class action case, email to Tom Canova.




                                                   5
  Case:Case
        4:17-cv-01252-AGF
            1:16-cv-01362-VSB
                           Doc.Document
                               #: 54-1 Filed:
                                        104-404/14/18
                                               Filed 11/14/18
                                                        Page: 16
                                                               Page
                                                                 of 68152
                                                                       PageID
                                                                          of 232#: 763
                    CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date       Hours                                   Description of Work
                        Research items discussed with Mr. Fitzgerald, review history of Roundup,
10/6/2016      1        when first marketed to non-farmers, when deception first appeared. Review
                        30 day letter.
                        Telephone call to Wal-Mart attorneys concerning Non Party Subpoena.
                        Telephone call to Lowe's attorney concerning Non Party Subpoena.
10/7/2016     0.7
                        Telephone call to Amazon attorney concerning Non Party Subpoena.
                        Discussion with JF relative to Motion to Dismiss.
                        Telephone call with Mr. Fitzgerald to have telephone meeting with client.
10/11/2016     2        Telephone call with Ms. Martin, review and finalize papers to file with the
                        complaint.
                        Review earlier drafts of complaint; email to Tom Canova advising that he
                        needs to review the complaints. Review Third Amended
10/11/2016     3
                        Complaint,        Complaint and              Complaint to identify California
                        law.
                        Research legal issues concerning national class action, review third draft
10/12/2016    1.5
                        complaint.
10/17/2016    0.3       Review article in class action blog concerning case at bar.
10/18/2016    0.25      Teleconference with Mr. Canova and Mr. Fitzgerald regarding strategy.
                        Travel to Lowe’s to review and photograph existing Roundup product
10/19/2016     1
                        relative to changes in label.
                        Conference call with Mr. Canova and Mr. Fitzgerald and
10/19/2016     1
                        regarding association of Los Angeles firm.
                        Teleconference with Missouri lawyers                and
                        regarding filing Monsanto case in Missouri, follow up discussion with Mr.
10/20/2016    1.9
                        Fitzgerald and Mr. Canova, teleconference with damage expert Colin Weir
                        and his colleague, Andrew Kearns.
                        Work on math model of translating concentrate to ready to use, research
10/25/2016     3        other countries where Roundup is sold for label discrepancies, research
                        world glyphosate market, emails with Jack Fitzgerald.
                        Telephone call with Mr. Fitzgerald and potential damage experts
10/27/2016     2                and               regarding damage model and potential expert
                        analysis. Work on damage model.
                        Review early draft of class certification motion from Mr. Fitzgerald. Research
10/31/2016     3
                        Conjoint analysis.
                        Email from Mr. Fitzgerald regarding class certification strategy and damage
11/1/2016      1
                        model.


                                                 6
  Case:Case
        4:17-cv-01252-AGF
            1:16-cv-01362-VSB
                           Doc.Document
                               #: 54-1 Filed:
                                        104-404/14/18
                                               Filed 11/14/18
                                                        Page: 17
                                                               Page
                                                                 of 68153
                                                                       PageID
                                                                          of 232#: 764
                    CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date       Hours                                     Description of Work
11/2/2016     0.5       Prepare PHV application.
                        Receipt and review EPA documents and email from opposing counsel,
11/8/2016      2        conduct research of EPA submissions relied upon by Monsanto, review EPA
                        submissions for Concentrate Plus and Super Concentrate.
                        Further review of Monsanto’s submissions relative to the amount to use for
                        weed seedlings or allowing the label to use the “makes up to __ gallons”.
11/11/2016    1.5       Comparison of 2014 submission to 2013 submission. Decision to ask
                        Monsanto for 2014 label submitted to EPA, email to Jack Fitzgerald,
                        discussion by email of preemption issue.
                        Review class certification motion, review correspondence from Mr.
11/21/2016     1        Rosenthal, prepare for and participate in teleconference with Jack Fitzgerald
                        and Monsanto counsel regarding motion to dismiss.
                        Teleconference with Mr. Canova and Mr. Fitzgerald relative to amending
11/22/2016    0.4
                        complaint, class certification and experts.
                        Review emails from Jack Fitzgerald concerning amending complaint, review
11/23/2016    0.5
                        research and amendments to complaint.
11/28/2016     1        Review Amended Complaint, emails with Mr. Fitzgerald.
                        Meet with, conference and discussion with purchaser of older Roundup
12/1/2016      1        Concentrate with label not as deceptive as current label. Photographs and
                        discussion concerning same.
                        Participation in meet and confer call with counsel including discussing 26(f)
12/6/2016      1
                        scheduling. Review Monsanto’s draft of report.
                        Review and edit discovery and deposition notice to Monsanto, telephone call
12/10/2016    0.7
                        with opposing counsel, review Motion to Dismiss.
                        Review Minute Order in Chambers from Judge Walter, review ADR Rules and
12/13/2016    0.5
                        Options
12/14/2016    0.5       Review Opposition to Motion to Dismiss, prepare for Rule 26(f) conference.
                        Participation in Rule 26(f) conference, review email from opposing counsel
12/15/2016     1        concerning changes to Rule 26(f) Report, email to Jack Fitzgerald concerning
                        administrative letter.
                        Access and review blog sites concerning use of Roundup and whether or not
12/15/2016     1        anyone uses weaker concentration or defines “easy to kill weed seedlings”.
                        Include research of                     .
                        Review and edit Plaintiff’s First Requests for Production, Interrogatories,
12/15/2016    1.75      30(b)(6) Notice, IRI Subpoena, Subpoenas to Amazon, Walmart, Tractor
                        Supply, Target, Sears, Sam’s Club, Orchard Supply, Lowe’s, Home Depot, Ace


                                                   7
  Case:Case
        4:17-cv-01252-AGF
            1:16-cv-01362-VSB
                           Doc.Document
                               #: 54-1 Filed:
                                        104-404/14/18
                                               Filed 11/14/18
                                                        Page: 18
                                                               Page
                                                                 of 68154
                                                                       PageID
                                                                          of 232#: 765
                    CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date       Hours                                   Description of Work
                        and K-Mart; notes concerning

12/16/2016    0.2       Review declaration of Mr. Lombardi, opposing counsel.
12/22/2016    0.5       Review response to Motion to Dismiss.
                        Review responses to Non Party Subpoenas from Target, Amazon and Sears,
12/27/2016    1.5
                        work on responding to their objection.
                        Review responses to Non Party Subpoenas, email to Mr. Fitzgerald setting
12/29/2016    0.5
                        forth protocol to respond to objections.
                        Work on Monsanto depositions, review of appendix and consolidated list of
                        label claims, email concerning Exhibit E to Persinger submission, note that
12/30/2016     2                                                                  , note that
                                                                                      , note that
                                                                                              .
                        Review responses to Non Party Subpoenas, conference with Jack Fitzgerald
 1/3/2017     0.5
                        concerning strategy to obtain replies.
 1/9/2017      1        Review Monsanto’s reply to Motion to Dismiss. Research Home Depot SKUs.
1/16/2017     0.25      Conference with Mr. Fitzgerald concerning depositions.
                        Telephone call to Amazon counsel regarding Non Party Subpoena, telephone
                        call to Lowe’s counsel regarding Non Party Subpoena. Conversation with
1/18/2017      1
                        Wal-Mart concerning Protective Order and meet and confer, email to Mr.
                        Fitzgerald, review Third Party discovery status and strategy.
                        Telephone call from Wal-Mart in-house counsel concerning UPC codes and
                        requested items. Advised if we will be responsible for costs concerning
1/19/2017      2
                        complaint information, identity of customers, advertising and the
                        parameters of the Protective Order, emails to and from Mr. Fitzgerald.
                        Meet with IT person to access documents from Roundup, begin review of
1/24/2017      2
                        late Roundup production of documents.
                        Review documents provided by Roundup, edit deposition outline for 30(b)(6)
1/25/2017      4        deposition. All day review of voluminous non-Martin documents relative to
                        preparing for 30(b)(6) deposition.
                        Compilation and begin review of documents produced by Monsanto in
1/25/2017      5
                        preparation for depositions.
                        Travel to St. Louis, prepare for deposition of Roundup, meet with Jack
1/26/2017      15
                        Fitzgerald.
1/26/2017     0.5       Review           opposition to Motion for Class Certification.



                                                 8
 Case:Case
       4:17-cv-01252-AGF
           1:16-cv-01362-VSB
                          Doc.Document
                              #: 54-1 Filed:
                                       104-404/14/18
                                              Filed 11/14/18
                                                       Page: 19
                                                              Page
                                                                of 68155
                                                                      PageID
                                                                         of 232#: 766
                   CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date      Hours                                   Description of Work
                       Deposition of Roundup 30(b)(6), follow up with Jack Fitzgerald, travel to
1/27/2017     16
                       Mobile, Alabama.
                       Work on Non Party Subpoenas and discussion of adding 6 oz. bottle. Review
                       request for Joint Protective Order, review information from Home Depot’s
1/30/2017     3        counsel concerning SKU numbers, telephone call to Lowe’s counsel
                       concerning Protective Order and forwarding them Complaint. Work on
                       declaration for SWJ.
                       Review email from opposing counsel concerning updating the noted version
1/31/2017    0.2
                       of produced documents 9336 through 42.
                       Telephone call from Lowe’s in-house counsel discussion of Orchard
2/1/2017      1        subpoena, work on Ms. Martin’s deposition scheduling, finalize declaration
                       of SWJ.
                       Review discovery responses from Ms. Martin, email and telephone call
                       relative to Non Party Subpoenas. Receipt of certified documents and invoice
2/6/2017      2        from in-house legal counsel Brian Hennelly for Wal-Mart. Review email from
                       opposing counsel Adam Nadelhaft concerning 30(b)(6) deposition transcript
                       and protected documents.
2/7/2017      2        Review Motion for Class Certification
                       Review emails to and from Jack Fitzgerald and expert Colin Weir, travel
2/8/2017     0.7       arrangements to Los Angeles, review deposition notice of Mr. Weir and
                       Plaintiff.
                       Review documents produced for Ms. Martin’s deposition, email to Mr.
2/8/2017     4.3
                       Fitzgerald concerning logistics of depositions.
                       Travel to Los Angeles, participate in deposition of expert Colin Weir, meeting
2/9/2017     12.5
                       with Ms. Martin to prepare her for her deposition.
                       Research                 EPA submission - note that EPA is much more
                       restrictive for this product than it is for Roundup - notes that
2/9/2017     1.5
                                  , email to Jack Fitzgerald referencing same.
                       Attend the deposition of Plaintiff, conference with Mr. Fitzgerald, telephone
2/10/2017     11
                       call to Ms. Martin, discussion of deposition and future strategy.
2/11/2017     8        Travel from Los Angeles to Mobile, Alabama.
                       Review Motion to Extend Ex Parte application to file opposition by
2/11/2017    0.2
                       Monsanto.

2/13/2017    0.5       Review Order granting Ex Parte Motion to file Opposition to Plaintiff’s
                       Motion to Certify Class, email Jack Fitzgerald regarding whether


                                                9
 Case:Case
       4:17-cv-01252-AGF
           1:16-cv-01362-VSB
                          Doc.Document
                              #: 54-1 Filed:
                                       104-404/14/18
                                              Filed 11/14/18
                                                       Page: 20
                                                              Page
                                                                of 68156
                                                                      PageID
                                                                         of 232#: 767
                   CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date      Hours                                   Description of Work

                                   Discussion whether or not

                       Review Scott’s objection to our Non Party Subpoena. Review Judge Walter’s
2/16/2017    0.4       Order partially denying Monsanto’s Motion to Dismiss, review excerpts of
                       Weir deposition transcript to be marked confidential.
                       Review Monsanto’s designation of damages expert and research and
                       preparation for taking her deposition. Prepare duces tecum for deposition
2/20/2017     5
                       of Robin Cantor, review opposition to Class Certification filed by Monsanto
                       with exhibits.
                       Teleconference with damages expert Weir and Mr. Fitzgerald regarding
2/21/2017    0.5
                       strategy concerning report of Robin Cantor.
2/21/2017     6        Work on deposition prep for Cantor deposition.
                       Review declaration of Robin Cantor and work on preparation of her
2/21/2017     3        deposition. Research Dr. Cantor’s other submissions and trial testimony and
                       comments by District Courts concerning her expertise.
                       Review                     submission to EPA and note that
2/21/2017     5                                         . Review Cantor CV and locate transcripts
                       of other testimony, prepare for Cantor deposition.
                       Review declaration of damage expert Colin Weir, response to Jack Fitzgerald
2/23/2017     2        concerning                         , review Weir email concerning
                                                                       .
                       Review response to Monsanto’s opposition to Motion for Class Certification,
2/26/2017     2
                       suggesting edits of reply brief, email to Jack Fitzgerald and Ms. Persinger.
                       Participation in call with Mr. Fitzgerald to discuss strategy of Monsanto’s
3/3/2017     0.4       issues with Second Amended Complaint, discussion of issues with opposing
                       counsel.
                       Emails concerning Third Amended Complaint, finalizing and filing Third
3/6/2017     0.7
                       Amended Complaint.
                       Finalizing and editing Non Party Subpoena to Orchard Supply Company and
3/10/2017     1
                       serving same.
                       Review Order certifying class and appointing Ms. Martin class
3/24/2017    0.5
                       representative, email to Jack Fitzgerald, email with Ms. Martin.
                       Participate and meet and confer with opposing counsel and Mr. Fitzgerald
3/29/2017    0.9       regarding notice plan, discussion afterwards relative to getting administrator
                       for class notice and administration.



                                               10
 Case:Case
       4:17-cv-01252-AGF
           1:16-cv-01362-VSB
                          Doc.Document
                              #: 54-1 Filed:
                                       104-404/14/18
                                              Filed 11/14/18
                                                       Page: 21
                                                              Page
                                                                of 68157
                                                                      PageID
                                                                         of 232#: 768
                   CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date      Hours                                    Description of Work
3/30/2017    0.7       Review trial certification notice and discussion concerning same.

4/3/2017      1
                                                                                   .
                       Teleconference with co-counsel concerning strategy and settlement demand
4/4/2017      2        following Monsanto’s request for same. Work on reviewing other similar
                       cases for settlement demand.
                       Teleconference with opposing counsel, Mr. Rosenthal and Mr. Canova
4/5/2017     0.5
                       regarding notice plan and settlement.
                       Review Monsanto’s draft motion regarding clarification of certification order,
4/6/2017     2.5
                       review draft notice plan and proposed notice.
                       Work on investigation and vetting potential mediators including
                            , other mediators at JAMS, email discussion concerning timing of
                       mediation with Mr. Canova and Jack Fitzgerald, discussion of
4/7/2017     3.9       and              , discussion and review of joint notice plan due on this date,
                       review Monsanto’s attempt to use language nonsensical to consumers,
                       forwarding of Class Certification Order to Vanessa Power, counsel for
                       Amazon.
                       Review Order granting Plaintiffs’ Motion to Compel responses and request
4/10/2017    0.1
                       for production.
                       Review information concerning copycat lawsuit filed in state court in
4/17/2017     3        Missouri, research Missouri filing system to locate case, locate Missouri
                       lawyer to file companion Federal Court case, email to Jack Fitzgerald.
4/19/2017     1        Legal research on trial plan and work on trial strategy.
                       Teleconference with opposing counsel concerning discovery disputes,
4/20/2017    0.6
                       discussion with co-counsel concerning mediator and dates for mediation.
                       Begin review and summary of Jim Guard deposition and preparation of
4/29/2017     4
                       talking points.
4/30/2017    2.5       Continue work on Guard deposition summary and talking points.
4/30/2017    0.5       Prepare detailed deposition notice for Scotts.
                       Discussion with co-counsel concerning Judge Holderman’s scheduling and
5/2/2017     0.25
                       introductory phone call.
                       Review status report and notice concerning mediation, email from Mr.
5/10/2017    0.5
                       Fitzgerald.




                                                11
 Case:Case
       4:17-cv-01252-AGF
           1:16-cv-01362-VSB
                          Doc.Document
                              #: 54-1 Filed:
                                       104-404/14/18
                                              Filed 11/14/18
                                                       Page: 22
                                                              Page
                                                                of 68158
                                                                      PageID
                                                                         of 232#: 769
                   CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date      Hours                                   Description of Work
                       Confer with Mr. Fitzgerald and Mr. Canova concerning case issues, status of
5/15/2017    0.7       discovery, focus group/mock jury and strategy for mediation. Debriefing
                       following status call.
                       Teleconference with Judge Holderman, discussion with co-counsel and
5/16/2017    1.5
                       debriefing concerning strategy and upcoming work to be done.
5/17/2017     1        Review Jim Guard depo exhibits for mediation preparation and purposes.
                       Review comparison of Roundup to other similar products in Chainsaw
5/17/2017     1        Journal, including                                    ,            ,
                            ,           and  .
                       Strategy call with Mr. Canova and Mr. Fitzgerald concerning mediation
5/22/2017    0.4
                       materials.
                       Review Order striking joint status report and review proposed order
5/24/2017    0.1
                       concerning same.
                       Telephone call from Jack Fitzgerald concerning case strategy and status,
5/26/2017    0.4
                       work on mediation brief.
                       Review and work on mediation brief. Discussion by email with Jack
5/29/2017     2        Fitzgerald concerning the percentage of sales at big box stores, whether or
                       not our data is accurate compared to Monsanto’s position on sales.
                       Further work on mediation position and review documentation concerning
5/30/2017     1
                       sales.
                       Work on class action checklist, work on making sure 128 oz. variety is in our
6/1/2017     0.6
                       damage calculation                           .
                       Teleconference with opposing counsel and Jack Fitzgerald concerning
6/2/2017     0.8       nationwide retail sales. Work on nationwide sales estimate. Strategy on
                       copycat cases and their effect on settlement and the class.
                       Travel to Tractor Supply in Foley, Alabama to compare generic glyphosate
6/5/2017     1.5       products and the representations. Note that
                                                                     . Photographs of other bottles.
                       Formulating focus group/mock jury strategy and discussion with Mr.
6/9/2017      1        Fitzgerald and Mr. Canova concerning same, initial meeting with legal
                       assistants concerning logistics and setting up focus group.
                       Email to Mr. Fitzgerald concerning response to Monsanto’s mediation
                       position. Distinguishing “up to” argument under state and federal law.
6/10/2017    1.25
                       Concentration on                    aspect in reply; Research conversion of
                       glyphosate salt to glyphosate for concentration purposes.




                                               12
 Case:Case
       4:17-cv-01252-AGF
           1:16-cv-01362-VSB
                          Doc.Document
                              #: 54-1 Filed:
                                       104-404/14/18
                                              Filed 11/14/18
                                                       Page: 23
                                                              Page
                                                                of 68159
                                                                      PageID
                                                                         of 232#: 770
                   CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date      Hours                                    Description of Work
                       Begin work on focus group to present trial issues and information for
                       mediation. Conference with legal assistants Christian Harben and Sidney
                       Jackson, IV, legal assistants (third year law students at Cumberland School of
                       Law Samford University) regarding focus group including
6/12/2017     7


                                                                                            Photos of
                       Roundup at big box stores.
                       Further work on focus group on focus group/mock jury/mediation
                       preparation, meeting with legal assistants, review list of participants,
6/13/2017     5
                       compilation of                                        to present to the focus
                       group.
                       Review and finalize       presentation to focus group, work on presentation,
6/14/2017     5        meet with legal assistants and finalization of
                                        focus group.
                       All day work on finalizing and editing presentation to focus group including
                       meeting with IT person and legal assistants. Vetting of focus group
6/15/2017     8        participants                       , presentation of case to focus group,
                                                                  , debriefing of focus group and
                       discussion with co-counsel concerning mediation strategy.
                       Review focus group feedback materials, memorandum to file, further
6/16/2017     4        discussion concerning focus group and mediation strategy. Correspondence
                       to each of the focus group participants.
                       Review Roundup response to our Mediation Statement. Research cost of 64
                       oz. bottle at $22.00 rate. Research whether Exhibit B items still have "up to"
6/17/2017    1.25      claim. Review and research cases cited by Monsanto to distinguish. Note
                       that
                       contrary to Monsanto assertion.
                       Travel to Chicago for mediation, conference with Jack Fitzgerald concerning
6/20/2017     4
                       mediation.
6/21/2017     15       Participate in mediation and travel back to Mobile, Alabama.
7/8/2017     0.1       Review customer complaint on Roundup Amazon comments.
                       Access and research Monsanto representations for its concentrate in
                       Australia. Note that
7/17/2017     3
                                                                    Conversation with Judge
                       Holderman regarding use of this as evidence.



                                                13
 Case:Case
       4:17-cv-01252-AGF
           1:16-cv-01362-VSB
                          Doc.Document
                              #: 54-1 Filed:
                                       104-404/14/18
                                              Filed 11/14/18
                                                       Page: 24
                                                              Page
                                                                of 68160
                                                                      PageID
                                                                         of 232#: 771
                    CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date       Hours                                     Description of Work
                        Review term sheet proposed by Monsanto, conference with Mr. Fitzgerald
7/28/2017     0.5
                        concerning same and comments on reply draft.
                        Teleconference with Mr. Fitzgerald and Mr. Rosenthal discussing status
7/31/2017     0.1
                        report strategy, review report and agreement to filing same.
                        Telephone call to Mr. Fitzgerald concerning Court Order and strategy relative
8/2/2017      0.25
                        to the California certification.
                        Teleconference with Jack Fitzgerald and John Rosenthal regarding
8/3/2017      0.75
                        settlement, venue, and review class issue legal research.
                        Teleconference with Ms. Martin discussing settlement term sheet and
8/15/2017     0.4
                        approval to move forward in Missouri.
                        Review term sheet, teleconference with Jack Fitzgerald regarding ethical
8/16/2017     0.5
                        issues and client involvement.
   Total =   355.2


                                        Sid Jackson - Missouri

  Date       Hours                                 Description of Work
                        Research Missouri lawyers and additional phone call to attorney Kevin
3/27/2017     0.5
                        Dolley concerning local counsel, discussion of case and conflict check.
                        Review Missouri Complaint, work on getting Rawa case filed, work with
4/4/2017       2        local counsel in finalization of papers to file, review local counsel
                        agreement and execution of same.
                        Review Eastern District of Missouri local rules and procedure for pro hac
4/05/2017     0.5
                        admission.
4/17/2017      1        Complete work on pro hac vice motion, review and filing motion.
                        Email to Missouri counsel concerning state court copycat action pending
                        in Missouri, review Missouri statute on class certification and timing of
4/20/2017     0.7
                        same, review response from Missouri counsel concerning timing of class
                        certification.
                        Email from Missouri counsel concerning co-counsel agreement and
5/10/2017     0.2
                        attorney fees.
                        Telephone call with Jack Fitzgerald and John Rosenthal relative to initial
5/26/2017     0.5
                        meeting, discussion of Motion to Dismiss.
                        Travel to Kansas City, Kansas for hearing June 5 in Missouri state case and
6/4/2017       7
                        monitoring same.


                                                  14
 Case:Case
       4:17-cv-01252-AGF
           1:16-cv-01362-VSB
                          Doc.Document
                              #: 54-1 Filed:
                                       104-404/14/18
                                              Filed 11/14/18
                                                       Page: 25
                                                              Page
                                                                of 68161
                                                                      PageID
                                                                         of 232#: 772
                   CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


                       Travel to and attendance of Missouri State Court case concerning
                       Missouri State Court copycat counsel statements to the Court concerning
                       scheduling of its case and note that
6/5/2017     12
                                   . Travel to St. Louis to meet with Missouri client, meeting
                       with Mr. Rawa and discussion of
                                      .
6/6/2017      6        Travel from St. Louis to Mobile, Alabama.
                       Teleconference with Court concerning status, conference with JF
08/10/17     0.5
                       concerning settlement.
8/16/2017    0.5       Teleconference with Josh Rawa, discuss settlement and term sheet.
                       Together with Jack Fitzgerald, participate in call with Chris Shank
8/25/2017    0.3
                       regarding participation in settlement
                       Email from Mike Anderson concerning copycat cases, telephone call with
                       Mike Anderson relative to copycat clients, telephone call with Jack
9/7/2017      1        Fitzgerald regarding Nationwide settlement, review related case
                       information, email to attorney Michael Meuth, review documents filed in
                       Court.
                        Research Monsanto profits as its license expires and marketing efforts
9/12/2017    1.5
                       relating to same.
                       Work on copycat cases, work on term sheet and getting adhered to,
                       telephone calls to and from Jack Fitzgerald, email from John Rosenthal
9/21/2017     2        concerning term sheet, review term sheet and alternative methods to
                       reach an agreement, telephone call to Judge Holderman, mediator,
                       telephone call to Adam Rapier concerning copycat cases.
                       Telephone call to John Rosenthal, discuss term sheet and settlement,
                       memo to file, telephone call to Jack Fitzgerald giving update, review term
                       sheet, telephone call with Judge Holderman, and discussion of
9/22/2017     2
                       settlement, follow up telephone call with John Rosenthal, telephone call
                       with Jack Fitzgerald discussing amended complaint, review emails from
                       Adam Rapier.
                       Research                      for settlement parameters, telephone call
                       with Jack Fitzgerald regarding                   , telephone call with John
9/25/2017     2        Rosenthal and Adam Nadelhaft to discuss term sheet, discussion of Judge
                       Holderman’s involvement and position, conference with Jack Fitzgerald
                       concerning same.
                       Text and email to Judge Holderman regarding settlement, telephone call
9/26/2017    3.5       to Judge Holderman while he was in France to discuss settlement, trial
                       options, mediation. Telephone call to Jack Fitzgerald to discuss options



                                                 15
  Case:Case
        4:17-cv-01252-AGF
            1:16-cv-01362-VSB
                           Doc.Document
                               #: 54-1 Filed:
                                        104-404/14/18
                                               Filed 11/14/18
                                                        Page: 26
                                                               Page
                                                                 of 68162
                                                                       PageID
                                                                          of 232#: 773
                    CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


                        and strategy, email to John Rosenthal to set up time to confer. Research
                        Eight Circuit law on                                        .
                        Telephone call with Jack Fitzgerald regarding copycat cases, review emails
9/26/2017     0.5
                        from Mike Anderson.
                        Email to John Rosenthal and Jack Fitzgerald regarding settlement and
9/27/2017     0.2
                        term sheet.
                        Telephone call to Jack Fitzgerald, review Dahl materials, work on
9/28/2017     1.6
                        administration matters of settlement.
                        Work on proposed Order Granting Preliminary Approval of Class, work on
                        proposed long form of notice of class settlement, work on schedule
                        including opt out notice, telephone call with John Rosenthal concerning
10/3/2017      3
                        filing of materials, edit notice, review District of Columbia law concerning
                        statute of limitations and including District of Columbia, work on getting
                        materials filed.
12/4/2017     0.3       Phone call with court regarding cy pres w/ JF and MRP
                        Review email from Mark Fellows concerning notice in Better Homes and
12/11/2017    0.7       Garden, review options if Better Homes and Gardens misses Publication
                        deadline, confirmation of reserving Better Homes and Garden for notice.
12/12/2017    0.2       Review time line for notice, claims, hearing and processing.
12/16/2017    0.5       Review final notices for opt out form, post card notice, and email notice.
                        Review email concerning some of the pictures not loading on the claim
12/20/2017    0.1
                        site.
                        Review email from Dahl consisting of project summary for the settlement
12/27/2017    0.2
                        including notifications received in claims filed.
                        Communication to Dahl concerning consolidating names and addresses
 1/4/2018     0.2       and sending only one notice, review emails from JF and MP concerning
                        same.
                        Review emails to and from Monsanto and Dahl concerning claim filing
 1/8/2018     0.2
                        deadline, and options to select on claim form.
                        Review email concerning up-tick in claims and monitoring a filing rate by
1/11/2018     0.2
                        Dahl.
                        Work on tweaking Dahl reports to us including location of claims, dollar
1/15/2018     0.3
                        amount of claims, break down of different bottles of claims.
                        Review and analysis of potential fraudulent claims involving 128 ounce
                        products. Note 3,708 claimants claim 20 of these bottles which likely
1/20/2018     0.5
                        amounts to fraud. Note these claims represent 13.5% claims rate which is
                        very suspect.


                                                  16
 Case:Case
       4:17-cv-01252-AGF
           1:16-cv-01362-VSB
                          Doc.Document
                              #: 54-1 Filed:
                                       104-404/14/18
                                              Filed 11/14/18
                                                       Page: 27
                                                              Page
                                                                of 68163
                                                                      PageID
                                                                         of 232#: 774
                   CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


1/31/2018    0.5       Review update of claims activity through January 30, 2018.
                       Conference call with Monsanto attorneys concerning claims filed and the
2/8/2018    0.25
                       need to talk with Dahl concerning fraudulent claims.
                       Telephone call with Jack Fitzgerald, to John Rosenthal and Adam
2/8/2018     0.3
                       Nadelhaft regarding current claims status
                       Review updated concentrate settlement project summary. Noting break
2/12/2018    0.5
                       downs of numbers, purchases, highest value claims.
                       Prepare for teleconference with Dahl and Monsanto, teleconference
2/13/2018   0.75       discussing fraudulent claims, notice and future work to be done, memo to
                       file.
                       Telephone call with Jack Fitzgerald and Melanie Persinger to John
2/13/2018    0.8
                       Rosenthal and representatives from Dahl to discuss current claims status
                       Fielding of two claimants’ questions and emails and forwarding same to
2/14/2018    0.2
                       Dahl.
2/21/2018    0.3       Review spreadsheet and project summary from Dahl
 Total =    56.0


                                     Jack Fitzgerald - California

  Date      Hours                                 Description of Work
                       Telephone call with Sid Jackson to discuss possible case against
9/1/2016     1.4       concentrated RoundUp; send written proposal to Mr. Jackson concerning
                       possible fee split and other joint prosecution provisions.
9/5/2016     4.9       Work on Monsanto Complaint; draft joint prosecution agreement
9/5/2017     2.2       Begin sending emails and advertising for volunteer plaintiffs.
                       Call with potential client Elisabeth Martin; draft engagement letter and
9/7/2016     0.6
                       send same to Ms. Martin.
                       Participate in phone call with Sid Jackson regarding case status and
9/9/2016     0.1
                       strategy.
                       Finish draft joint prosecution agreement and send to Mr. Jackson for
                       review; email to client Ms. Martin to schedule phone call; review and
9/13/2016    0.3
                       revise draft CLRA demand letter and send to Mr. Jackson for review; begin
                       reviewing draft Complaint.
                       Telephone call with client Elisabeth Martin to discuss
9/14/2016    0.3
                                                       .




                                                17
  Case:Case
        4:17-cv-01252-AGF
            1:16-cv-01362-VSB
                           Doc.Document
                               #: 54-1 Filed:
                                        104-404/14/18
                                               Filed 11/14/18
                                                        Page: 28
                                                               Page
                                                                 of 68164
                                                                       PageID
                                                                          of 232#: 775
                    CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date       Hours                                 Description of Work
                        Meeting with Mr. Canova re background of case, including review of
9/19/2016     0.5
                        products and product literature.
                        Telephone call with Mr. Canova to brief him regarding Monsanto case and
9/23/2016     0.2
                        materials for review.
9/27/2016     0.4       Together with Mr. Canova, participate in strategy call with Sid Jackson.
9/27/2016     0.2       Draft and send template engagement letter to Mr. Jackson
                        Run ads for clients; work on
9/27/2016     1.4
                                           .
9/27/2016     0.5       Review and edit Joint Prosecution Agreement with Sid Jackson
                        Review and finalize CLRA letter on behalf of client Elisabeth Martin and
10/5/2016     0.2
                        prepare for sending.
                        Review, comment on, and revise into new clean version current draft
10/11/2016     4
                        Complaint; post advertisements for clients.
10/13/2016    0.5       Work on finalizing Monsanto Complaint
                        Send materials to client for signing and authorization to file; telephone
10/13/2016    0.6       call with client; together with Mr. Canova and Sid Jackson, participate in
                        conference call with client Ms. Martin
10/13/2016    1.5       Review and finalize all papers and file Complaint.
                        Review notice of deficiency regarding Sid Jackson's PHV application;
10/18/2016    0.6       discussions with Mr. Canova and Mr. Jackson regarding potential
                        strategies in case.
10/19/2016    0.7       Together with Mr. Canova, participate in strategy call with Sid Jackson
                        Communications with                  regarding NDA; prepare and send
10/19/2016    0.9
                             same.
                        Together with Mr. Canova, participate in phone call with                 to
10/19/2016    0.6       provide overview of case; set up conference call with Mssrs.           and
                        Jackson for following day.
                        Together with Mr. Canova, participate in conference call with Sid Jackson
10/20/2016    0.5       and              regarding possible association of                  in
                        case.
                        Together with Mr. Canova, participate in conference call with Sid Jackson,
                                     , and                  regarding possibility of filing Monsanto
10/24/2016    1.3
                        case in Missouri; follow-up call with Mr. Jackson to discuss strategy;
                        communications with potential survey and damages experts



                                                  18
  Case:Case
        4:17-cv-01252-AGF
            1:16-cv-01362-VSB
                           Doc.Document
                               #: 54-1 Filed:
                                        104-404/14/18
                                               Filed 11/14/18
                                                        Page: 29
                                                               Page
                                                                 of 68165
                                                                       PageID
                                                                          of 232#: 776
                    CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date       Hours                                 Description of Work
                        Participate in conference call with Sid Jackson, Colin Weir, and Andrew
1/24/2016     0.6
                        Kearns.
                        Begin work on class certification motion, including drafting notice and
                        starting to draft memorandum; and performing research regarding
10/25/2016     5
                        available damages models; email to Mr. Canova and Mr. Jackson
                        regarding same.
10/26/2016    7.7       Work on class certification motion, including case law research.
                        Together with Sid Jackson, participate in two telephone calls with
10/27/2016    6.4               and one call with                regarding damages models for
                        class certification and potential expert analysis; research relating to same.
                        Conduct online pricing survey and create spreadsheet concerning same;
10/28/2016    8.8       share same with Mr. Jackson, Mr. Canova, and              ; continue
                        working on class certification motion.
10/29/2016    4.5       Continue working on Monsanto class certification motion.
                        Complete early draft of class certification motion and send to Mr. Jackson
10/31/2016    6.1
                        and Mr. Canova for review.
                        Together with Mr. Canova, participate in call with              and
11/1/2016     0.5
                                          regarding potential expert services for damages.
                        Together with Mr. Canova, participate in call with Colin Weir regarding
11/1/2016     0.9
                        potential expert services and viable damages models.
                        Draft and send email to Mr. Canova and Mr. Jackson regarding class
11/2/2016     0.4
                        certification strategy and damages model.
                        Confer with Mr. Canova regarding class certification strategy and
11/2/2016     0.5
                        damages model.
                        Call with Colin Weir to continue discussing                    damages
11/2/2016     0.2
                        model.
                        Communications with Martin Jeristat regarding acting as local counsel;
11/3/2016     0.1
                        send PHV application to Mr. Jackson and Mr. Jerisat to sign.
                        Work on revising draft class certification brief to include consumer fraud
11/3/2016     4.8
                        claims
11/4/2016     5.6       Continue working on Monsanto class certification motion.
11/5/2016     5.9       Continue working on Monsanto class certification motion.
                        Prepare and file Proof of Service of Summons & Complaint; arrange for
11/14/2016    0.6
                        delivery of chambers copies.



                                                  19
  Case:Case
        4:17-cv-01252-AGF
            1:16-cv-01362-VSB
                           Doc.Document
                               #: 54-1 Filed:
                                        104-404/14/18
                                               Filed 11/14/18
                                                        Page: 30
                                                               Page
                                                                 of 68166
                                                                       PageID
                                                                          of 232#: 777
                    CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date       Hours                                 Description of Work
                        Continue working on Monsanto class certification motion, especially
11/16/2016    8.4
                        researching certification decisions since Comcast.
11/17/2016    2.8       Continue working on Monsanto class certification motion research.
                        Prepare for and, together with Mr. Jackson, participate in meet and
11/21/2016     1
                        confer conference with Monsanto's counsel regarding motion to dismiss.
                        Together with Mr. Canova, participate in strategy call with Mr. Jackson to
11/22/2016    0.4       discuss

                        Email communications with opposing counsel regarding intent to amend
11/23/2016    1.7       complaint; draft First Amended Complaint and circulate to Mr. Canova
                        and Mr. Jackson for review.
                        Continue case law survey with respect to Monsanto class certification
11/25/2016    2.6
                        motion.
                        Continue case law survey with respect to Monsanto class certification
11/26/2016    3.5
                        motion.
                        Finalize and file First Amended Complaint; email communications with
11/28/2016     2        Mr. Canova and Mr. Jackson regarding same; email communications with
                        Monsanto's counsel, John Rosenberg, regarding same.
                        Complete survey of post-Comcast class certification case law and
12/3/2016     7.8
                        continue working on certification motion.
                        Participate in meet-and-confer call with Monsanto's counsel regarding
12/6/2016     2.6       intended motion to dismiss; discuss discovery and Rule 26(f) scheduling
                        with counsel; email Mr. Canova and Mr. Jackson regarding same.
                        Review Monsanto's draft of joint report of meet and confer call, make
12/7/2016     6.3       revisions and send to Mr. Canova and Mr. Jackson for review; return same
                        to Monsanto's counsel; work on class certification motion.
12/10/2016    6.9       Continue working on class certification motion.
                        Send materials to Ms. Persinger to work on Monsanto discovery from
12/12/2016    0.2
                        home.
                        Work on class certification motion; review motion to dismiss and begin
12/12/2016    4.7
                        drafting opposition.
                        Confer with Ms. Persinger regarding status of various discovery items
12/13/2016    0.1
                        being prepared.
12/13/2016    5.8       Work on opposition to motion to dismiss.




                                                 20
  Case:Case
        4:17-cv-01252-AGF
            1:16-cv-01362-VSB
                           Doc.Document
                               #: 54-1 Filed:
                                        104-404/14/18
                                               Filed 11/14/18
                                                        Page: 31
                                                               Page
                                                                 of 68167
                                                                       PageID
                                                                          of 232#: 778
                    CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date       Hours                                  Description of Work
                        Review ADR rules and options; send Notice of ADR Options to client, Ms.
12/14/2016    0.4       Martin, and participate in telephone call with Ms. Martin regarding
                        options.
                        Confer with Ms. Persinger regarding drafting discovery; review and revise
                        draft interrogatories, requests for production, Rule 26(f) report,
12/14/2016    6.4
                        protective order, and ESI stipulation, and circulate drafts to Mr. Jackson
                        and Mr. Canova for review; work on opposition to motion to dismiss.
                        Confer with Mr. Jackson prior to Rule 26(f) conference; participate in Rule
                        26(f) conference with Monsanto's counsel; revise draft joint Rule 26(f)
                        report and send to Monsanto's counsel for review and revision; work with
12/15/2016     5
                        Ms. Persinger to finalize and serve first requests for production,
                        interrogatories, Rule 30(b)(6) notice, third-party subpoenas, and notice of
                        intent to serve third-party subpoenas.
                        Work on opposition to motion to dismiss; confer with Ms. Persinger
12/16/2016    4.8       regarding her research into EPA approval for purposes of opposing
                        motion to dismiss.
12/17/2016    8.5       Work on opposition to motion to dismiss.
12/18/2016     3        Continue working on class certification motion.
12/19/2016    3.7       Continue working on class certification motion.
12/20/2016     6        Continue working on class certification motion.
                        Review and revise completed draft of motion to dismiss, with Ms.
12/22/2016    3.9       Persinger's section regarding EPA registration completed; continue to
                        revise and cut; circulate draft to Mr. Canova and Mr. Jackson for review.
                        Continue working on class certification motion, especially regarding
12/23/2016    4.9
                        damages.
12/26/2016    9.1       Begin paring down class certification motion.
                        Finish draft of initial disclosures; phone call with Colin Weir regarding
                                                              ; confer with Ms. Persinger regarding
12/27/2016    0.4
                        finalizing of opposition to motion to dismiss, particularly relating to
                        request for judicial notice.
                        Telephone call with Colin Weir to discuss                      ; revise
12/28/2016    0.5
                        per conversation and circulate to Mr. Canova and Mr. Jackson for review.
                        Finalize and serve initial disclosures; review near-final documents
12/28/2016    3.1       regarding plaintiff's opposition to motion to dismiss, including request for
                        judicial notice and supporting declaration.
12/28/2016    0.2       Follow up on responses to subpoenas to Target, Amazon, and Sears.


                                                  21
  Case:Case
        4:17-cv-01252-AGF
            1:16-cv-01362-VSB
                           Doc.Document
                               #: 54-1 Filed:
                                        104-404/14/18
                                               Filed 11/14/18
                                                        Page: 32
                                                               Page
                                                                 of 68168
                                                                       PageID
                                                                          of 232#: 779
                    CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date       Hours                                 Description of Work
                        Review Monsanto’s revisions to draft Joint Rule 26(f) report and revise
                        plaintiff’s portions in response; draft ADR Request Form and send to
12/29/2016     5
                        opposing counsel for review; file Rule 26(f) report and ADR form and
                        arrange for delivery of chambers copies.
                        Work with Ms. Persinger to finalize opposition to motion to dismiss
12/29/2016    2.2       including peripheral papers; perform final proofread and finalizing, and
                        prepare for filing.
                        File opposition to motion to dismiss and arrange for service of chambers
12/30/2016    0.3
                        copies.
                        Call with counsel for Home Depot regarding subpoena; review and
 1/3/2017     0.5
                        process response from Wal-Mart to subpoena, and send to Mr. Jackson.
                        Telephone call with Sid Jackson to discuss case status and assignments;
 1/9/2017     0.9
                        call with Monsanto’s counsel to discuss various case issues.
                        Communications with Home Depot’s counsel concerning subpoena
 1/9/2017     0.7       response; research and send to Home Depot's counsel SKU and model
                        numbers for products at issue.
 1/9/2017     0.6       Call with Monsanto's counsel to discuss various case issues.
 1/9/2017     0.5       Review Monsanto's reply in support of motion to dismiss.
                        Review and revise draft protective order and Rule 502 order and send
1/10/2017     0.6
                        back to opposing counsel with comments.
1/14/2017     0.5       Finalize and file stipulated protective order and stipulated 502 order.
                        Call with John Rosenthal to discuss ESI stipulation and deposition
1/16/2017     0.2
                        scheduling; call with Sid Jackson regarding same.
                        Call with client Elisabeth Martin to discuss discovery requests served by
1/16/2017     0.4
                        Monsanto.
                        Review discovery requests in preparation for telephonic conference with
1/17/2017     0.3
                        client.
                        Draft and serve amended Rule 30(b)(6) deposition notice; begin preparing
1/17/2017     5.4
                        for hearing on motion to dismiss.
                        Draft Local Rule 37-1 meet-and-confer letter regarding Monsanto’s
1/18/2017     1.5
                        discovery responses and send to Monsanto.
                        Telephone call with client to review discovery requests and begin drafting
1/18/2017     0.9
                        responses.

1/19/2017     4.7       Draft interrogatory responses on behalf of plaintiff; communications with
                        plaintiff throughout day regarding same; confer with Ms. Persinger on


                                                  22
 Case:Case
       4:17-cv-01252-AGF
           1:16-cv-01362-VSB
                          Doc.Document
                              #: 54-1 Filed:
                                       104-404/14/18
                                              Filed 11/14/18
                                                       Page: 33
                                                              Page
                                                                of 68169
                                                                      PageID
                                                                         of 232#: 780
                   CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date      Hours                                 Description of Work
                       draft responses to requests for documents; review communications with
                       client and draft privilege log; telephone call with opposing counsel to
                       discuss various case issues; work on class certification motion including
                       drafting plaintiff’s declaration and circulating to Mr. Canova and Mr.
                       Jackson for review, and drafting Fitzgerald Declaration.
1/29/2017    0.5       Draft joint report regarding meet-and-confer on class certification motion.
                       Prepare for Monsanto deposition, including beginning to review
1/23/2017    5.8
                       documents produced by Monsanto.
                       Review Monsanto’s letter responding to meet and confer letter and send
                       email to John Rosenthal to set up conference call; prepare for call, then
1/24/2017    2.6
                       participate in Local Rule 37-1 meet-and-confer conference; send email to
                       Monsanto’s counsel confirming substance of conference.
                       Undertake document review in preparation for Monsanto’s 30(b)(6)
1/24/2017    7.5
                       deposition.
                       Confer with Ms. Persinger regarding drafting of motion to compel;
1/25/2017    9.7
                       prepare for taking Monsanto's Rule 30(b)(6) deposition.
                       Travel to St. Louis and continue to prepare to take Monsanto’s Rule
1/26/2017    15
                       30(b)(6) deposition.
1/27/2017   16.5       Take Monsanto's Rule 30(b)(6) deposition and travel back to San Diego.
                       Work on class certification motion, specifically beginning to integrate
1/28/2017   10.3
                       documents and testimony into a statement of facts.
1/29/2017   10.8       Work on class certification motion.
                       Work on class certification motion; participate in meet-and-confer
1/30/2017    5.4       conference with Monsanto’s counsel and draft joint report of meeting,
                       then send to Monsanto’s counsel for review.
                       Continue work on class certification motion, including emails to opposing
2/1/2017     9.7
                       counsel regarding various issues.
                       Draft subpoena to Scotts; draft and send Notice of Intent to Serve
                       Subpoena to opposing counsel; telephone call with Colin Weir to further
2/2/2017     8.2
                       discuss
                                  ; work on class certification motion.
                       Continue working on class certification motion, including table of
                       authorities; meet-and-confer call with Monsanto’s counsel regarding
2/3/2017     7.1
                       exhibits to be filed under seal; telephone conversations with Colin Weir
                       regarding various issues.
2/4/2017     9.3       Continue working on class certification motion.


                                                 23
 Case:Case
       4:17-cv-01252-AGF
           1:16-cv-01362-VSB
                          Doc.Document
                              #: 54-1 Filed:
                                       104-404/14/18
                                              Filed 11/14/18
                                                       Page: 34
                                                              Page
                                                                of 68170
                                                                      PageID
                                                                         of 232#: 781
                   CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date      Hours                                  Description of Work
                       Communications with Colin Weir, Elisabeth Martin, John Rosenthal, and
                       Sid Jackson regarding deposition scheduling and logistics; complete drafts
2/7/2017     2.7
                       of discovery responses and send to Mr. Jackson and Mr. Canova for
                       review.
                       Finalize and file motion for class certification; prepare and send
2/6/2017      7
                       documents to AMS for preparing chambers copies.
                       Complete and serve plaintiff’s responses to discovery requests, including
                       collecting and preparing documents for production, and communicating
                       with client for final sign-off; prepare to travel to Los Angeles to participate
2/8/2017     7.6       in and defend the depositions of Colin Weir and Elisabeth Martin,
                       including communications with deponents, opposing counsel, and co-
                       counsel concerning logistics, and organizing materials for deposition
                       preparation.
                       Travel to Los Angeles and defend deposition of Colin Weir; together with
2/9/2017    11.3
                       Mr. Jackson, prepare Elizabeth Martin for deposition.
2/10/2017   11.3       Participate in deposition of Elisabeth Martin and travel home.
                       Review Adam Nadelhaft's November 11 letter regarding Colin Weir
2/12/2017    0.5       materials and perform related research; communications with Mr. Weir
                       regarding same.
                       Draft response to Monsanto’s ex parte motion and send to Mr. Jackson
                       for review; review Judge Walter’s order granting Monsanto's ex parte
2/13/2017    1.1       application to continue opposition due date; draft response to
                       Monsanto’s February 11 letter regarding Colin Weir materials, and
                       prepare for production and produce Mr. Weir’s spreadsheets.
2/16/2017    0.2       Review Judge Walter's Order on Monsanto's motion to dismiss.
                       Review excerpts of Colin Weir deposition transcript provided by
2/16/2017    0.3       Monsanto for confidentiality and provide comments to Monsanto’s
                       counsel.
                       Review documents identified in Adam Nadelhaft’s email for objections to
2/19/2017    0.3
                       filing under seal and respond to email.
                       Together with Ms. Persinger and Mr. Jackson, participate in meet and
                       confer conference with John Rosenthal and Adam Nadelhaft regarding
2/20/2017    7.3       Monsanto’s legal control of Scotts documents; prepare deposition notice
                       of Robin Cantor and prepare for service; prepare amended deposition
                       notice of Robin Cantor (with document requests) and prepare for service;
                       prepare Second Amended Complaint per Judge Walter’s Order and




                                                 24
 Case:Case
       4:17-cv-01252-AGF
           1:16-cv-01362-VSB
                          Doc.Document
                              #: 54-1 Filed:
                                       104-404/14/18
                                              Filed 11/14/18
                                                       Page: 35
                                                              Page
                                                                of 68171
                                                                      PageID
                                                                         of 232#: 782
                   CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date      Hours                                  Description of Work
                       circulate for review; review Monsanto’s class certification opposition and
                       begin working on reply.
                       Work on reply in support of motion for class certification, including
2/21/2017   13.4       participating in conference call with Ms. Persinger, Mr. Jackson, and Colin
                       Weir, regarding strategy concerning report of Robert Cantor.
2/22/2017    7.8       Work on class certification reply.
2/24/2017    7.3       Work on class certification reply.
2/25/2017    8.4       Work on class certification reply.
2/26/2017   12.9       Work on class certification reply.
2/27/2017   10.8       Work on finalizing and filing Class Cert reply.
                       Together with Ms. Persinger, participate in call with Sid Jackson to discuss
3/3/2017     0.2
                       strategy regarding Monsanto’s issues with Second Amended Complaint
                       Call with John Rosenthal to discuss issues relating to Second Amended
3/3/2017     0.3
                       Complaint and plaintiff’s motion to compel.
                       Email communications with opposing counsel regarding Third Amended
3/6/2017      4        Complaint, including additional rounds of revisions to reach agreement;
                       finalize and file Third Amended Complaint.
                       Review Order to Show Cause regarding mis-tabbed Fitzgerald Declaration;
3/14/2017    3.6       draft response to OSC, finalize, and file; prepare Fitzgerald Declaration
                       Exhibits 1-91 per OSC.
                       Review class certification order; communications with co-counsel,
3/24/2017    0.5
                       plaintiff, and Colin Weir regarding same.
                       Prepare for meet-and-confer call with Monsanto’s counsel by researching
3/29/2017    0.5
                       issues related to giving class notice after certification.
                       Together with Mr. Jackson, participate in meet-and-confer call with John
3/30/2017     1        Rosenthal and Adam Nadelhaft regarding notice plan and other aspects of
                       case.
                       Call with Teri Thompson, Rust Consulting, to get quote for class notice
3/30/2017    0.1
                       and administration.
                       Telephone call with Dahl to provide parameters for notice estimate; send
3/31/2017    0.6       Protective Order to Dahl, then gather and send relevant documents to
                       Dahl after Protective Order signed.
                       Draft class certification Notice and send to Mr. Canova and Mr. Jackson
4/1/2017     2.2
                       for review.




                                                 25
 Case:Case
       4:17-cv-01252-AGF
           1:16-cv-01362-VSB
                          Doc.Document
                              #: 54-1 Filed:
                                       104-404/14/18
                                              Filed 11/14/18
                                                       Page: 36
                                                              Page
                                                                of 68172
                                                                      PageID
                                                                         of 232#: 783
                   CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date      Hours                                 Description of Work
                       Revise draft class certification Notice per Mr. Jackson's comment and
4/2/2017     0.2
                       circulate to Monsanto’s counsel for review.
                       Telephone call with Sid Jackson to discuss status and strategy; telephone
4/4/2017     0.4
                       call with Mr. Canova and Sid Jackson to discuss status and strategy
4/4/2017     4.2       Begin drafting settlement demand letter to Monsanto.
                       Together with Mr. Canova and Mr. Jackson, participate in call with John
                       Rosenthal and Adam Nadelhaft regarding notice plan and settlement;
                       review Monsanto’s draft joint motion regarding clarification of the class
4/5/2017     4.3       definition, make revisions, and circulate back to Monsanto; review
                       Monsanto’s revisions to the draft Notice, make further revisions, and
                       send back to Monsanto for review; draft Joint Notice Plan and Proposed
                       Notice and send to Monsanto’s counsel for review.
                       Work on joint notice plan and proposed notice, including email and
                       telephone communications with Monsanto’s counsel, revising documents,
4/7/2017      4
                       creating proposed orders for joint motion for clarification and proposed
                       notice plan, and coordinating with notice administrators Dahl and Rust.
                       Communications with Monsanto’s counsel regarding joint motion to
4/11/2017    0.9       clarify class definition and proposed order regarding joint notice plan;
                       finalize and file same.
                       Email and telephone communications with co-counsel, Sid Jackson, and
4/19/2017    0.3
                       Monsanto’s counsel, John Rosenthal.
                       Together with Mr. Canova, Ms. Persinger, and Sid Jackson, participate in
4/20/2017    0.9       call with Monsanto’s counsel regarding various discovery issues and
                       mediation.
                       Communications with co-counsel, opposing counsel, and Judge
5/2/2017     0.3
                       Holderman’s clerk regarding scheduling of introductory phone call.
                       Draft status report regarding notice and send to Mr. Canova and Mr.
5/10/2017    0.3
                       Jackson for review; circulate to Monsanto’s counsel for review.
                       Phone call with John Rosenthal to discuss settlement arrangements and
5/10/2017    0.3
                       various case issues.
5/10/2017    0.3       Sign and return JAMS agreements.
                       Confer with Mr. Jackson regarding various case issues, including
5/15/2017    0.9
                                                                                      .
                       Call with John Rosenthal prior to call with Judge Holderman to discuss
5/16/2017    0.2
                       various issues related to mediation.




                                                 26
 Case:Case
       4:17-cv-01252-AGF
           1:16-cv-01362-VSB
                          Doc.Document
                              #: 54-1 Filed:
                                       104-404/14/18
                                              Filed 11/14/18
                                                       Page: 37
                                                              Page
                                                                of 68173
                                                                      PageID
                                                                         of 232#: 784
                   CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date      Hours                                  Description of Work
                       Prepare for then, together with Mr. Canova, Mr. Flynn, Ms. Persinger, and
                       Mr. Jackson, participate in pre-mediation preparation call with Judge
5/16/2017    2.1
                       Holderman (Flynn & Persinger unannounced); debrief with team
                       regarding same.
                       Together with Mr. Canova, participate in strategy call with Mr. Jackson;
5/22/2017    0.6
                       call with Adam Nadelhaft regarding materials to Judge Holderman.
                       Review order striking Joint Status Report and Request Regarding Notice;
5/24/2017    0.2
                       draft proposed order and circulate to defense counsel for review.
                       Finalize and re-file Joint Status Report and Request Regarding Notice,
5/26/2017    0.4
                       including with proposed order.
                       Work on mediation brief; call with Sid Jackson to discuss case status and
5/26/2017    0.3
                       strategy.
5/27/2017    2.4       Work on mediation brief.
                       Perform further work on mediation brief then circulate to team for
5/29/2017    10
                       review.
5/30/2017    3.1       Further work on mediation brief.
5/31/2017    1.9       Work on finalizing and serving mediation brief.
                       Draft Class Action Checklist, circulate to Mr. Canova and Sid Jackson for
6/1/2017      1
                       review and revision, then send to Monsanto’s counsel.
                       Together with Sid Jackson, participate in telephone call with John
6/2/2017     0.8       Rosenthal and Adam Nadelhaft regarding calculation of nationwide retail
                       sales.
6/10/2017    1.5       Begin working on Monsanto Mediation Reply Brief.
                       Participate in focus group electronically; together with Mr. Canova and
6/15/2017    2.4       Ms. Persinger, debrief with Mr. Jackson regarding results of focus group
                       and mediation strategy.
6/20/2017     4        Travel to Chicago for mediation.
6/21/2017   16.8       Participate in mediation, then travel home.
6/22/2017    0.2       Internal email communications regarding strategy moving forward.
                       Call with John Rosenthal to discuss filing second status report and request
6/22/2017    0.5       regarding notice; draft second status report and proposed order and send
                       to John Rosenthal and Adam Nadelhaft for review.
7/10/2017     4        Travel to Chicago for mediation.
7/11/2017   15.5       Participate in mediation, then travel home.


                                                  27
 Case:Case
       4:17-cv-01252-AGF
           1:16-cv-01362-VSB
                          Doc.Document
                              #: 54-1 Filed:
                                       104-404/14/18
                                              Filed 11/14/18
                                                       Page: 38
                                                              Page
                                                                of 68174
                                                                      PageID
                                                                         of 232#: 785
                   CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date      Hours                                  Description of Work
7/12/2017    0.3       Discuss mediation with Ms. Persinger and Mr. Flynn.
                       Review, revise, and comment on draft term sheet and circulate to Mr.
7/20/2017    1.4
                       Jackson and Mr. Canova for review.
                       Complete redline of term sheet for purposes of sending to opposing
7/28/2017    0.5
                       counsel, and circulate to Mr. Jackson and Mr. Canova to review.
                       Call with Sid Jackson and John Rosenthal to discuss status report strategy;
7/31/2017    0.2
                       review Monsanto’s draft report, make revisions, finalize and file.
                       Telephone call with Sid Jackson concerning Court Order and strategy
8/2/2017     0.3
                       relative to the California certification.
                       Teleconference with Sid Jackson and John Rosenthal regarding
8/3/2017     0.7
                       settlement, venue.
                       Draft stipulation regarding status and request to transfer, and proposed
                       order, and send to Mr. Jackson, then Monsanto’s counsel for review;
8/7/2017     1.1
                       together with Mr. Jackson, participate in call with John Rosenthal and
                       Adam Nadelhaft regarding next steps.
                       Telephone calls with John Rosenthal to discuss fourth joint status report
8/8/2017     2.1       and term sheet; revise term sheet and send to Mr. Jackson for review,
                       then send to Mr. Rosenthal; finalize and file fourth joint status report.
8/8/2017     0.4       Call with Colin Weir to discuss strategy for                        .
                       Call with Sid Jackson to discuss strategy in dealing with
8/9/2017     0.5
                                        .
                       Research law relating to All Writs Act and forward to Mr. Jackson for
8/9/2017     0.8
                       review.
8/10/2017    0.3       Call with Aaron Rapier regarding Monsanto settlement.
                       Draft non-disclosure agreement for disclosing terms of proposed
8/14/2017    0.7       settlement to other counsel, and circulate to Mr. Jackson for review;
                       circulate signed NDA to other counsel; revise NDA and re-send.
8/15/2017    0.3       Email communications with state counsel regarding settlement.
                       Research legal ethics experts and call and email several; telephone
8/16/2017    0.8       conversation with legal ethics expert Peter Jarvis; review Term sheet and
                       confirm acceptance of changes with Monsanto’s counsel.
                       Review and revise Monsanto’s draft of motion to transfer and proposed
8/21/2017    3.4
                       order, and circulate back for Monsanto’s review.
8/22/2017    2.3       Work with Monsanto’s counsel to finalize motion to transfer; file same.
 Total =    567.8


                                                 28
 Case:Case
       4:17-cv-01252-AGF
           1:16-cv-01362-VSB
                          Doc.Document
                              #: 54-1 Filed:
                                       104-404/14/18
                                              Filed 11/14/18
                                                       Page: 39
                                                              Page
                                                                of 68175
                                                                      PageID
                                                                         of 232#: 786
                   CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER

                                      Jack Fitzgerald - Missouri

  Date      Hours                                 Description of Work
                       Send email blast seeking volunteer class representatives for MO action;
3/27/2017    3.8
                       communications with numerous respondents.
                       Begin drafting Missouri Complaint; send same to Mr. Canova to provide
4/3/2017     2.5
                       details as to plaintiff Joshua Rawa.
                       Continue working on Missouri Complaint; work with local counsel to
4/4/2017     2.5
                       finalize, including reviewing and finalizing peripheral papers.
4/5/2017     0.9       Further work on preparing Complaint for filing.
                       Prepare and file Pro Hac Vice motion, and notice of errata and corrected
4/11/2017    1.1
                       motion.
6/12/2017    0.2       Confer with Ms. Persinger regarding opposition to motion to dismiss.
6/14/2017    7.4       Review and revise draft opposition to motion to dismiss.
6/15/2017    3.5       Work on completing and filing opposition to motion to dismiss.
8/7/2017     0.2       Review decision on motion to dismiss.
8/10/2017    0.4       Participate in telephonic status conference with Judge Fleissig.
8/17/2017    0.5       Review draft stipulation and return to Monsanto’s counsel with edits.
                       Telephone call with Sid Jackson to discuss status and tasks moving
                       forward; telephone conversation with Mike Anderson (counsel in copycat
8/24/2017    1.7
                       state cases); telephone call with client               ; call and email Chris
                       Shank (counsel in copycat Missouri state case).
                       Draft Amended Consolidated Complaint adding Elizabeth Martin and
8/24/2017    0.7
                                    to Complaint and circulate to Mr. Jackson for review;
                       Together with Mr. Jackson, participate in call with Chris Shank regarding
8/25/2017    0.3
                       participation in settlement.
8/31/2017    0.5       Draft agreement for Chris Shank and send to Mr. Jackson for review.
9/12/2017    0.3       Calls with Chris Shank and John Rosenthal regarding settlement.
                       Review and revise draft settlement agreement and circulate to Mr.
                       Jackson for review; review and revise draft Consolidated Amended
9/16/2017    9.9
                       Complaint and send to Mr. Jackson and Chris Shank for review; review
                       and revise draft preliminary approval motion.
                       Review and provide revisions to Judge Holderman’s declaration, and
9/19/2017    9.6
                       circulate for review.

9/21/2017    1.8       Communications with Aaron Rapier regarding referral agreement and
                       related issues; together with Sid Jackson, participate in phone call with


                                                 29
  Case:Case
        4:17-cv-01252-AGF
            1:16-cv-01362-VSB
                           Doc.Document
                               #: 54-1 Filed:
                                        104-404/14/18
                                               Filed 11/14/18
                                                        Page: 40
                                                               Page
                                                                 of 68176
                                                                       PageID
                                                                          of 232#: 787
                    CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date       Hours                                 Description of Work
                        John Rosenthal regarding draft complaint and settlement agreement;
                        together with Mr. Jackson, participate in call with Judge Holderman
                        regarding issue with settlement; review and revise draft amended
                        consolidated complaint and send to Mr. Jackson and Ms. Persinger with
                        comment and for further review.
                        Calls with Sid Jackson, John Rosenthal, and Adam Rapier concerning
9/25/2017     0.9
                        settlement status.
                        Revise preliminary approval motion and draft supporting Fitzgerald
9/28/2017     4.5
                        Declaration; circulate to co-counsel and Monsanto's counsel for review.
9/29/2017     4.5       Continue working on preliminary approval motion.
                        Continue working on preliminary approval papers and settlement
10/3/2017     4.4       agreement, including email and telephone communications with
                        Monsanto's counsel.
                        Finish and file preliminary approval motion, including coordinating with
10/4/2017     7.2
                        co-counsel and Monsanto’s counsel.
                        Communications with Monsanto’s counsel, co-counsel, and copycat
10/5/2017     0.6
                        counsel regarding status.
                        Prepare for then participate in conference call with Judge Fleissig
11/9/2017     1.8       regarding preliminary approval motion; follow-up calls with Mr. Jackson
                        and John Rosenthal.
                        Review and revise Ms. Persinger’s draft Supplement and exhibits, and
11/11/2017     2
                        send to Mr. Jackson for review.
                        Complete and have local counsel file supplement to preliminary approval
11/17/2017    0.8
                        motion.
                        Revise Second Supplement to Preliminary Approval motion and circulate
11/25/2017    0.5       to Mr. Jackson for review; then circulate draft to John Rosenthal for
                        review.
                        Confer with Sid Jackson regarding cy pres; together with Mr. Jackson,
                        participate in call with Monsanto’s counsel, John Rosenthal and Adam
11/28/2017     1
                        Nadelhaft, regarding cy pres; revise Second Supplement and circulate to
                        co-counsel and Monsanto's counsel.
                        Together with Mr. Flynn and Ms. Persinger, participate in call with clerk
11/28/2017    0.3
                        regarding typos in Class Notice.
                        Together with Mr. Jackson and Ms. Persinger, participate in phone call
12/4/2017     0.3
                        with court regarding cy pres.




                                                 30
  Case:Case
        4:17-cv-01252-AGF
            1:16-cv-01362-VSB
                           Doc.Document
                               #: 54-1 Filed:
                                        104-404/14/18
                                               Filed 11/14/18
                                                        Page: 41
                                                               Page
                                                                 of 68177
                                                                       PageID
                                                                          of 232#: 788
                    CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


   Date      Hours                                     Description of Work
                        Locate and send to Dahl class member contact information provided by
12/12/2017    0.2
                        third parties, for purpose of making direct notice.
                        Review website and related materials and communicate with Dahl and
12/20/2017    0.7
                        opposing counsel before settlement website goes live.
                        Together with Mr. Jackson, participate in call with John Rosenthal and
 2/8/2018     0.3
                        Adam Nadelhaft regarding current claims status.
                        Together with Ms. Persinger and Mr. Jackson, participate in call with John
2/13/2018     0.8
                        Rosenthal and representatives from Dahl to discuss current claims status.
                        Begin reviewing and revising Ms. Persinger’s draft final approval and fee
 3/5/2018      3
                        motions.
                        Continuing drafting motions for final approval and fees; revise and get as
3/10/2018     9.8       near final as possible memorandums in support of motions and
                        supporting Fitzgerald Declaration.
                        Participate in conferences with defense counsel and Dahl concerning
3/12/2018     0.9
                        issues relating to finalizing motion for final approval.
3/13/2018      10       Finalize and file motions for final approval and for fees.
                        Review objection and Monsanto’s opposition to motion for fees; conduct
3/27/2018      2
                        research relating to same.
                        Work on reply in support of motion for attorneys’ fees and response to
3/31/2018     11.3
                        objections.
                        Work on reply in support of motion for attorneys’ fees and response to
 4/1/2018     6.3
                        objections.
                        Work on reply in support of motion for attorneys’ fees and response to
 4/2/2018     6.6
                        objections; finalize for filing on April 3.
                        Review Court’s Order regarding submission of billing records and rates,
                        and motion of objector Migliaccio for leave to file sur-reply; begin
4/13/2018     8.2
                        working on notice of filing of records and rates, including supporting
                        papers.
  Total =    136.1


                                    Melanie Persinger – California

   Date      Hours                                     Description of Work
12/12/2016    1.5     Begin drafting 26(f) report.
12/13/2016    1.2     Finish draft of 26(f) report.


                                                      31
  Case:Case
        4:17-cv-01252-AGF
            1:16-cv-01362-VSB
                           Doc.Document
                               #: 54-1 Filed:
                                        104-404/14/18
                                               Filed 11/14/18
                                                        Page: 42
                                                               Page
                                                                 of 68178
                                                                       PageID
                                                                          of 232#: 789
                    CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date       Hours                                 Description of Work
                      Draft subpoenas to IRI and retailers, including notice of intent to serve
12/13/2016    4
                      subpoenas.
12/13/2016    2.8     Begin draft of first set of document requests.
                      Continue drafting discovery, including finishing first set of document
12/14/2016    6.6     requests, first set of interrogatories and 30(b)(6) deposition notice, and
                      plaintiff's initial disclosures.
12/14/2016    0.5     Edits to 12 subpoenas.
12/14/2016    0.4     Edits to 26(f) report based on order from Judge re topics to cover.
12/15/2016    0.6     Participate in part of rule 26(f) conference.
                      Edits to attachments 1 of each of the 12 subpoenas being served today;
12/15/2016    2.9     finalize and send out for service 12 subpoenas; finalize and serve notice of
                      intent to serve subpoenas, first set of ROGs and first set of RFPs.
12/15/2016    2       Research for opposition to motion to dismiss.
12/16/2016    7.5     Research for opposition to motion to dismiss.
12/19/2016    7.5     Opposition to motion to dismiss.
12/20/2016    0.2     Table re status of third party subpoenas.
12/20/2016    8.6     Opposition to motion to dismiss.
12/21/2016    6.5     Opposition to motion to dismiss.
12/22/2016    8.5     Edits to opposition to motion to dismiss.
12/27/2016    8       Editing and finalizing motion to dismiss, including request for judicial notice.
                      Finishing request for judicial notice and edits to opposition (including
12/28/2016    4.5
                      hyperlinks to all Westlaw citations).
                      Create and file corrected opposition to Monsanto’s motion to dismiss (to fix
 1/6/2017     0.3
                      hyperlink issue).
1/24/2017     0.2     Discuss motion to compel with Jack.
1/24/2017     1       Participate in meet and confer call, discuss call with Sid and Jack.
1/24/2017     0.8     Begin draft of motion to compel.
1/24/2017     3       Help Jack with deposition preparation.
1/25/2017     3.3     Help Jack with deposition preparation.
1/26/2017     8.7     Draft motion to compel production of documents.
1/27/2017     7.5     Draft motion to compel production of documents.



                                                  32
 Case:Case
       4:17-cv-01252-AGF
           1:16-cv-01362-VSB
                          Doc.Document
                              #: 54-1 Filed:
                                       104-404/14/18
                                              Filed 11/14/18
                                                       Page: 43
                                                              Page
                                                                of 68179
                                                                      PageID
                                                                         of 232#: 790
                   CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date      Hours                                  Description of Work
1/30/2017    7.5     Finalize draft of motion to compel documents.
                     Edits to motion to compel, discuss same with Tom, address Tom's comments
1/31/2017    2
                     on draft, finalize and email to opposing counsel.
1/31/2017    4.1     Begin motion to file under seal for class cert motion.
2/1/2017     0.1     Correspondence regarding third party subpoenas.
                     Continue work for seal motion, including highlighting exhibits and preparing
                     for meet and confer call regarding whether we can publicly file redacted
2/1/2017     5.4
                     versions of exhibits; edits to motion for class certification and supporting
                     Fitzgerald Declaration.
                     Correspondence regarding request for conference; correspondence re third
             0.2
                     party Orchard Supply; correspondence regarding expert Colin Weir.
                     Continue pulling exhibits and working on preparation for seal motion and
2/2/2017     8.3
                     meet and confer regarding same.
                     Continue to assist in draft of motion for class certification, application to
2/3/2017     11
                     seal, including meet and confer re confidential documents.
                     Drafting application to file under seal documents relating to class
2/4/2017    10.5     certification motion; edits to motion for class certification and supporting
                     documents.
                     Finalizing and filing motion for class certification, application to file under
2/6/2017     7.5
                     seal, and all supporting documents for both.
             0.2     Review Judge Walter’s order on Monsanto’s motion to dismiss.
2/16/2017    6.8     Begin preparing statement of decision for motion for class certification.
2/20/2017    1       Review opposition to motion for class certification and discuss same with JF.
                     Participate in meet and confer conference with JF, Sid Jackson, John
2/20/2017    0.3
                     Rosenthal and Adam Nadelhaft regarding Scotts documents.
                     Arranging for courtesy copies of Second amended complaint, including
2/21/2017    0.2
                     follow up correspondence with AMS.
2/21/2017   10.8     Research for RIS class certification.
2/22/2017    7.5     Reply in support of motion for class certification.
2/23/2017    8.6     Reply in support of motion for class certification.
2/24/2017   10.5     Reply in support of motion for class certification.
2/25/2017    8       Reply in support of motion for class certification.
2/26/2017   14.3     Reply in support of motion for class certification.


                                                 33
 Case:Case
       4:17-cv-01252-AGF
           1:16-cv-01362-VSB
                          Doc.Document
                              #: 54-1 Filed:
                                       104-404/14/18
                                              Filed 11/14/18
                                                       Page: 44
                                                              Page
                                                                of 68180
                                                                      PageID
                                                                         of 232#: 791
                   CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date      Hours                                 Description of Work
                     Finalizing reply in support of motion for class certification and application to
2/27/2017    8
                     file under seal; arranging for courtesy copies.
2/28/2017    8.3     Drafting statement of decision.
                     Finalizing, filing, and arranging for courtesy copies of proposed statement of
3/1/2017     5.5
                     decision.
3/2/2017     0.1     Reviewing orders regarding seal motion.
3/2/2017     0.1     Correspondence with AMS regarding delivery of courtesy copies.
                     Participate in call with Sid Jackson and JF re amending complaint; amending
                     complaint and sending third amended complaint and redline to second
3/3/2017     0.8
                     amended complaint to opposing counsel; follow-up discussions with Jack
                     and further emails to opposing counsel.
                     Finalizing and filing third amended complaint and coordinating with AMS for
3/6/2017     0.3
                     courtesy copies.
                     Creating new redacted versions of documents for public filing in response to
3/6/2017     1
                     court order; coordinating with AMS for courtesy copies.
                     Emails with opposing counsel re draft of joint stipulation re plaintiff’s motion
3/7/2017     0.1
                     to compel; discussing same with Jack.
                     Formatting, finalizing, and filing motion to compel, including coordinating
3/8/2017     1.7     with opposing counsel re approval of final draft and coordinating for
                     courtesy copies to be delivered.
                     Finish draft of supplemental brief in support of motion to compel production
                     of documents and circulate draft to team; edit supplemental brief; finalize
3/21/2017    4
                     and file supplemental brief and arrange for courtesy copies; review
                     Monsanto’s supplemental brief.
3/22/2017    0.1     Correspondence regarding courtesy copies to Magistrate Judge Pym.
3/24/2017    0.3     Review class certification decision and discuss with team.
                     Together with JF, TAC, and Sid Jackson, participate in call with Monsanto’s
4/20/2017    0.9
                     counsel regarding various discovery issues and mediation.
5/16/2017    1.1     Call with mediator Judge Holderman (Ret.).
                     Work on mediation brief, including document review and gathering evidence
5/24/2017    4.4
                     for section on punitive damages and drafting sections of brief.
                     Continue work on mediation brief, including document review, research on
5/25/2017    8.2     damages and interest, and drafting sections; confer with Mr. Fitzgerald re
                     same.



                                                 34
 Case:Case
       4:17-cv-01252-AGF
           1:16-cv-01362-VSB
                          Doc.Document
                              #: 54-1 Filed:
                                       104-404/14/18
                                              Filed 11/14/18
                                                       Page: 45
                                                              Page
                                                                of 68181
                                                                      PageID
                                                                         of 232#: 792
                   CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date      Hours                                  Description of Work
                     Confer with JF re recent document production and mediation; discussing
5/29/2017    0.5
                     status of mediation brief with JF.
                     Review and edit mediation brief; discuss same with JF; circulate new draft to
5/30/2017    8.4
                     team.
                     Continue work on mediation brief, including gathering materials for
5/31/2017    3.5
                     submission and edits to mediation brief.
6/12/2017    0.2     Confer with JF regarding opposition to motion to dismiss.
                     Prepare for mediation, including review documents for focus group and
6/14/2017    1.7
                     listen to focus group and discuss same with JF.
                     Discuss results of focus group & mediation with co-counsel; collect
6/15/2017    0.8
                     documents for mediation.
                     Collecting and organizing information and documents in preparation of
6/16/2017    5.2
                     mediation.
                     Collecting and organizing information and documents in preparation of
6/19/2017    3.3
                     mediation.
6/20/2017    8       Travel to mediation in Chicago.
6/21/2017    16      Attend mediation and travel home.
6/22/2017    2.8     Research regarding issues pertinent to mediation.
6/23/2017    0.2     Draft notice of intent to serve subpoenas.
                     Research regarding issues pertinent to mediation; discuss mediation with
6/23/2017    3.5
                     TAC.
6/27/2017    0.5     Discuss mediation with TAC.
6/28/2017    0.1     Edit home depot subpoena.
6/28/2017    0.2     Discussions and correspondence regarding mediation.
6/28/2017    0.5     Work on discovery plan in event case does not settle.
                     First amended initial disclosures; discussing same with TAC & circulate draft
6/29/2017    0.3
                     to co-counsel.
                     Continue to work on discovery plan, including drafting subpoenas and
6/29/2017    5.3
                     discovery requests.
7/12/2017    0.3     Discuss Monsanto mediation with JF and TF.
 Total =    329.6




                                                35
 Case:Case
       4:17-cv-01252-AGF
           1:16-cv-01362-VSB
                          Doc.Document
                              #: 54-1 Filed:
                                       104-404/14/18
                                              Filed 11/14/18
                                                       Page: 46
                                                              Page
                                                                of 68182
                                                                      PageID
                                                                         of 232#: 793
                   CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER

                                     Melanie Persinger – Missouri

  Date      Hours                                 Description of Work
6/9/2017     2.5     Begin draft of opposition to motion to dismiss.
6/12/2017    7       Continue drafting OMD.
6/13/2017    6.9     Continue drafting OMD.
6/14/2017    5.5     Continue drafting OMD.
6/15/2017    7.8     Finalize OMD.
                     Compile sales volume for potential multi-state class based on statute of
7/7/2017     3.7     limitations chart compiled by Monsanto’s counsel and research regarding
                     possibility of certifying a multi-state class.
7/15/2017    5       Begin draft of motion for preliminary approval.
7/31/2017    0.3     Call with Jack, Sid, and opposing counsel regarding settlement approval.
7/31/2017    6.9     Draft motion for preliminary approval.
8/1/2017     3.1     Draft motion for preliminary approval.
8/3/2017     2       Research on Missouri law.
8/3/2017     5.1     Continue draft of motion for preliminary approval.
8/4/2017     8       Draft motion for preliminary approval.
8/7/2017     6.5     Draft motion for preliminary approval.
8/8/2017     8.1     Draft motion for preliminary approval.
8/9/2017     4.6     Draft motion for preliminary approval.
8/10/2017    0.3     Call with Judge Fleissig re transfer/settlement.
8/10/2017    3.2     Draft motion for preliminary approval.
8/11/2017    4.2     Draft motion for preliminary approval.
8/14/2017    6.9     Draft motion for preliminary approval.
8/15/2017    6       Draft motion for preliminary approval.
8/22/2017    0.3     Research for motion to transfer.
                     Research for motion for preliminary approval, including choice of law
8/24/2017    0.8     analysis in Missouri and whether transfer impacts analysis, certification of
                     nationwide classes in Missouri consumer fraud cases.
                     Complete draft motion for preliminary approval; confer with JF about
8/25/2017    7.8
                     preliminary approval motion, including choice-of-law analysis.
8/28/2017    0.8     Edits to draft of motion for preliminary approval.


                                                 36
  Case:Case
        4:17-cv-01252-AGF
            1:16-cv-01362-VSB
                           Doc.Document
                               #: 54-1 Filed:
                                        104-404/14/18
                                               Filed 11/14/18
                                                        Page: 47
                                                               Page
                                                                 of 68183
                                                                       PageID
                                                                          of 232#: 794
                    CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date       Hours                                 Description of Work
                      Call with JF to discuss amended complaint; email opposing counsel re
9/18/2017     0.2     settlement agreement and amended complaint; sending redline of amended
                      complaint to opposing counsel.
9/18/2017     1.3     Edits to motion for preliminary approval.
                      Edits to preliminary approval documents, including opt-out form, claim form,
10/3/2017     3.7
                      long form notice, and post card notice.
                      Telephone conference re preliminary approval motion; follow up conference
11/9/2017     3
                      with Sid and John Rosenthal; edits to preliminary approval documents.
11/10/2017    2.5     Edits to preliminary approval documents.
11/14/2017    0.1     Correspondence re preliminary approval.
11/16/2017    0.1     Correspondence re supplement to preliminary approval motion.
                      Review Monsanto’s materials re supplement to motion for preliminary
11/17/2017    0.2
                      approval.
                      Call from the court re preliminary approval documents; edits to preliminary
11/28/2017    0.8
                      approval documents.
11/29/2017    0.4     Draft second supplement to motion for preliminary approval.
              0.2     Call with court re preliminary approval documents.
                      Edits to long form notice; send long form notice to opposing counsel for
12/4/2017     0.4
                      review; finalize and file supplement to preliminary approval motion.
                      Begin research for motions for final approval and for attorneys' fees, costs,
1/16/2018     4.2
                      and incentive awards; begin drafts of both motions.
1/22/2018     2.8     Continue draft of motion for attorneys' fees.
1/24/2018     5.9     Continue draft of motion for attorneys' fees.
                      Call with JF and SJ to John Rosenthal and representatives from Dahl to
2/13/2018     0.8
                      discuss current claims status.
2/20/2018     1.9     Continue draft of motion for attorneys' fees.
2/21/2018     7       Continue draft of motion for attorneys' fees.
2/22/2018     8.5     Continue draft of motion for attorneys' fees.
2/23/2018     7.5     Continue draft of motion for attorneys' fees.
                      Continue draft of motion for attorneys' fees; continue draft of motion for
2/26/2018     7.9
                      final approval.
2/27/2018     5.5     Continue to draft motion for final approval.



                                                 37
 Case:Case
       4:17-cv-01252-AGF
           1:16-cv-01362-VSB
                          Doc.Document
                              #: 54-1 Filed:
                                       104-404/14/18
                                              Filed 11/14/18
                                                       Page: 48
                                                              Page
                                                                of 68184
                                                                      PageID
                                                                         of 232#: 795
                   CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date      Hours                                 Description of Work
2/28/2018    0.1     Review updated claim data from Dahl.
                     Review correspondence from Dahl and enter edits to Sid's hours per his
3/1/2018     0.1
                     email.
3/5/2018     0.2     Finalize hours & giving reconciliation project to Val (paralegal).
                     Edits to motions for fees and for final approval; confer with JF re motions
3/5/2018     6.9     and send to him for review; begin drafts of declarations in support of
                     Motions for fees and final approval.
3/6/2018     5.5     Edits to hours; continue to draft supporting declarations.
                     Call with counsel and Dahl, including preparing for call and confer with JF
3/8/2018     0.5
                     after call.
3/9/2018     0.2     Review declarations from Dahl and email re edits, discuss same with JF.
                     Edits to motions for fees and for final approval and supporting declaration;
3/9/2018     3.3
                     draft proposed order granting motions.
                     Edits to motion for fees; edits to motion for final approval; edits to
3/12/2018    7.2     supporting declarations; call with Dahl to discuss valid and fraudulent claim
                     numbers; finalizing all documents for filing tomorrow.
                     Finalizing motions for final approval and for attorneys’ fees and all
                     supporting documents calls with Dahl and opposing counsel re claims
3/13/2018   11.5
                     administration process; conferring with JF and SJ re motions; edits to all
                     papers, including cite check of both briefs.
                     Call with Monsanto re following up with claim administration; confer with JF
3/20/2018    0.2
                     re same.
                     Call with Dahl and follow-up discussion with JF re supplemental filing; draft
                     supplemental declaration and circulate to JF to review; edits to
3/21/2018    0.7
                     supplemental declaration and circulate to whole team; review
                     correspondence re setting up a call for tomorrow.
                     Call with Dahl and defense counsel to discuss claims administration; follow
3/22/2018    0.7
                     up correspondence with JF and SJ.
                     Correspondence regarding supplemental declaration of Kim Ness, review
                     proposed edits to same; edit supplemental declaration and circulate to team
3/23/2018    1       again; calls with JR and AN regarding supplemental declaration and filing;
                     draft notice of filing of supplemental declaration; finalize and file notice and
                     supplemental declaration.
                     Research for and begin draft of reply in support of motion for fees and
3/29/2018    7.9
                     responses to objections; email JF re total hours by timekeeper.



                                                 38
  Case:Case
        4:17-cv-01252-AGF
            1:16-cv-01362-VSB
                           Doc.Document
                               #: 54-1 Filed:
                                        104-404/14/18
                                               Filed 11/14/18
                                                        Page: 49
                                                               Page
                                                                 of 68185
                                                                       PageID
                                                                          of 232#: 796
                    CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


   Date      Hours                                  Description of Work
                      Review reply in support of motions for fees and final approval; edit reply;
 4/2/2018     4.6     draft supporting declaration for reply; make exhibits in support of reply;
                      confer with JF re finalizing brief and all supporting documents.

 4/3/2018     8.3     Edit reply; finalize all documents for filing including final review and edits.

                      Research hourly rates in Missouri; research multipliers in Eighth Circuit;
4/13/2018     4
                      begin draft of declaration in support of Notice of Lodging hours.

  Total =    241.1


                                       Trevor Flynn - California

   Date      Hours                                  Description of Work
                        Investigation of potential claims including review of products themselves
 9/2/2016     1.8       from information available online, review of memorandum of facts and
                        law from co-counsel, review of a draft complaint from co-counsel.
 9/2/2016     0.6       Started work on drafting complaint for Central District of California.
 9/7/2016     0.4       Reviewed changes to complaint.
                        Cont'd investigation of products; reviewed product labels, took pictures
 9/7/2016     1.6
                        and scanned relevant items from products.
                        Cont'd work on Complaint including research on measurements of
 9/9/2016     7.5       glyphosate efficacy and actual efficacy test results, research on causes of
                        action, and incorporated co-counsel's notes on prior draft.
9/13/2016     1.6       Draft CLRA Letter.
                        Reviewed edits and comments to complaint from TAC; emails from TAC
10/10/2016    0.4
                        and Sid Jackson.
                        Prep for filing complaint including research on proper venue; case cover
10/13/2016    0.3
                        sheet; formatting complaint; and summons.
                        To prepare for filings of Pro Hac Vice, reviewed notices from Court, sent
10/14/2016    0.6       and received multiple emails to Co-Counsel, researched CACD local rules
                        re: service of pleading docs.
10/14/2016    0.3       Research on assigned judge; email to TC and JF.
                        Prepared all filed initiating documents for chambers/courtesy copies;
10/14/2016    0.6
                        dropped at FedEx for overnight.




                                                  39
  Case:Case
        4:17-cv-01252-AGF
            1:16-cv-01362-VSB
                           Doc.Document
                               #: 54-1 Filed:
                                        104-404/14/18
                                               Filed 11/14/18
                                                        Page: 50
                                                               Page
                                                                 of 68186
                                                                       PageID
                                                                          of 232#: 797
                     CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date        Hours                                 Description of Work
                         Prepared and filed Pro Hac Vice application and attendant documents for
10/17/2016     0.8
                         Sid Jackson; prepared fed ex overnight and dropped it off.
                         Looked up UPC Codes to send to Home Depot as requested for their
 1/3/2017      0.3
                         cooperation with subpoena.
1/11/2017      2.3       Work on Proposed Statement of Decision; filed.
1/31/2017      4.5       Work on deposition summary.
                         Finished summary of 30b6 deposition; including identification of


 2/1/2017      7.5

                                                                , and prepared a list of all
                         deposition excerpt citations for meet and confer as per JF's instructions.
 2/2/2017      2.3       Worked on finalizing exhibits for class cert motion.
 2/3/2017      1.7       Finalized exhibits w/ MRP for class cert motion.
 3/7/2017      6.5       Reviewed deposition of Elizabeth Martin; prepared summary.
                         Prepared exhibit table from plaintiff's deposition, reviewed references for
 3/8/2017      0.3
                         accuracy and analyzed any need for further errata.
 3/8/2017      0.5       Finished deposition summary for plaintiff's deposition.
 3/8/2017      4.5       Reviewed Weir deposition; work on summary.
5/16/2017      1.1       Joint teleconference with mediator.
                         Meeting re: mediation and status of settlement; strategy planning on
6/23/2017      1
                         further settlement efforts.
7/12/2017      0.3       Discuss mediation with MRP and JF.
                         Teleconference w/ Court re: changes to Notice and Order on Prelim.
11/9/2017      1.2
                         Approval w/ JF and MRP.
11/28/2017     0.3       Phone call w/ clerk at Court re: typos in Class Notice w/ MRP and JF.
12/4/2017      0.3       Phone call w/ court re: cy pres w/ JF and MRP.
    Total =   51.1




                                                   40
  Case:Case
        4:17-cv-01252-AGF
            1:16-cv-01362-VSB
                           Doc.Document
                               #: 54-1 Filed:
                                        104-404/14/18
                                               Filed 11/14/18
                                                        Page: 51
                                                               Page
                                                                 of 68187
                                                                       PageID
                                                                          of 232#: 798
                     CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


                                         Trevor Flynn – Missouri

  Date       Hours                                  Description of Work
9/15/2017     0.7       Work on consolidated MO complaint; sent to JF for review.
1/16/2018     0.2       Phone call w/ claimant re: issue.
1/23/2018     0.2       Phone call w/ claimant re: issue.
1/29/2018     0.3       Phone call w/ claimant re: issue.
1/31/2018     0.2       Phone call w/ claimant re: issue.
2/1/2018      0.2       Phone call w/ prospective claimant re: settlement.
   Total =    1.8


                                      Thomas Canova – California

  Date        Hours                                   Description of Work
                         Meeting with JF re background of case, including review of products and
9/19/2016      0.5
                         product literature.
                         Telephone call with JF for briefing on Monsanto case and materials for
9/23/2016      0.2
                         review.
                         Telecon with JF and S. Jackson re draft Complaint, and strategic
9/27/2016       1
                         considerations (state filings, plaintiffs); review of follow up emails.
10/4/2016      1.5       Review and revisions to draft Complaint.
10/6/2016       2        Continue revisions to draft Complaint.
10/10/2016     3.5       Continue revisions to draft Complaint; review related emails from SJ.
                         Continue revisions to draft Complaint; review SJ comments; add further
10/11/2016      3
                         comments; related emails with JF and SJ.
                         Review JF draft of Complaint; further revisions and comments to same;
10/12/2016      1
                         review SJ edits/comments.
                         Review and revisions to latest JF draft Complaint; emails with JF and co-
10/13/2016    0.75
                         counsel re same; telecon with same and client.
                         Review of Notice rejecting PHV application; related conferences with JF
10/18/2016     0.5
                         and SJ.
                         Conferences with JF, telecons with SJ, re options and strategy re LA
10/19/2016      2        counsel issue; confer with JF re NDA for           ; review of
                                              on Monsanto article; telecon with JF and
10/20/2016     0.5       Telecon with JF, SJ and             re merits and jurisdiction.


                                                   41
  Case:Case
        4:17-cv-01252-AGF
            1:16-cv-01362-VSB
                           Doc.Document
                               #: 54-1 Filed:
                                        104-404/14/18
                                               Filed 11/14/18
                                                        Page: 52
                                                               Page
                                                                 of 68188
                                                                       PageID
                                                                          of 232#: 799
                    CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date       Hours                                 Description of Work
                        Review of statute and case excerpts re damages model; review of Judge
                        Walker's NJOY decision re class damages models; related emails and
                        conferences with JF; review of new Lenovo case excerpt, and related
10/28/2016    1.5       conference with JF, re damages model; review Excel document prepared
                        by JF and confer with same re damages model; review of Eli Lily case
                        excerpts and confer with JF re damages model discussion; continued
                        conferences with JF re warranty claim damages only.
                        With JF, participate in call with              and
11/1/2014      1        regarding potential expert services for damages; participate in call with
                        Colin Weir regarding potential expert services and viable damages models.
                        Conferences with JF re LA counsel, damages model for consumer
11/3/2016     0.25
                        protection claims, and timing for service.
11/10/2016    0.2       Review of Monsanto counsel letter re CLRA notice; confer with JF.
11/11/2016    0.1       Emails with co-counsel re EPA label review issues.
                        Teleconference with SJ and JF relative to amending complaint, class
11/22/2018    0.4
                        certification, and experts.
                        Review and revisions to draft Amended Complaint; related emails with co-
11/28/2016     1
                        counsel and conferences with JF.
                        Begin review of Monsanto 30b6 (Guard) dep transcript; related emails with
1/27/2017      2
                        JF.
1/28/2017      3        Review Guard dep transcript; emails and call with JF re same.
1/30/2017      1        Review of draft Certification motion.
                        Review and revisions to Motion to Compel Monsanto Document
1/31/2017     2.5
                        Production; related conferences with MP.
                        Review and revisions to draft Certification motion and supporting
 2/2/2017      3
                        declarations; related conferences with JF.
                        Review and confer with JF re meet and confer letter to Monsanto counsel
2/16/2017     0.5
                        re Scott documentation.
                        Review Court order, confer with JF, review draft response to OSC, re
3/14/2017     0.3
                        tabbing mistake.
                        Emails and telecon with JF and S. Jackson re cert decision and forward
4/20/2017     0.9
                        strategy.
                        Together with JF, MRP, SJ participate in call with Monsanto's counsel
5/15/2017     0.7
                        regarding various discovery issues and mediation.




                                                 42
 Case:Case
       4:17-cv-01252-AGF
           1:16-cv-01362-VSB
                          Doc.Document
                              #: 54-1 Filed:
                                       104-404/14/18
                                              Filed 11/14/18
                                                       Page: 53
                                                              Page
                                                                of 68189
                                                                      PageID
                                                                         of 232#: 800
                   CLASS COUNSEL’S DETAILED BILLING RECORDS BY TIMEKEEPER


  Date      Hours                                  Description of Work
                       Confer with JF and telecon with S. Jackson re preparation for 5/16 planning
5/22/2017    0.4
                       call with mediator.
6/27/2017    0.5       Strategy call with JF and S. Jackson re mediation materials.
 Total =    35.7




                                                43
Case:Case
      4:17-cv-01252-AGF
          1:16-cv-01362-VSB
                         Doc.Document
                             #: 54-1 Filed:
                                      104-404/14/18
                                             Filed 11/14/18
                                                      Page: 54
                                                             Page
                                                               of 68190
                                                                     PageID
                                                                        of 232#: 801




                 Exhibit 2
Case:Case
      4:17-cv-01252-AGF
          1:16-cv-01362-VSB
                         Doc.Document
                             #: 54-1 Filed:
                                      104-404/14/18
                                             Filed 11/14/18
                                                      Page: 55
                                                             Page
                                                               of 68191
                                                                     PageID
                                                                        of 232#: 802
Case:Case
      4:17-cv-01252-AGF
          1:16-cv-01362-VSB
                         Doc.Document
                             #: 54-1 Filed:
                                      104-404/14/18
                                             Filed 11/14/18
                                                      Page: 56
                                                             Page
                                                               of 68192
                                                                     PageID
                                                                        of 232#: 803
Case:Case
      4:17-cv-01252-AGF
          1:16-cv-01362-VSB
                         Doc.Document
                             #: 54-1 Filed:
                                      104-404/14/18
                                             Filed 11/14/18
                                                      Page: 57
                                                             Page
                                                               of 68193
                                                                     PageID
                                                                        of 232#: 804
Case:Case
      4:17-cv-01252-AGF
          1:16-cv-01362-VSB
                         Doc.Document
                             #: 54-1 Filed:
                                      104-404/14/18
                                             Filed 11/14/18
                                                      Page: 58
                                                             Page
                                                               of 68194
                                                                     PageID
                                                                        of 232#: 805
Case:Case
      4:17-cv-01252-AGF
          1:16-cv-01362-VSB
                         Doc.Document
                             #: 54-1 Filed:
                                      104-404/14/18
                                             Filed 11/14/18
                                                      Page: 59
                                                             Page
                                                               of 68195
                                                                     PageID
                                                                        of 232#: 806




                 Exhibit 3
Case:Case
      4:17-cv-01252-AGF
          1:16-cv-01362-VSB
                         Doc.Document
                             #: 54-1 Filed:
                                      104-404/14/18
                                             Filed 11/14/18
                                                      Page: 60
                                                             Page
                                                               of 68196
                                                                     PageID
                                                                        of 232#: 807
Case:Case
      4:17-cv-01252-AGF
          1:16-cv-01362-VSB
                         Doc.Document
                             #: 54-1 Filed:
                                      104-404/14/18
                                             Filed 11/14/18
                                                      Page: 61
                                                             Page
                                                               of 68197
                                                                     PageID
                                                                        of 232#: 808
Case:Case
      4:17-cv-01252-AGF
          1:16-cv-01362-VSB
                         Doc.Document
                             #: 54-1 Filed:
                                      104-404/14/18
                                             Filed 11/14/18
                                                      Page: 62
                                                             Page
                                                               of 68198
                                                                     PageID
                                                                        of 232#: 809
Case:Case
      4:17-cv-01252-AGF
          1:16-cv-01362-VSB
                         Doc.Document
                             #: 54-1 Filed:
                                      104-404/14/18
                                             Filed 11/14/18
                                                      Page: 63
                                                             Page
                                                               of 68199
                                                                     PageID
                                                                        of 232#: 810
Case:Case
      4:17-cv-01252-AGF
          1:16-cv-01362-VSB
                         Doc.Document
                             #: 54-1 Filed:
                                      104-404/14/18
                                             Filed 11/14/18
                                                      Page: 64
                                                             Page
                                                               of 68200
                                                                     PageID
                                                                        of 232#: 811
Case:Case
      4:17-cv-01252-AGF
          1:16-cv-01362-VSB
                         Doc.Document
                             #: 54-1 Filed:
                                      104-404/14/18
                                             Filed 11/14/18
                                                      Page: 65
                                                             Page
                                                               of 68201
                                                                     PageID
                                                                        of 232#: 812
Case:Case
      4:17-cv-01252-AGF
          1:16-cv-01362-VSB
                         Doc.Document
                             #: 54-1 Filed:
                                      104-404/14/18
                                             Filed 11/14/18
                                                      Page: 66
                                                             Page
                                                               of 68202
                                                                     PageID
                                                                        of 232#: 813
Case:Case
      4:17-cv-01252-AGF
          1:16-cv-01362-VSB
                         Doc.Document
                             #: 54-1 Filed:
                                      104-404/14/18
                                             Filed 11/14/18
                                                      Page: 67
                                                             Page
                                                               of 68203
                                                                     PageID
                                                                        of 232#: 814
Case:Case
      4:17-cv-01252-AGF
          1:16-cv-01362-VSB
                         Doc.Document
                             #: 54-1 Filed:
                                      104-404/14/18
                                             Filed 11/14/18
                                                      Page: 68
                                                             Page
                                                               of 68204
                                                                     PageID
                                                                        of 232#: 815
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSBDoc.
                            Document
                               #: 58 Filed:
                                      104-405/25/18
                                             Filed 11/14/18
                                                     Page: 1 Page
                                                             of 28 PageID
                                                                   205 of 232
                                                                           #: 911



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI




JOSHUA RAWA, ELISABETH MARTIN, ROBERT
RAVENCAMP, AMY WARD, CYNTHIA DAVIES,
CHRISTOPHER ABBOTT, OWEN OLSON,
JEANNIE A. GILCHRIST, ZACHARY SHOLAR,
MATTHEW MYERS, JOHN W. BEARD, JR., and
                                                         Case No. 4:17CV01252 AGF
MICHAEL OVERSTREET on behalf of themselves,
all others similarly situated, and the general public,
                                                         Consolidated with Martin v. Monsanto,
                                                         Case No. 4:17CV02300 AGF
                      Plaintiffs,

              v.

MONSANTO COMPANY,

                      Defendant.




                                    MEMORANDUM AND ORDER
                GRANTING FINAL APPROVAL OF CLASS SETTLEMENT

       This consumer class action came before the Court for a hearing on April 17, 2018,

on Plaintiffs’ motion for approval of a nationwide class settlement, and on Plaintiffs’

separate motion for attorney’s fees, litigation costs, and service awards for class

representatives. Counsel for the parties and for Objector James Migliaccio appeared in

person; a representative of the Claims Administrator appeared by telephone. Defendant

Monsanto Company (“Monsanto”) consents to the motion to approve the settlement, and

opposes the amount of attorney’s fees requested. For the reasons set forth below, the

class will be certified and the settlement agreement will be approved, with attorney’s fees

set at 28% of the settlement fund. The requests for notice and administration cost,
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSBDoc.
                            Document
                               #: 58 Filed:
                                      104-405/25/18
                                             Filed 11/14/18
                                                     Page: 2 Page
                                                             of 28 PageID
                                                                   206 of 232
                                                                           #: 912



litigation costs, and service awards will be granted, and a modified cy pres distribution

will be ordered.

                                    BACKGROUND

       In Rawa v Monsanto Co., 4:17CV01252 AGF, filed on April 5, 2017, Plaintiffs

claimed that Monsanto engaged in misleading practices by overstating on several of its

Roundup Concentrate products’ labels, the number of gallons of spray solution the

concentrates would make, in violation of the Missouri Merchandising Practices Act

(“MMPA”). Briefly, on the front of the containers near the top, a small separate label

stated, “Makes Up to” a certain number of gallons. On the back of the containers, a

multipage booklet label was attached. On the front of the booklet label was a symbol

indicating that the label could be peeled back, with the instruction, “OPEN,” in the top

right corner. When the front of the booklet label was peeled back as instructed, the

booklet advised as to different dilution options, the least concentrated of which would

yield the “up to” amount noted on the front label. Plaintiffs, who were purchasers of the

products, sought damages and asserted jurisdiction under the Class Action Fairness Act

(“CAFA”).

       On October 13, 2016, approximately six months before the case was filed here,

another putative class action challenging the same practices as to the same products,

Martin v. Monsanto, 4:17CV2300 AGF, was filed in the Central District of California.

Martin was brought under the Magnuson Moss Warranty Act (“MMWA”), on behalf of

a nationwide class; and under various California consumer protection laws, on behalf of

a California subclass. The district court in California denied Monsanto’s motion to
                                           -2-
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSBDoc.
                            Document
                               #: 58 Filed:
                                      104-405/25/18
                                             Filed 11/14/18
                                                     Page: 3 Page
                                                             of 28 PageID
                                                                   207 of 232
                                                                           #: 913



dismiss the state law claims for failure to state a claim, and on March 24, 2017, certified

a statewide California class with respect to the state law claims. The Martin plaintiffs

did not seek certification of a class with respect to their MMWA claim. The Martin

plaintiffs initially estimated that damages for the California class were $22 million, but

then corrected the amount to approximately $15.5 million, based on information from

Monsanto that a certain product that was included in the damages estimate did not have

an offending label.

       Plaintiffs’ counsel in Martin and Rawa were the same. On August 22, 2017, in

light of a tentative nationwide settlement, the parties in Martin jointly requested that

Martin be transferred to this Court, and on August 23, the California district court

granted the motion, finding good cause, in part because “transfer will promote an

efficient and economical consideration of the proposed nationwide settlement, and

transfer will not affect the substantive rights of the [California] class certified in this

action.” Martin, ECF No. 108.

       Upon transfer to this Court, Martin was provisionally consolidated with Rawa

and on September 22, 2017, an Amended Consolidated Class Action Complaint was

filed herein. Meanwhile, according to Plaintiffs’ counsel’s declaration dated October 4,

2017, nine related actions were filed in other states. After the nationwide settlement

agreement was reached, Plaintiff’s counsel herein reached out to each of the plaintiffs in

the nine related actions. All agreed that the nationwide settlement was strong, and worth

supporting. Thus, each of these plaintiffs was referred to Plaintiffs’ counsel, to be added

to the consolidated complaint, and their original actions were dismissed. ECF 32-1 at 3.

                                              -3-
    Case:
       Case
          4:17-cv-01252-AGF
             1:16-cv-01362-VSBDoc.
                                Document
                                   #: 58 Filed:
                                          104-405/25/18
                                                 Filed 11/14/18
                                                         Page: 4 Page
                                                                 of 28 PageID
                                                                       208 of 232
                                                                               #: 914



         The consolidated complaint proposes the following nationwide class:

         All persons in the United States, who, during the Class Period,1 purchased
         in the United States, for personal or household use certain Roundup
         Concentrate products whose neck or shoulder label stated that the product
         “makes up to” a specified number of gallons.

The consolidated complaint alleges that class members would have paid from 40% to

50% less for the concentrate products had they paid the market price for the number of

gallons of spray solution actually received. The 12 representative Plaintiffs are from ten

states: Missouri, California, Illinois, Kentucky, Colorado, North Carolina, Indiana,

Georgia, Tennessee, and Pennsylvania. They include the Plaintiffs in Rawa, Martin, and

the other related cases.

         Two causes of action are asserted in the consolidated complaint – one under the

MMPA and one under the MMWA. ECF No. 28. On October 4, 2017, Plaintiffs, with

Monsanto’s consent, moved for preliminary approval of a proposed nationwide class

settlement, pursuant to a Settlement Agreement signed that day (ECF No. 32-1 at 7-23),

providing for a common fund of $21.5 million. By Order dated December 6, 2017, the

Court granted the motion. The Court conditionally certified the proposed class for

settlement purposes only (the “Settlement Class”). The Court also approved the parties’

selection of a Claims Administrator, approved the form and content of the proposed

Class Notice and the proposed method of its dissemination, and set a schedule for the


1
    “Class Period” refers to a time period not to exceed the applicable statute of
limitations for the false advertising law in the state where each claimant is domiciled,
triggered by the date the complaint was filed in Martin for California residents, and by
the date the complaint was filed in Rawa for all other states’ residents.

                                            -4-
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSBDoc.
                            Document
                               #: 58 Filed:
                                      104-405/25/18
                                             Filed 11/14/18
                                                     Page: 5 Page
                                                             of 28 PageID
                                                                   209 of 232
                                                                           #: 915



notice period, the opt out and objection periods, and a final approval hearing. ECF No.

41. The approved notice form advised Settlement Class members how to file claims.

The notice also advised, among other things, that if funds remained in the common fund

after all (valid) claims and expenses were paid, “any remaining amounts will be donated

cy pres to one or more Court-approved organizations, meaning the remaining funds will

be donated to organizations that promote the interests of absent class members.” ECF

No. 39-1 at 2. The proposed cy pres recipients were disclosed on the settlement website.

       The Settlement Agreement provides for a payout to an individual claimant of one-

half the average retail price of the product(s) he or she purchased. The Settlement

Agreement provides that claims are limited to 20 units per household and limits refunds

to those who submitted a Claim Form that has been reviewed and validated by the

Claims Administrator. Proof of purchase was not required. The Agreement states that

the Claims Administrator retained sole discretion in accepting or rejecting a Claim

Form. It further provides that payments to claimants are subject to pro-rata reduction,

depending on the total valid claims submitted. Class counsel and class representatives

were to request fees and service awards to be paid from the common fund, and

Monsanto could oppose such requests. And the Agreement states, “Costs for

settlement, notice, claims administration, incentive fees, and any other fees, including

attorney’s fees, will be paid from the Common Fund.” ECF No. 32-1 at 15.

        The Agreement includes a “quick pay provision,” providing that the “the Claims

Administrator shall pay to Class Counsel from the Common Fund the amount of

attorneys’ fees and costs awarded by the Court within seven (7) calendar days of entry of

                                           -5-
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSBDoc.
                            Document
                               #: 58 Filed:
                                      104-405/25/18
                                             Filed 11/14/18
                                                     Page: 6 Page
                                                             of 28 PageID
                                                                   210 of 232
                                                                           #: 916



Judgment, notwithstanding the filing of any appeals, or any other proceedings which

may delay the effective date of the settlement or a final judgment in the case . . . .” ECF

No. 32-1 at 15.

       In support of their motion for approval of the settlement, Plaintiffs assert that the

evidence suggests the Settlement Class consists of about 541,000 members. ECF No. 49

at 1 n.2. Extensive and varied notice procedures were employed by the Claims

Administrator, as set forth in its March 13, 2018 declaration. The Claims Administrator

established a settlement website with general information, important deadlines, and

downloadable forms; and established an automated toll-free helpline. The website and

helpline number were listed in the over 123,000 mailed and emailed notices sent to

potential class members. ECF No. 42-3. In addition, the Claims Administrator

implemented print publication notice, keyword search notice, social media notice, and

online video and online radio notice. ECF. No. 42-2.

       By declaration dated March 23, 2018, the Claims Administrator stated that it had

received approximately 94,000 claims. The Claims Administrator disallowed claims for

various reasons, including claims filed out of time and beyond the limitations period.

“[P]ursuant to its standard practice to evaluate claims to ensure that [claims] are not

fraudulent,” the Claims Administrator excluded certain claims as fraudulent, such as

when multiple claims were filed from the same IP address. Based on its analysis of

sales and use data, the Claims Administrator also determined that a disproportionate

number of the largest containers – which paid the largest claim amounts – were asserted

by some claimants, suggesting fraud. Accordingly, the Claims Administrator excluded

                                            -6-
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSBDoc.
                            Document
                               #: 58 Filed:
                                      104-405/25/18
                                             Filed 11/14/18
                                                     Page: 7 Page
                                                             of 28 PageID
                                                                   211 of 232
                                                                           #: 917



any claims for over 18 bottles for Super Concentrate 53.7 oz., over 16 bottles for Super

Concentrate 64 oz., and over 14 bottles for Super Concentrate 128 oz.

       According to Plaintiffs’ counsel’s April 14, 2018 sworn declaration, as of April

13, 2018, this resulted in 70,628 validated claims, valued at $10,774,061, which

represents a claims rate of approximately 13%. ECF No. 54-1 at 6. As of March 31,

2018, notice and administration costs were $630,944. Id. By separate motion, Plaintiffs

seek attorney’s fees of one-third of the common fund, which would result in fees of

$7,166,666; notice and administration costs which would be approximately the amount

noted above; litigation expenses of approximately $97,614; and service awards to the

representative Plaintiffs totaling $42,500, including a $10,000 award for the

representative Plaintiff in Martin.

       If the Court were to award the full amount of attorney’s fees, litigation expenses,

notice and administration costs, and service awards that Plaintiffs have requested,

approximately (depending on final amounts of costs and expenses) $2,788,218 of the

common fund would remain. The parties have suggested that this remainder be

distributed cy pres to four recipients: 30% to the National Consumer Law Center

(“NCLC”); 30% to the Better Business Bureau’s National Advertising Division; 20% to

Gateway Greening (a nonprofit that educates and empowers people to strengthen their

communities through gardening and urban agriculture in the St. Louis, Missouri, area);

and 20% to Kids Gardening (a nonprofit that seeks to improve nutritional attitudes and

educational outcomes through garden-based learning, nationally). This suggestion was

posted on the settlement website.

                                           -7-
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSBDoc.
                            Document
                               #: 58 Filed:
                                      104-405/25/18
                                             Filed 11/14/18
                                                     Page: 8 Page
                                                             of 28 PageID
                                                                   212 of 232
                                                                           #: 918



       Monsanto consents to the motion for final approval of the settlement in all

respects except attorney’s fees. Monsanto agrees that class counsel is entitled to

reasonable attorney’s fees from the common fund, but argues for an award of no more

than the “standard” 25% of the class fund, which would amount to $5,375,000 in

attorney’s fees. Monsanto states that while “a great result was achieved” for the

Settlement Class, the vast majority of the time spent by class counsel (1,703 hours

through March 12, 2018) was limited to a single case that took only a year from the date

of filing to a signed settlement agreement, with only two fact and two expert depositions

conducted.

       According to Plaintiffs, only ten Settlement Class members opted out. Two

individuals have filed objections to the Settlement Agreement: James Migliaccio and

Patrick Sweeney. Migliaccio is a member of the class from California. In his written

objection, he argues that the nationwide Settlement Class should not be certified because

the approximately 51,000 California class members are positioned for a greater recovery

than class members from other states, because, he contends, California has stronger

consumer protection laws. Thus, he argues, the California members received inadequate

representation. He further argues that Plaintiffs’ counsel made no showing that Missouri

law would apply to all proposed class members, and if differing state laws applied, the

questions of law or fact common to all class members would not predominate over

questions affecting only some members.

       Migliaccio also argues that the Claim Administrator’s change in the number of

bottles of Roundup Concentrate a claimant could claim is an improper “rewriting” of the

                                           -8-
    Case:
       Case
          4:17-cv-01252-AGF
             1:16-cv-01362-VSBDoc.
                                Document
                                   #: 58 Filed:
                                          104-405/25/18
                                                 Filed 11/14/18
                                                         Page: 9 Page
                                                                 of 28 PageID
                                                                       213 of 232
                                                                               #: 919



Settlement Agreement. Migliaccio also objects to payment of more than $7 million in

attorney’s fees for less than a year’s work. He argues that this amount in attorney’s fees

would result in an average billing rate of approximately $2,700 an hour (adding the

hours spent by attorneys in the related cases), and a lodestar disclosure should be

required. Objector Sweeney only objects to the request for attorney’s fees, arguing that

the fees should be no higher than 25% of the common fund. He also argues that the

quick-pay provision “escalates the natural conflict between class counsel and class

members.” ECF No. 48 at 2.

         Plaintiffs assert, and the Objectors do not dispute, that Sweeney filed a claim for

one bottle of Roundup Concentrate Plus 32 oz., for which he will be issued a refund of

$11; and Migliaccio filed a claim for five bottles of Roundup Super Concentrate 35 oz.,

for which he will be issued a refund of $105. Plaintiffs argue that Migliaccio’s objection

to class certification and approval of the settlement should be overruled, in light of a

recent Eighth Circuit case, Keil v. Lopez, 862 F.3d 685 (8th Cir. 2017) (affirming

approval of a nationwide class settlement in a consumer false advertising case), that

rejected an argument similar to Migliaccio’s based on differing consumer protection

laws in different states whose citizens were members of a nationwide class.2




2
    Migliaccio states that he is represented by local counsel Peter Woods, but is also
represented by Christopher Bandas and Robert Clore, who reserve the right to make an
appearance. ECF No. at 4-5. Plaintiffs bring to the Court’s attention that Bandas and
Sweeney are serial or “professional” objectors whose objections numerous courts have
found meritless. ECF No. 49 at 2-7.

                                             -9-
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSB
                         Doc.Document
                              #: 58 Filed:
                                      104-405/25/18
                                              Filed 11/14/18
                                                     Page: 10Page
                                                              of 28214
                                                                   PageID
                                                                       of 232
                                                                           #: 920



       With respect to Migliaccio’s argument that the Claims Administrator “rewrote”

the Settlement Agreement, Plaintiffs first argue that Migliaccio lacks standing to bring

this argument because his refund for the five bottles he purchased is unaffected by the

change, and more fundamentally, the statement in the Settlement Agreement that claims

are limited to 20 units per household does not mean that all claims for 20 units would be

honored, regardless of their validity.

       Prior to the hearing, the Court required Plaintiffs’ counsel to submit detailed

billing statements and hourly rates. Counsel submitted unredacted billing records for in

camera review, as well as redacted records for the parties. The records show a lodestar

amount of $1,136,390. ECF No. 54.

       At the hearing, counsel for the parties represented that Monsanto has revised its

labeling of Roundup concentrate products in response to the Martin case and this action.

Counsel for the parties and the Claims Administrator described the notice and claims

process, including that claimants did not have to provide proofs of purchase. Counsel

and the Claims Administrator explained how decisions were made to minimize

fraudulent claims. They explained the propensity for fraudulent claims, based on the

Claims Administrator’s experience, given that no proof of purchase was required, the

settlement was announced on various websites, and the recovery level was relatively

high. They explained how fraud was detected as to certain claims, based primarily on

the volume of claims filed from a single online filing site, the amount of Roundup

Concentrate supposedly purchased that exceeded “heavy use” for households (a usage

amount based on years of studies and giving the claimants the benefit of the doubt), and

                                           - 10 -
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSB
                         Doc.Document
                              #: 58 Filed:
                                      104-405/25/18
                                              Filed 11/14/18
                                                     Page: 11Page
                                                              of 28215
                                                                   PageID
                                                                       of 232
                                                                           #: 921



the disproportionate number of claims for the items with the highest refunds. Fraud was

also detected in other ways such as claims for purchases from areas where the products

were not sold.

       In addition to the decision to exclude claims for more than 18, 16, and 14 bottles,

respectively, of the three largest products, the Claims Administrator also disallowed a

claim in its entirety if it sought a refund for more than 20 bottles. But this only

accounted for a small number of disallowed claims, as the vast majority of claims were

filed online and the online process did not allow more than 20 units to be claimed.

       Plaintiffs’ counsel, counsel for Monsanto, and counsel for Migliaccio all

presented their respective arguments on all aspects of the case, including the amount of

attorney’s fees that should be allowed. Counsel for Monsanto represented that

Monsanto would not be willing to amend the Settlement Agreement to give claimants

more than 50% of the purchase price of the Roundup concentrate they bought, to reduce

the cy pres remainder. He stated that 50% of the purchase price constitutes at least a

100% recovery, that the term was a material part of the Settlement Agreement, and that

an increase would result in a windfall to claimants.

                                      DISCUSSION

Settlement Class Certification

       As noted above, the Court conditionally certified the proposed nationwide class

for settlement purposes. Final certification is governed by Federal Rule of Civil

Procedure 23(b), which provides that class certification is proper only if the four

conditions of Rule 23(a) are met and, as relevant here, “the court finds that questions of

                                            - 11 -
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSB
                         Doc.Document
                              #: 58 Filed:
                                      104-405/25/18
                                              Filed 11/14/18
                                                     Page: 12Page
                                                              of 28216
                                                                   PageID
                                                                       of 232
                                                                           #: 922



law or fact common to class members predominate and that a class action is superior to

other available methods for fairly and efficiently adjudicating the controversy.” Fed. R.

Civ. P. 23(b). The four conditions of Rule 23(a) are “(1) the class is so numerous that

joinder of all members is impracticable; (2) there are questions of law or fact common to

the class; (3) the claims or defenses of the representative parties are typical of the claims

or defenses of the class; and (4) the representative parties will fairly and adequately

protect the interests of the class.” Fed. R. Civ. P. 23(a); see also Comcast Corp. v.

Behrend, 569 U.S. 27, 33 (2013); In re Hyundai & Kia Fuel Econ. Litig., 881 F.3d 679,

690 (9th Cir. 2018).

       The Court finds that final class certification under Rule 23 is appropriate because

(1) the class members are so numerous that joinder of all class members is

impracticable; (2) there are questions of law and fact common to the class; (3) the claims

of Plaintiffs as Class Representatives are typical of the claims of the class; and (4)

Plaintiffs and their counsel fairly and adequately represent and protect the interests of all

Settlement Class members. Plaintiffs’ counsel is competent and experienced in class

action litigation, and specifically in litigation involving false and misleading advertising.

The fact that some states may have stronger consumer protection laws than others does

not undermine the Court’s conclusion on any of the four Rule 23(a) requirements, as will

be addressed below in assessing the overall fairness of the settlement.

       Turning to the requirements of Rule 23(b), the Court concludes that questions of

law or fact common to the Settlement Class members predominate over any questions

affecting only individual Settlement Class members. Questions of law and fact common

                                            - 12 -
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSB
                         Doc.Document
                              #: 58 Filed:
                                      104-405/25/18
                                              Filed 11/14/18
                                                     Page: 13Page
                                                              of 28217
                                                                   PageID
                                                                       of 232
                                                                           #: 923



to the proposed Settlement Class include questions such as whether the claimed “Makes

up to” amount of gallons was material to purchasers, whether a reasonable consumer

would open the sealed pamphlet on the Roundup Concentrate products that might have

alerted the consumer to a different solution yield, and the proper amount of damages.

And all proposed Settlement Class members were allegedly subjected to the same

misleading and deceptive conduct when they purchased the Roundup Concentrates, and

allegedly suffered economic injury because the Roundup Concentrates at issue are

misrepresented in the same manner.

       Moreover, class treatment is superior to other options for resolution of the

controversy because the relief sought for each proposed Settlement Class member is

small, such that, absent representative litigation, it would be infeasible for members to

redress the wrongs done to them. Thus, the Court grants final certification to the

Settlement Class, under Rule 23(a) and (b). The Court reaffirms the Preliminary

Approval Order appointing the Plaintiffs as Class Representatives and appointing The

Law Office of Jack Fitzgerald, PC, and Jackson and Foster LLC, as well as their current

attorneys, as Class Counsel.

Approval of Nationwide Class Settlement

        “The court’s role in reviewing a negotiated class settlement is . . . to ensure that

the agreement is not the product of fraud or collusion and that, taken as a whole, it is

fair, adequate, and reasonable to all concerned.” Keil, 862 F.3d at 693.

       To determine whether a settlement is “fair, reasonable, and adequate,”
       district courts must analyze . . . four factors . . . (1) the merits of the
       plaintiff’s case, weighed against the terms of the settlement; (2) the

                                           - 13 -
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSB
                         Doc.Document
                              #: 58 Filed:
                                      104-405/25/18
                                              Filed 11/14/18
                                                     Page: 14Page
                                                              of 28218
                                                                   PageID
                                                                       of 232
                                                                           #: 924



       defendant’s financial condition; (3) the complexity and expense of further
       litigation; and (4) the amount of opposition to the settlement.

Id. (citing Van Horn v. Trickey, 840 F.2d 604, 607 (8th Cir.1988)). “The single most

important factor in determining whether a settlement is fair, reasonable, and adequate is

a balancing of the strength of the plaintiff’s case against the terms of the settlement.”

Van Horn, 840 F.2d at 607.

       1. Merits of Plaintiffs’ Case Weighed Against the Terms of the Settlement

       As for the first factor, the outcome of going to trial would not be certain if the

settlement is not approved. Although Plaintiffs survived motions to dismiss their state

law claims and prevailed on their motion for class certification in the Martin case, they

would still have to prevail at trial and contend with any appeals. There are several issues

that remain contested, including whether Defendant’s purported misrepresentations were

material, and the extent of damages. The Settlement Agreement provides for direct

benefits to the class, with class members who submitted valid claims receiving an

amount equal to or in excess of their out-of-pocket loss. Indeed, the percentage of

recovery per unit purchased exceeds the amount of recovery in Plaintiffs’ expert

damages report, and far exceeds Defendant’s damages analysis. In addition, Monsanto

changed its labelling in response to the litigation.

       This is a strong result in the face of an uncertain trial outcome. Weighing the

uncertainty of relief against the immediate benefit in the settlement, as well as the

remuneration that equals or exceeds out-of-pocket loss, this factor favors approving the

settlement. See, e.g., Khoday v. Symantec Corp., No. 11-CV-180 (JRT/TNL), 2016 WL


                                            - 14 -
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSB
                         Doc.Document
                              #: 58 Filed:
                                      104-405/25/18
                                              Filed 11/14/18
                                                     Page: 15Page
                                                              of 28219
                                                                   PageID
                                                                       of 232
                                                                           #: 925



1637039, at *5 (D. Minn. Apr. 5, 2016), Rep. & Recommendation adopted, No. 11-CV-

0180 (JRT/TNL), 2016 WL 1626836 (D. Minn. Apr. 22, 2016), aff’d sub nom. Caligiuri

v. Symantec Corp., 855 F.3d 860 (8th Cir. 2017); see also Keil, 862 F.3d at 695-96

(holding that the first factor weighed in favor of approving a nationwide settlement

because “although the district court certified the class for purposes of settlement, it is

uncertain whether, if the case proceeded to trial, this multistate class of consumers

would have created intractable management problems requiring the district court to

decertify it”).

       Further, the amount of the common fund negotiated by Plaintiffs is excellent,

providing full recovery for claimants. As noted above, extensive and varied notice

procedures were employed by the Claims Administrator, and the claim rate of

approximately 13% is quite high, further tipping this factor in favor of approval. See

Keil, 862 F. 3d at 696 (noting, in discussing first factor, that “a claim rate as low as 3

percent is hardly unusual in consumer class actions and does not suggest unfairness”).

       2. Defendant’s Financial Condition

       With respect to Monsanto’s financial condition, Monsanto voluntarily agreed to

the payment amount in the Settlement Agreement, and there is no indication that

Monsanto’s financial condition would prevent it from making all the payments called for




                                            - 15 -
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSB
                         Doc.Document
                              #: 58 Filed:
                                      104-405/25/18
                                              Filed 11/14/18
                                                     Page: 16Page
                                                              of 28220
                                                                   PageID
                                                                       of 232
                                                                           #: 926



or any damages awarded following trial. As such, this factor is neutral. See Marshall v.

Nat’l Football League, 787 F.3d 502, 512 (8th Cir. 2015).3

       3. Complexity and Expense of Further Litigation

       Third, the complexity and expense of further litigation could be significant.

Plaintiffs are not certain to prevail at trial, with substantial questions posed on issues of

materiality and damages. Further, “[c]lass actions, in general, place an enormous burden

of costs and expense upon parties.” See id. Absent approval of the settlement, what

remains is one or more trials, perhaps in multiple forums, which are likely to be lengthy

and complex, with an unpredictable outcome and post-trial motions and appeals, all

while class members remain uncompensated and litigation time, stress, fees, and costs

increase for both sides. See id.

       4. Amount of Opposition to the Settlement

       Notwithstanding the large size of the Settlement Class and the extensive public

notice, there are only two Objectors. The Objectors do not contend that the Settlement

Agreement is the product of fraud or collusion. While both Objectors argue that

attorney’s fees of one-third of the settlement fund are excessive, there is only one

objection to the other aspects of the Settlement Agreement. This weighs in favor of

approval. See Keil, 862 F.3d at 698 (finding that 14 objections where class consisted of




3
    One could argue that Monsanto’s financial condition tips in favor of approval, as
absent a nationwide settlement, Monsanto has the resources to vigorously litigate the
various cases.

                                            - 16 -
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSB
                         Doc.Document
                              #: 58 Filed:
                                      104-405/25/18
                                              Filed 11/14/18
                                                     Page: 17Page
                                                              of 28221
                                                                   PageID
                                                                       of 232
                                                                           #: 927



approximately 3.5 million households were “miniscule”). It is also telling that the

plaintiffs in the related cases all joined in the settlement.

       In sum, three factors weigh in favor of approval and one is neutral. The Court

further finds that the Settlement Agreement is the result of serious, informed, non-

collusive arms-length negotiations, involving experienced counsel familiar with the legal

and factual issues of this case.

       After careful consideration of the claims process employed, the Court also finds

that the Claims Administrator acted properly and within its discretion to accept or

decline claims. The Court accepts the Claims Administrator’s assessment as to the

propensity for fraud, and for the reasons discussed above, finds that the procedures to

exclude untimely claims and those deemed fraudulent were reasonable. See Mullins v.

Direct Digital, LLC, 795 F.3d 654, 667 (7th Cir. 2015) (“[Courts] can rely, as they have

for decades, on claim administrators, various auditing processes, sampling for fraud

detection, follow-up notices to explain the claims process, and other techniques tailored

by the parties and the court to take into account the size of the claims, the cost of the

techniques, and an empirical assessment of the likelihood of fraud or inaccuracy.”).

       Migliaccio’s argument based on the fact that the settlement’s allocation plan

distributes the fund equally among class members of all states, without accounting for

the varying strengths of different states’ unfair trade practice statutes, is rejected based

on the Eighth Circuit’s decision in Keil, which held that a nationwide class action

settlement need not account for differences in state law, and further, that a district court

need not consider evidence regarding the valuation of claims under the laws of different

                                             - 17 -
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSB
                         Doc.Document
                              #: 58 Filed:
                                      104-405/25/18
                                              Filed 11/14/18
                                                     Page: 18Page
                                                              of 28222
                                                                   PageID
                                                                       of 232
                                                                           #: 928



states. Keil, 862 F.3d at 700. The district court’s obligation is “to evaluate the

plaintiffs’ case in its entirety rather than on a claim-by-claim basis.” Id. Moreover, at

the hearing, Migliaccio was unable to identify any material difference between

California law and the law of other states that would offer California claimants a greater

measure of damages. The Court also rejects Migliaccio’s argument, based on an

unsigned and unadmitted statement by another attorney previously involved in Martin,

that Plaintiffs’ counsel had a conflict of interest.

       The Court concludes that the settlement is fair, reasonable, and adequate. The

Court will next address the issues of attorney’s fees and a cy pres distribution.

Attorney’s Fees

       In class action settlement cases,

       [c]ourts utilize two main approaches to analyzing a request for attorney
       fees. Under the ‘lodestar’ methodology, the hours expended by an attorney
       are multiplied by a reasonable hourly rate of compensation so as to produce
       a fee amount which can be adjusted, up or down, to reflect the
       individualized characteristics of a given action. Another method, the
       ‘percentage of the benefit’ approach, permits an award of fees that is equal
       to some fraction of the common fund that the attorneys were successful in
       gathering during the course of the litigation. It is within the discretion of
       the district court to choose which method to apply, as well as to determine
       the resulting amount that constitutes a reasonable award of attorney’s fees
       in a given case. To determine the reasonableness of a fee award under
       either approach, district courts may consider relevant factors from the
       twelve factors listed in Johnson v. Georgia Highway Express, 488 F.2d
       714, 719-20 (5th Cir. 1974).

Keil, 862 F.3d at 701 (citations omitted).

       A lodestar check can help a court determine if use of percentage of the benefit

method results in a reasonable fee award. Huyer v. Buckley, 849 F.3d 395, 399 (8th Cir.


                                             - 18 -
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSB
                         Doc.Document
                              #: 58 Filed:
                                      104-405/25/18
                                              Filed 11/14/18
                                                     Page: 19Page
                                                              of 28223
                                                                   PageID
                                                                       of 232
                                                                           #: 929



2017). The twelve Johnson factors are (1) the time and labor required; (2) the novelty

and difficulty of the questions; (3) the skill required to perform the legal service

properly; (4) the preclusion of other employment by the attorney due to acceptance of

the case; (5) the customary fee for similar work in the community; (6) whether the fee is

fixed or contingent; (7) time limitations imposed by the client or the circumstances; (8)

the amount involved and the results obtained; (9) the experience, reputation, and ability

of the attorneys; (10) the undesirability of the case; (11) the nature and length of the

professional relationship with the client; and (12) awards in similar cases. Johnson, 488

F.2d at 719-20.

       Upon careful consideration of all relevant factors, the parties’ arguments,

Plaintiff’s counsel’s billing records, and the case law, specifically in the Eighth Circuit,

on attorney’s fees in class action settlements, the Court concludes that a fee award of

28% of the common fund is just and reasonable in this case. This results in an award of

$6,020,000. Among the Johnson factors most favoring this award are the novelty and

uncertainty of the claims, the skill required by counsel to perform the work properly,

especially on a nationwide basis, time limits imposed in the Martin case while it was

pending in California, the experience and ability of the attorneys, and significantly, the

large amount involved and excellent result achieved. The corresponding lodestar

multiplier of 5.3 is still quite high compared to similar cases in this circuit.4 See, e.g.,


4
    The lodestar multiplier if one third of the common fund were awarded in attorney’s
fees would be 6.3. From their fee award, Class counsel will also reimburse the plaintiff’s
attorneys in the related cases some amount.

                                             - 19 -
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSB
                         Doc.Document
                              #: 58 Filed:
                                      104-405/25/18
                                              Filed 11/14/18
                                                     Page: 20Page
                                                              of 28224
                                                                   PageID
                                                                       of 232
                                                                           #: 930



Keil (approving attorney’s fee award of 25% of $32 million settlement fund, with

lodestar multiplier of 2.7). The Court does not perceive this award as “penalizing”

Plaintiffs’ counsel for resolving the case relatively quickly; nor can the amount

reasonably be seen as insufficient to entice competent counsel to undertake class action

consumer fraud cases.

       On the other hand, the Court does not believe this award is too high. Plaintiffs’

counsel took on a case with little precedent and handled the Martin case in a speedy and

efficient manner, including in obtaining class certification within a little over five

months of filing the lawsuit. Plaintiffs’ counsel negotiated an excellent settlement for

the class and promptly and efficiently obtained the approval of the plaintiffs in the

similar lawsuits filed in other jurisdiction to join the settlement, rather than pursue

protracted proceedings through a multidistrict litigation process. And Plaintiffs’ counsel

ensured an effective notice process, achieving a 13% claim rate.

       In response to Sweeney’s conclusory objection, the Court notes that the quick-pay

provision will not harm the claimants given the structure of the Settlement. And courts

routinely approve quick-pay provisions such as that contained in the Settlement

Agreement here. See, e.g., Pelzer v. Vassalle, 655 F. App’x 352, 365 (6th Cir. 2016)

(“The quick-pay provision does not harm the class members in any discernible way, as

the [benefit amounts] available to the class will be the same regardless of when the

attorneys get paid.”); In re: Whirlpool Corp. Front–loading Washer Prod. Liab. Litig.,

No. 1:08-WP-65000, 2016 WL 5338012, at *21 (N.D. Ohio Sept. 23, 2016) (“The



                                            - 20 -
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSB
                         Doc.Document
                              #: 58 Filed:
                                      104-405/25/18
                                              Filed 11/14/18
                                                     Page: 21Page
                                                              of 28225
                                                                   PageID
                                                                       of 232
                                                                           #: 931



essential purpose of a quick-pay clause is to disincentivize lawyers who are

‘professional objectors.”).

Notice and Administration Costs, Litigation Costs, and Service Awards

       The Court will award these items in the amounts requested. The Court finds the

amounts are reasonable. With respect to the service awards, “[c]ourts often grant

service awards to named plaintiffs in class action suits to promote the public policy of

encouraging individuals to undertake the responsibility of representative lawsuits,” and

courts in this circuit regularly grant service awards of $10,000 or greater. Caligiuri, 855

F.3d at 867 (citation omitted). The Court approves service awards to the Class

Representatives of $10,000 to Elizabeth Martin, $5,000 each to Joshua Rawa and Robert

Ravencamp, and $2,500 each to Amy Ward, Cynthia Davies, Christopher Abbott, Owen

Olson, Jeannie Gilchrist, Zachary Sholar, Matthew Myers, John Beard, and Michael

Overstreet. Although the service award to Martin is sizeable, Martin participated in

drafting the complaint in the Martin case, reviewed the demand letter sent to Monsanto

on her behalf, participated in discovery, and sat for a five and one-half hour deposition

in support of the class certification motion. See ECF No. 43-2 at 7-9.

       Thus, in addition to attorney’s fees of $6,020,000, the following amounts will be

paid from the common fund: notice and administration costs of $630,944, litigation costs

of $97,614, and $42,500 in service awards to the representative Plaintiffs. The Court

recognizes that the administration and litigation costs will increase slightly, depending

on remaining tasks for the Claims Administrator and Plaintiffs’ counsel.

Cy Pres Award

                                           - 21 -
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSB
                         Doc.Document
                              #: 58 Filed:
                                      104-405/25/18
                                              Filed 11/14/18
                                                     Page: 22Page
                                                              of 28226
                                                                   PageID
                                                                       of 232
                                                                           #: 932



        In light of the above rulings, approximately $3,934,881 million will remain in the

common fund. In David P. Oetting, Class Representative v. Green Jacobson, P.C., 775

F.3d 1060 (8th Cir. 2015), the Eighth Circuit expressed its concerns, and those of other

federal courts, with cy pres distributions of unclaimed class action settlement funds. The

appellate court discussed with approval the American Law Institute (“ALI”) cy pres

criteria:

        A court may approve a settlement that proposes a cy pres remedy . . . . The
        court must apply the following criteria in determining whether a cy pres
        award is appropriate:

        (a) If individual class members can be identified through reasonable effort,
        and the distributions are sufficiently large to make individual distributions
        economically viable, settlement proceeds should be distributed directly to
        individual class members.

        (b) If the settlement involves individual distributions to class members and
        funds remain after distributions (because some class members could not be
        identified or chose not to participate), the settlement should presumptively
        provide for further distributions to participating class members unless the
        amounts involved are too small to make individual distributions
        economically viable or other specific reasons exist that would make such
        further distributions impossible or unfair.

        (c) If the court finds that individual distributions are not viable based upon
        the criteria set forth in subsections (a) and (b), the settlement may utilize a
        cy pres approach. The court, when feasible, should require the parties to
        identify a recipient whose interests reasonably approximate those being
        pursued by the class. If, and only if, no recipient whose interest reasonably
        approximate those being pursued by the class can be identified after
        thorough investigation and analysis, a court may approve a recipient that
        does not reasonably approximate the interests being pursued by the class.


                                            - 22 -
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSB
                         Doc.Document
                              #: 58 Filed:
                                      104-405/25/18
                                              Filed 11/14/18
                                                     Page: 23Page
                                                              of 28227
                                                                   PageID
                                                                       of 232
                                                                           #: 933



Id. at 1063-62.

       The Eighth Circuit agreed with the Fifth Circuit that “‘[b]ecause the settlement

funds are the property of the class, a cy pres distribution to a third party of unclaimed

settlement funds is permissible only when it is not feasible to make further distributions

to class members, except where an additional distribution would provide a windfall to

class members with liquidated-damages claims that were 100 percent satisfied by the

initial distribution.’” Id. at 1064 (quoting Klier v. Elf Atochem N. Am., Inc., 658 F.3d

468, 473-82 (5th Cir. 2011)). The Eighth Circuit noted that a class should be notified of a

cy pres proposal before a cy pres recipient is chosen, and the Court emphasized that

“when a district court concludes that a cy pres distribution is appropriate . . . such a

distribution must be for the next best use . . . for indirect class benefit,” and “for uses

consistent with the nature of the underlying action and with the judicial function.” Id. at

1067; see also Caligiuri, 855 F.3d at 866-67; In re Airline Ticket Comm’n Antitrust Litig.,

307 F.3d 679, 682-84 (8th Cir. 2002) (holding that “the unclaimed funds should be

distributed for a purpose as near as possible to the legitimate objectives underlying the

lawsuit, the interests of class members, and the interests of those similarly situated”).

The Eighth Circuit directed that district courts “carefully weigh all considerations,

including the geographic scope of the underlying litigation, and make a thorough

investigation to determine whether a recipient can be found that most closely

approximates the interests of the class.” Id. (citation omitted).

       The Court is not unmindful of criticisms that have been levied against cy pres

awards in the class action context. See Marek v. Lane, 571 U.S. 1003, 134 S. Ct. 8, 9

                                             - 23 -
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSB
                         Doc.Document
                              #: 58 Filed:
                                      104-405/25/18
                                              Filed 11/14/18
                                                     Page: 24Page
                                                              of 28228
                                                                   PageID
                                                                       of 232
                                                                           #: 934



(2013) (Roberts, J., noting that there exist “fundamental concerns surrounding the use

of [cy pres] remedies in class action litigation, including when, if ever, such relief should

be considered; how to assess its fairness as a general matter; whether new entities may

be established as part of such relief; if not, how existing entities should be selected; what

the respective roles of the judge and parties are in shaping a cy pres remedy; how closely

the goals of any enlisted organization must correspond to the interests of the class; and

so on”); Martin H. Redish, Cy Pres Relief and the Pathologies of the Modern Class

Action: A Normative and Empirical Analysis, 62 Fla. L. Rev. 617 (July 2010).

       Nonetheless, the Court finds such an award to be appropriate here for several

reasons. First, the identification and distribution process was fair and reasonable. The

Claims Administrator made proper and extensive efforts to notify potential claimants,

resulting in a high claims rate of 13%. The claims process was favorable to claimants,

as they could submit claims easily on line, and no proof of purchase was required.

Rather than a nominal or nonexistent return to claimants – the source of much of the

criticism of cy pres awards – claimants are receiving what the parties have reasonably

characterized as at least 100% of their damage amounts. In addition, the class action

resulted in a further benefit to the class, as Monsanto changed its product labelling.

       With regard to the second ALI factor, while a further distribution to claimants is

mechanically feasible, the Court concludes that an additional distribution to class

members who filed valid claims would provide a windfall to them, as they are already

getting the full amount of their out-of-pocket damages by the proposed distribution.

And requiring that a windfall be distributed to class members in consumer cases like

                                            - 24 -
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSB
                         Doc.Document
                              #: 58 Filed:
                                      104-405/25/18
                                              Filed 11/14/18
                                                     Page: 25Page
                                                              of 28229
                                                                   PageID
                                                                       of 232
                                                                           #: 935



this, where class members are not required to provide any proof of purchase, would only

serve to encourage fraudulent claims. Of course, the alternative of structuring the

settlement in a manner that provides a reversion to the Defendant is even less attractive;

here the large settlement fund negotiated by Plaintiffs serves to deter like conduct in the

future, which confers an indirect but significant benefit to the class members.

       Lastly, the class was notified of a potential cy pres distribution, although not of

the actual amount, in the notice sent by the Claims Administrator; and was notified of

the recipients suggested by the parties, on the settlement website. No class member

objected to the concept of a cy pres award or to the proposed recipients. In sum, the

Court concludes that a cy pres distribution of approximately $3.9 million is reasonable.

       The Court further concludes that the first two organizations suggested by the

parties as cy pres recipients are well tailored to the nature of this lawsuit. Furthermore,

they are nationwide organizations, as appropriate for a case that involves a nationwide

harm. See In re Airline Ticket, 3017 F.3d at 683-84. Numerous courts have approved

cy pres awards to the NCLC in nationwide consumer class actions claiming false

advertising. See, e.g., Miller v. Ghirardelli Chocolate Co., No. 12-CV-04936-LB, 2015

WL 758094, at *8 (N.D. Cal. Feb. 20, 2015).5 The Better Business Bureau’s National


5
    The court in Miller described the NCLC as follows:

       The [NCLC] advocates on behalf of consumers, providing legal services
       and aid, and representing them on matters of interest before Congress and
       state legislatures and by filing amicus briefs in courts. In 2009, it published
       “Consumer Protection in the States: A 50–State Report on Unfair and
       Deceptive Acts and Practices Statutes,” which analyzed and summarized

                                           - 25 -
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSB
                         Doc.Document
                              #: 58 Filed:
                                      104-405/25/18
                                              Filed 11/14/18
                                                     Page: 26Page
                                                              of 28230
                                                                   PageID
                                                                       of 232
                                                                           #: 936



Advertising Division monitors national advertising in all media for good and services,

enforcing high standards of truth and accuracy, and accepts complaints from consumers.

      However, as laudable as Gateway Greening and Kids Gardening appear to be, the

former serves to benefit only St. Louis residents, and neither charitable organization can

fairly be characterized as the “next best use,” or addresses the harm alleged, namely, the

misleading of consumers.

      Accordingly, the Court will order that 50% of the funds available for cy pres

distribution be paid to the National Consumer Law Center, and 50% paid to the Better

Business Bureau’s National Advertising Division.

Notice of Disallowed Claims

      The Court does have some concern with respect to the notification process for

disallowed claims. At the hearing, the Claims Administrator confirmed that consistent

with its normal practices, no notice has been provided to those claimants whose claims

were disallowed. Rather, the Claims Administrator intended to post on the website that

claims checks had been distributed, advise that the claims of those who had not received

a check had likely been disallowed, and provide information for such individuals to

make further inquiry of the Claims Administrator. Although the Court, in general, does

      the unfair-and-deceptive-acts-and-practices (UDAP) laws that protect
      consumers in each state and the District of Columbia, spotlighted
      limitations in these laws and in their enforcement, and made proposals for
      reform. It also provides help to litigation counsel representing persons with
      incomes below 200% of the federal poverty line in matters involving
      consumer sales and services.

Miller, 2015 WL 758094, at * 8.

                                          - 26 -
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSB
                         Doc.Document
                              #: 58 Filed:
                                      104-405/25/18
                                              Filed 11/14/18
                                                     Page: 27Page
                                                              of 28231
                                                                   PageID
                                                                       of 232
                                                                           #: 937



not quarrel with granting the Claims Administrator sole discretion in accepting or

rejecting Claim Forms, here the Court believes that some further notice and an

opportunity to substantiate a claim should be provided with respect to certain of the

disallowed claims. Of primary concern are the non-electronic claims for more than 20

units that were disallowed in their entirety, and those class members whose claims were

impacted by the Claims Administrator’s exclusion of claims for over 18 bottles for

Super Concentrate 53.7 oz., over 16 bottles for Super Concentrate 64 oz., and over 14

bottles for Super Concentrate 128 oz.

       Specifically, the Claims Administrator will be required to post on the website the

date on which distribution is being made, advise that certain claims have been

disallowed, and provide a description of the types of claims disallowed. This notice

should advise the class members of the decision to reduce the maximum number of units

per household with respect to the larger products. Class members whose claims have

been disallowed for reasons such as submitting non-electronic claims for more than 20

units, or submitting claims for more than the reduced number of units of the larger

concentrates, should be given at least 60 days from the distribution date to submit

tangible proof of their purchases, such as verifiable receipts.

       At the hearing, Monsanto recognized that a reserve could be established to cover

any previously disallowed claims that might hereafter be allowed by the Claims

Administrator based on appropriate proof of purchase. The parties are directed to confer

with the Claims Administrator with respect to an appropriate reserve amount, and within

fourteen (14) days of the date of this Order, advise the Court of the proposed reserve

                                           - 27 -
Case:
   Case
      4:17-cv-01252-AGF
         1:16-cv-01362-VSB
                         Doc.Document
                              #: 58 Filed:
                                      104-405/25/18
                                              Filed 11/14/18
                                                     Page: 28Page
                                                              of 28232
                                                                   PageID
                                                                       of 232
                                                                           #: 938



amount and proposed procedure and language to notify claimants how they could

substantiate disallowed claims. Once a proposal by the parties is approved by the

Court, the Court will dismiss the case and enter judgment.


                               CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s Motion for Final Approval of the

Class Action Settlement is GRANTED, as provided herein. (ECF No. 42.)

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Attorney Fees, Costs,

and Service Awards is GRANTED in part, as provided herein. (ECF No. 43.)

       IT IS FURTHER ORDERED that the parties and the Claims Administrator shall

implement the Settlement Agreement in accordance with its terms and this Court’s

rulings herein.

       Dated this 25th day of May, 2018.


                                           AUDREY G. FLEISSIG
                                           UNITED STATES DISTRICT JUDGE




                                           - 28 -
